Exhibit 10.28

 

MANAGEMENT AGREEMENT

 

for

 

Fiesta Henderson Casino Hotel

 

Fiesta Rancho Casino Hotel

 

Gold Rush Casino

 

Lake Mead Casino

 

Santa Fe Station Hotel & Casino

 

Texas Station Gambling Hall & Hotel

 

Wildfire Casino—Boulder

 

Wildfire Casino—Rancho

 

Barley’s Casino & Brewing Company

 

The Greens Gaming and Dining

 

Wildfire Casino and Lanes

 

Gun Lake Casino

 

Chico/Mechoopda Property

 

Sonoma/Graton Property

 

North Fork/Mono Property

 

Auburn Undeveloped Land

 

Opco Undeveloped Land

 

 

Dated as of June 16, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITION OF TERMS

5

 

 

 

1.1

Certain Defined Terms

5

 

 

 

ARTICLE II APPOINTMENT OF MANAGER; OPERATION OF THE PROPERTIES

33

 

 

 

2.1

Appointment by Developer and Manager

33

 

 

 

2.2

Appointment by Owner

34

 

 

 

2.3

Delegation of Authority

35

 

 

 

2.4

Limitations on Manager’s Authority

36

 

 

 

2.5

Leases

37

 

 

 

2.6

Legal Action

38

 

 

 

2.7

Standard for Performance by Manager

38

 

 

 

2.8

Names of the Managed Properties

39

 

 

 

2.9

Operating Permits and Licenses

40

 

 

 

2.10

Reservation System

40

 

 

 

2.11

Sales, Marketing and Advertising

41

 

 

 

2.12

Compliance with Legal Requirements

41

 

 

 

2.13

Credit Policy

41

 

 

 

2.14

Food and Beverage; Entertainment; Complimentary Services

42

 

 

 

2.15

Internal Control Systems; Surveillance System

42

 

 

 

2.16

Exclusivity

43

 

 

 

2.17

Change in Competitive Sets

43

 

 

 

ARTICLE III TERM; TERMINATION RIGHT FOR PERFORMANCE

44

 

 

 

3.1

Term

44

 

 

 

3.2

Termination for Failure of the Performance Test

44

 

 

 

ARTICLE IV WORKING CAPITAL; OPERATING SUPPLIES

46

 

 

 

4.1

Working Capital

46

 

 

 

4.2

Operating Supplies

47

 

 

 

ARTICLE V COMPENSATION OF MANAGER

48

 

 

 

5.1

Fees;

48

 

 

 

5.2

Coverage of Manager’s Cost; Owner’s Corporate Overhead

49

 

--------------------------------------------------------------------------------


 

5.3

Reimbursements

50

 

 

 

ARTICLE VI INFORMATION TECHNOLOGY; INTELLECTUAL PROPERTY; CUSTOMER DATABASE

51

 

 

 

6.1

Information Technology

51

 

 

 

6.2

Intellectual Property

52

 

 

 

6.3

Customer Database and Business Information

55

 

 

 

6.4

Administration and Management of IP Holdco

56

 

 

 

ARTICLE VII REPAIRS, MAINTENANCE AND RESERVE FUNDS

58

 

 

 

7.1

Routine Repairs and Maintenance

58

 

 

 

7.2

Capital Improvements; Reserve Funds

58

 

 

 

7.3

Liens

60

 

 

 

ARTICLE VIII BOOKS AND RECORDS; BANK ACCOUNTS; ANNUAL PLAN AND OPERATING BUDGET

60

 

 

 

8.1

Books and Records

60

 

 

 

8.2

Bank Accounts; Disbursement of Funds

62

 

 

 

8.3

Annual Plan and Operating Budget

63

 

 

 

8.4

Emergency Expenditures

67

 

 

 

8.5

Legal Requirements

67

 

 

 

8.6

Consultation

68

 

 

 

ARTICLE IX POSSESSION AND USE OF PROPERTIES AND RELATED ASSETS

68

 

 

 

9.1

Owner’s Right to Inspect

68

 

 

 

ARTICLE X INSURANCE; RESPONSIBILITY FOR CLAIMS

68

 

 

 

10.1

Insurance Coverages

68

 

 

 

10.2

Coverage

70

 

 

 

10.3

Costs and Expenses

70

 

 

 

10.4

Policies and Endorsements

70

 

 

 

10.5

Responsibility for Claims

71

 

 

 

ARTICLE XI TAXES

72

 

 

 

11.1

Payment of Taxes

72

 

 

 

ARTICLE XII EMPLOYEES

72

 

 

 

12.1

Employees

72

 

 

 

12.2

Labor Relations

73

 

 

 

12.3

Non-Solicitation

74

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XIII DAMAGE, CONDEMNATION AND FORCE MAJEURE

74

 

 

 

13.1

Casualty

74

 

 

 

13.2

Condemnation

75

 

 

 

13.3

Emergencies; Force Majeure

77

 

 

 

13.4

Manager’s Compensation

77

 

 

 

13.5

Manager’s Reinstatement

78

 

 

 

ARTICLE XIV TERMINATION

78

 

 

 

14.1

Termination Rights of Owner

78

 

 

 

14.2

Termination Rights of Manager

80

 

 

 

14.3

Termination Notice

81

 

 

 

14.4

Events on Termination

83

 

 

 

ARTICLE XV MORTGAGES, SALE AND ASSIGNMENT; OWNERSHIP REQUIREMENTS OF MANAGER

84

 

 

 

15.1

Mortgages

84

 

 

 

15.2

Sale Termination Rights

85

 

 

 

15.3

Assignment by Owner

86

 

 

 

15.4

Assignment by Manager

86

 

 

 

15.5

Binding Effect

87

 

 

 

15.6

Public Offering

87

 

 

 

15.7

Manager Cooperation

87

 

 

 

ARTICLE XVI REPRESENTATIONS AND WARRANTIES

87

 

 

 

16.1

Representations and Warranties

87

 

 

 

ARTICLE XVII MISCELLANEOUS

89

 

 

 

17.1

Right to Make Agreement

89

 

 

 

17.2

Actions by Manager; Owner Representative

89

 

 

 

17.3

No Lease, Partnership, Joint Venture or Agency Relationship

90

 

 

 

17.4

Applicable Law

90

 

 

 

17.5

Construction of Agreement

90

 

 

 

17.6

Notices

91

 

 

 

17.7

Waiver of Covenants, Conditions or Remedies

93

 

 

 

17.8

Severability

93

 

 

 

17.9

Financial Projections

93

 

iv

--------------------------------------------------------------------------------


 

17.10

Obligations of Manager to Owner

93

 

 

 

17.11

Counterparts and Execution

95

 

 

 

17.12

Entire Agreement

95

 

 

 

17.13

Interest

96

 

 

 

17.14

Time of the Essence

96

 

 

 

17.15

Further Assurances

96

 

 

 

17.16

Resolution of Disputes

96

 

 

 

17.17

Limitation on Damages

98

 

 

 

17.18

Attorneys’ Fees

98

 

 

 

17.19

Cooperation with Gaming Authorities

99

 

 

 

17.20

Confidential Information

99

 

 

 

17.21

Estoppel Certificates

100

 

 

 

17.22

Use of Hazardous Substances

100

 

 

 

17.23

Anti-Money Laundering

100

 

 

 

17.24

Not an Interest in Real Estate; No Recordation

101

 

 

 

17.25

Limitations of Personal Liability

101

 

 

 

17.26

Guaranty of Manager Obligations by Fertitta Entertainment

101

 

 

 

17.27

Subordination; No Conflict

102

 

v

--------------------------------------------------------------------------------


 

INDEX

 

 

Page(s)

 

 

Affiliate

6

Agreement

1

Annual Plan and Operating Budget

7

Anti-Money Laundering Laws

109

Approval

97

Approval Amount

7

Approved Annual Plan and Operating Budget

7

Auburn Owner

4

Auburn Undeveloped Land

4

Bank Accounts

7

Bankrupt

7

Barley’s

2

Barley’s Improvements

7

Barley’s Land

8

Barley’s Operating Agreement

2

Barley’s Owner

2

Barley’s Property

8

Barley’s Property Facilities

8

Barley’s Property Related Facilities

8

Base Management Fee

8

BI Policy Rider

76

Budget Test

48

Budgeted EBITDA

8

Business Day

8

Business Information

8

Cage Cash

9

Cage Cash Minimum Balance

9

Capital Improvements and Replacements

9

Casino

9

Chico Development

3

Chico Development Agreement

3

Chico Gaming Property

3

Chico Land

3

Chico Landco

3

Chico Management

3

Chico Management Agreement

3

Combined Properties

9

Commencement Date

9

Comparable Manager Properties

9

Competitor EBITDA

10

Confidential Information

108

Consumer Price Index

10

 

vi

--------------------------------------------------------------------------------


 

Copyrights

10

Corporate Overhead and Expenses

10

Corporate Services

10

CPI

10

Credit Policy

10

Cure Amount

10

Customer Databases

59

Developers

5

Development Agreements

5

Discretionary Amendment

70

Disputes

104

EBITDA

10

EBITDA Percentage

11

EBITDA Percentage Adjustment Event

11

Effective Date

1

Emergency Expenditure

73

Employees

78

Equity Holders Agreement

97

Executive Employees

11

FE Non-Compete Party

12

FE Proprietary Management Programs and Procedures

12

Fertitta Affiliate

12

Fertitta Controlled Affiliate

12

Fertitta Entertainment

5

Fertitta Family Entities

12

Fertitta Family Parties

12

Fertitta Manager Control Requirements

13

Fiesta Henderson

1

Fiesta Henderson Improvements

13

Fiesta Henderson Land

13

Fiesta Henderson Owner

1

Fiesta Henderson Property

13

Fiesta Henderson Property Facilities

13

Fiesta Henderson Property Related Facilities

13

Fiesta Rancho

1

Fiesta Rancho Improvements

14

Fiesta Rancho Land

14

Fiesta Rancho Owner

1

Fiesta Rancho Property

14

Fiesta Rancho Property Facilities

14

Fiesta Rancho Property Related Facilities

14

Fiscal Month

15

Fiscal Quarter

15

Fiscal Year

15

Force Majeure

84

Full Fiscal Year

15

 

vii

--------------------------------------------------------------------------------


 

Furniture, Fixtures and Equipment

15

GAAP

15

Gaming

15

Gaming Authority

16

Gaming Laws

16

Gaming Licenses

16

GC Gaming

2

General Manager

16

Gold Rush

1

Gold Rush Improvements

17

Gold Rush Land

17

Gold Rush Owner

1

Gold Rush Property

17

Gold Rush Property Facilities

17

Gold Rush Property Related Facilities

17

Governmental Approvals

17

Governmental Authority

18

Graton Tribe

3

Green Valley

2

Green Valley Operating Agreements

2

Greens

2

Greens Improvements

18

Greens Land

18

Greens Operating Agreement

2

Greens Owner

2

Greens Property

18

Greens Property Facilities

18

Greens Property Related Facilities

18

Gross Revenues

19

Guaranty

110

Gun Lake Development Agreement

2

Gun Lake Gaming Property

2

Gun Lake Land

3

Gun Lake Management Agreement

2

Gun Lake Tribe

2

GV Holdings Revenue

18

GVR Management Agreement

21

Hospitality Product

21

IGRA

6

Impositions

21

Improvements

21

Incentive Management Fee

21

Indexed EBITDA

22

Indian Gaming Fee Revenue

22

Indian Gaming Land Owners

5

Indian Gaming Licenses

21

 

viii

--------------------------------------------------------------------------------


 

Indian Gaming Management Agreements

5

Indian Gaming Managers

5

Indian Gaming Properties

5

Industry Consultant

22

Initial Corporate Overhead Budget

22

Initial Gross Revenues Budget

22

Initial Owned IP

56

Initial Technology Systems

55

Intellectual Property

22

Interim Statements

66

Internal Control Systems

46

IP Holdco

22

IP Holdco Licenses

22

IP License

57

Lake Mead Casino

1

Lake Mead Casino Improvements

22

Lake Mead Casino Land

23

Lake Mead Casino Owner

1

Lake Mead Casino Property

23

Lake Mead Casino Property Facilities

23

Lake Mead Casino Property Related Facilities

23

Legal Requirements

23

Liabilities

110

Licensed Copyrights

57

Licensed IP

57

Licensed Patents

57

Licensed Trademarks

57

Line of Credit

51

Loan

23

Loan Documents

24

Losses

77

Managed Properties

24

Management Fees

24

Manager

1

Manager Allocation Agreement

24

Manager IP

58

Manager LV Properties

24

Manager Unrelated Subsidiaries

24

Manager’s Executive Staff

24

Manager’s Gross Negligence or Willful Misconduct

24

Manager’s Response Notice

49

Market Test

48

Material Action

41

Material Default

25

Material Item

97

Material Loan Default

25

 

ix

--------------------------------------------------------------------------------


 

Material Nevada Governmental Approval

25

Measurement Year

48

Mechoopda Tribe

3

Mono Tribe

4

Mortgage

25

MPM

2

Net Income

26

Nevada Gaming Licenses

26

New Fertitta Agreement

93

NIGC

6

Non-Compete Agreement

26

Non-Performing Period

48

North Fork Development

4

North Fork Development Agreement

4

North Fork Gaming Property

4

North Fork Land

4

North Fork Landco

4

North Fork Management

4

North Fork Management Agreement

4

Opco Credit Agreement

26

Opco Loan Documents

26

Opco Undeveloped Land

4

Opco Undeveloped Land Owners

26

Operating Bank Accounts

27

Operating Competitive Set

27

Operating Consumables

27

Operating Costs

27

Operating Standards

27

Operating Supplies

28

Other Manager Properties

28

Owned IP

56

Owned IP Upgrades

56

Owner

1

Owner Account

28

Owner Indemnitees

77

Owner IP

28

Owner Overhead and Expenses

28

Owner Property Interest

46

Owner Representative

97

Owner Unrelated Subsidiaries

28

Owner’s Termination Notice

48

Owner-Related Affiliates

28

Parties

28

Patents

28

Performance Competitive Set

29

Performance Test

48

 

x

--------------------------------------------------------------------------------


 

Performance Test Data

49

Permitted Variance

72

Person

29

Plan

29

Pre-Opening Expenses

29

Promotional Allowance

29

Promotional Variance

72

Propco Management Agreement

29

Properties

29

Property

34

Property Owners

5

Quarterly Statements

66

Receiving Party

108

Reconciliation Dispute Notice

53

Reimbursable Expenses

55

Reservation Systems

44

Reserve Cap

64

Reserve Fund

29

Routine Repairs and Maintenance

29

Santa Fe Station

1

Santa Fe Station Improvements

29

Santa Fe Station Land

30

Santa Fe Station Owner

1

Santa Fe Station Property

30

Santa Fe Station Property Facilities

30

Santa Fe Station Property Related Facilities

30

Sonoma Acquisitions

4

Sonoma Development

3

Sonoma Development Agreement

3

Sonoma Gaming Property

4

Sonoma Land

4

Sonoma Management

3

Sonoma Non-Gaming Manager

3

Sonoma Owner

4

Specially Designated National or Blocked Person

30

Standard Management Programs and Procedures

31

Station Casinos LLC

31

Subsidiary

31

Subsidiary-Owned IP

61

Technology Systems

55

Technology Systems License

56

Technology Systems Upgrades

55

Term

48

Terminating Party

88

Termination

31

Termination Fee

31, 1

 

xi

--------------------------------------------------------------------------------


 

Termination Notice

88

Texas Station

2

Texas Station Improvements

31

Texas Station Land

31

Texas Station Owner

2

Texas Station Property

31

Texas Station Property Facilities

32

Texas Station Property Related Facilities

32

Third Party Sale

92

Trademarks

32

Transfer

32

Transition Loans

32

Transition Period

32

Transition Services

32

Tribal State Compact

33

Tribes

5

Trust Transfer Date

33

TTMF

33, 1

Undeveloped Properties

33

Variable Expense

70

Wildfire Boulder

1

Wildfire Boulder Improvements

33

Wildfire Boulder Land

33

Wildfire Boulder Owner

1

Wildfire Boulder Property

33

Wildfire Boulder Property Facilities

33

Wildfire Boulder Property Related Facilities

33

Wildfire Lanes

2

Wildfire Lanes Improvements

34

Wildfire Lanes Land

34

Wildfire Lanes Owner

2

Wildfire Lanes Property Facilities

34

Wildfire Lanes Property Related Facilities

34

Wildfire Operating Agreement

2

Wildfire Rancho

1

Wildfire Rancho Improvements

35

Wildfire Rancho Land

35

Wildfire Rancho Owner

1

Wildfire Rancho Property

35

Wildfire Rancho Property Facilities

35

Wildfire Rancho Property Related Facilities

35

Working Capital

36

Working Capital Balance

50

Working Capital Requirement

51

Year End Statements

67

 

xii

--------------------------------------------------------------------------------


 

MANAGEMENT AGREEMENT

 

This MANAGEMENT AGREEMENT (this “Agreement”) is executed as of June 16, 2011
(the “Effective Date”), by and between NP OPCO LLC, a limited liability company
organized under the laws of Nevada (“Owner”), and FE OPCO MANAGEMENT LLC, a
limited liability company organized under the laws of Delaware (“Manager”).

 

RECITALS

 

A.            NP Fiesta LLC, a limited liability company organized under the
laws of Nevada (“Fiesta Rancho Owner”), owns that certain hotel and casino
complex commonly known as the “Fiesta Rancho Casino Hotel” located at 2400 North
Rancho Drive, North Las Vegas, NV 89130 (“Fiesta Rancho”).

 

B.            NP Gold Rush LLC, a limited liability company organized under the
laws of Nevada (“Gold Rush Owner”), owns that certain casino commonly known as
the “Gold Rush Casino” located at 1195 West Sunset Road Henderson, NV 89014
(“Gold Rush”).

 

C.            NP Lake Mead LLC, a limited liability company organized under the
laws of Nevada (“Fiesta Henderson Owner”), owns that certain hotel and casino
complex commonly known as the “Fiesta Henderson Casino Hotel” located at 777
West Lake Mead Parkway Henderson, NV 89015 (“Fiesta Henderson”).

 

D.            NP LML LLC, a limited liability company organized under the laws
of Nevada (“Lake Mead Casino Owner”), owns that certain casino commonly known as
the “Lake Mead Casino” located at 846 East Lake Mead Parkway Henderson, NV 89015
(“Lake Mead Casino”).

 

E.             NP Magic Star LLC, a limited liability company organized under
the laws of Nevada (“Wildfire Boulder Owner”), owns that certain casino commonly
known as the “Wildfire Casino — Boulder Highway” located at 2000 South Boulder
Highway Henderson, NV 89002 (“Wildfire Boulder”).

 

F.             NP Rancho LLC, a limited liability company organized under the
laws of Nevada (“Wildfire Rancho Owner”), owns that certain casino commonly
known as the “Wildfire Casino — Rancho” located at 1901 North Rancho Drive Las
Vegas, NV 89106 (“Wildfire Rancho”).

 

G.            NP Santa Fe LLC, a limited liability company organized under the
laws of Nevada (“Santa Fe Station Owner”), owns that certain hotel and casino
complex commonly known as the “Santa Fe Station Hotel & Casino” located at 4949
North Rancho Drive Las Vegas, NV 89130 (“Santa Fe Station”).

 

H.            NP Texas LLC, a limited liability company organized under the laws
of Nevada (“Texas Station Owner”), owns that certain hotel and casino complex
commonly known as the “Texas Station Gambling Hall & Hotel” located at 2101
Texas Star Lane North Las Vegas, NV 89032 (“Texas Station”).

 

--------------------------------------------------------------------------------


 

I.              NP Green Valley LLC, a limited liability company organized under
the laws of Nevada (“Green Valley”), owns a fifty percent (50%) ownership
interest in each of the following entities: (i) Town Center Amusements, Inc., a
limited liability company organized under the laws of Nevada (“Barley’s Owner”),
which was formed pursuant to that certain First Amended and Restated Operating
Agreement of Town Center Amusements, Inc., a Limited Liability Company dated
June 6, 1995 (as amended, the “Barley’s Operating Agreement”) by and among Green
Valley and G.C. Gaming, L.L.C., a limited liability company organized under the
laws of Nevada (“GC Gaming”), for the purpose of owning and operating that
certain casino and dining complex commonly known as the “Barley’s Casino &
Brewing Company” located at 4500 East Sunset Road Henderson, Nevada 89014
(“Barley’s”); (ii) Greens Café, LLC, a limited liability company organized under
the laws of Nevada (“Greens Owner”), which was formed pursuant to that certain
Operating Agreement of Greens Café, LLC dated June 20, 2005 (as amended, the
“Greens Operating Agreement”) by and among Green Valley and GC Gaming, for the
purpose of owning and operating that certain casino and dining complex commonly
known as “The Greens Gaming and Dining” located at 2241 North Green Valley
Parkway Henderson, NV 89014 (the “Greens”); and (iii) Sunset GV, LLC, a limited
liability company organized under the laws of Nevada (“Wildfire Lanes Owner”),
which was formed pursuant to that certain Operating Agreement of Sunset GV, LLC
dated as of June 6, 2006 (as amended, the “Wildfire Operating Agreement”, and
together with the Barley’s Operating Agreement, the Greens Operating Agreement,
collectively, the “Green Valley Operating Agreements”) by and among Green Valley
and GC Gaming, for the purpose of owning and operating that certain casino and
bowling complex commonly known as “Wildfire Casino and Lanes” located at 4451
East Sunset Road Suite #1 Henderson, NV 89014 (“Wildfire Lanes”).

 

J.             SC Michigan, LLC, a limited liability company organized under the
laws of Nevada (“SC Michigan”), holds a 50% interest in, and is a manager of,
MPM Enterprises, L.L.C., a limited liability company organized under the laws of
Michigan (“MPM”).  MPM is party to the following agreements with the
Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians, a federally recognized
Native American tribe (the “Gun Lake Tribe”): (i) that certain Fourth Amended
and Restated Development Agreement, dated July 12, 2010 (the “Gun Lake
Development Agreement”), and (ii) that certain Sixth Amended and Restated
Management Agreement, dated as of July 12, 2010 (the “Gun Lake Management
Agreement”).  MPM has agreed, pursuant to the Gun Lake Development Agreement and
the Gun Lake Management Agreement, to assist the Gun Lake Tribe in developing
and operating a gaming and entertainment project (the “Gun Lake Gaming
Property”) located on approximately 147 acres in Allegan County, Michigan on
Highway 131 near 129th Avenue, approximately 25 miles north of Kalamazoo,
Michigan (together with the benefit of all easements and appurtenant rights
thereto, the “Gun Lake Land”).  The Gun Lake Land is currently held in trust by
the United States of America, as trustee for the Gun Lake Tribe, for gaming
purposes.  On February 6, 2011, MPM, on behalf of the Gun Lake Tribe, opened the
Gun Lake Gaming Property and commenced gaming operations.  Copies of the Gun
Lake Development Agreement and the Gun Lake Management Agreement are attached
hereto as Exhibit “A-1”.

 

K.            SC Butte Development, LLC, a limited liability company organized
under the laws of California (“Chico Development”), is party to that certain
Development Agreement, dated as of January 12, 2004 (the “Chico Development
Agreement”), between Chico Development and the Mechoopda Indian Tribe of Chico
Rancheria, California (the “Mechoopda

 

2

--------------------------------------------------------------------------------


 

Tribe”), a federally recognized Native American tribe.  SC Butte Management,
LLC, a limited liability company organized under the laws of California (“Chico
Management”), is party to that certain Management Agreement, dated as of January
12, 2004 (the “Chico Management Agreement”), between Chico Management and the
Mechoopda Tribe.  Chico Development and Chico Management have agreed, pursuant
to the Chico Development Agreement and the Chico Management Agreement,
respectively, to assist the Mechoopda Tribe in developing and operating a gaming
and entertainment facility (the “Chico Gaming Property”)to be located on a
portion of an approximately 650-acre site in Butte County, California, at the
intersection of State Route 149 and Highway 99, approximately 10 miles southeast
of Chico, California and 80 miles north of Sacramento, California (the “Chico
Land”), and to arrange financing for the ongoing development costs and
construction of the Chico Gaming Property.  The Chico Land is currently held by
Chico Development (in such capacity, “Chico Landco”).  Copies of the Chico
Development Agreement and the Chico Management Agreement are attached hereto as
Exhibit “A-2”.

 

L.             SC Sonoma Development, LLC, a limited liability company organized
under the laws of California (“Sonoma Development”), is party to that certain
Development Agreement dated April 22, 2003 (the “Sonoma Development Agreement”),
between Sonoma Development and Graton Rancheria, California (a/k/a the Federated
Indians of Graton Rancheria and the Indians of the Graton Rancheria of
California) (collectively, the “Graton Tribe”), a federally recognized Native
American tribe.  SC Sonoma Management, LLC, a limited liability company
organized under the laws of California (“Sonoma Management”), is party to that
certain (i) Gaming Management Agreement dated September 8, 2010, between Sonoma
Management and the Graton Tribe; and (ii) Non-Gaming Management Agreement dated
September 8, 2010, by and between Sonoma Land Holdings, LLC, a limited liability
company organized under the laws of California ( “Sonoma Non-Gaming Manager”),
and the Graton Tribe (collectively, the “Sonoma Management Agreements”).  Sonoma
Development, Sonoma Non-Gaming Manager and Sonoma Management have agreed,
pursuant to the Sonoma Development Agreement and the Sonoma Management
Agreements, respectively, to assist the Graton Tribe in designing, developing,
financing and operating a gaming and entertainment project (the “Sonoma Gaming
Property”) to be located on an approximately 254-acre parcel of land in Sonoma
County, California (the “Sonoma Land”).  The Sonoma Land is currently held in
trust by the United States of America, as trustee for the Graton Tribe, for
gaming purposes.  Copies of the Sonoma Development Agreement and the Sonoma
Management Agreements are attached hereto as Exhibit “A-3”.

 

M.           SC Madera Development, LLC, a limited liability company organized
under the laws of California (“North Fork Development”), is party to that
certain Development Agreement, dated as of December 8, 2003 (the “North Fork
Development Agreement”), between North Fork Development and the North Fork
Rancheria of Mono Indians of California (the “Mono Tribe”), a federally
recognized Native American tribe located near Fresno, California.  SC Madera
Management, LLC, a limited liability company organized under the laws of
California (“North Fork Management”), is party to that certain Management
Agreement, dated as of December 8, 2003 (the “North Fork Management Agreement”),
between North Fork Management and the Mono Tribe.  North Fork Development and
North Fork Management have agreed, pursuant to the North Fork Development
Agreement and the North Fork Management Agreement, respectively, to assist the
Mono Tribe in developing and operating a gaming and entertainment

 

3

--------------------------------------------------------------------------------


 

facility (the “North Fork Gaming Property”) to be located on a 305-acre parcel
of land located in Madera County, California, on Highway 99 north of the city of
Madera (the “North Fork Land”), and to arrange financing for the ongoing
development costs and construction of such facility.  The North Fork Land is
currently held by NP Fresno Land Acquisitions LLC, a limited liability company
organized under the laws of California (“North Fork Landco”).  Copies of the
North Fork Development Agreement and the North Fork Management Agreement are
attached hereto as Exhibit “A-4”.

 

N.            Owner, indirectly through the Opco Undeveloped Land Owners (each a
wholly owned subsidiary of Owner), owns certain developed and undeveloped land,
located in Clark County, Nevada and Washoe County, Nevada as more specifically
set forth on Exhibit “B” hereto (collectively, the “Opco Undeveloped Land”), and
Owner, on behalf of itself and the Opco Undeveloped Land Owners, desires to
retain Manager to manage and maintain the Opco Undeveloped Land for its account,
and Manager is willing to provide such services, in accordance with the terms
and conditions of this Agreement.

 

O.            NP Auburn Development LLC, a limited liability company organized
under the laws of California (“Auburn Owner”) owns three (3) parcels of
undeveloped land, located in Placer County, California, as more specifically set
forth on Exhibit “C” hereto (collectively, the “Auburn Undeveloped Land”). 
Sonoma Development and Sonoma Land Acquisition Company LLC, a California limited
liability company (“Sonoma Acquisitions” and together with Sonoma Developer,
collectively “Sonoma Owner”) owns approximately 34.25 acres in Sonoma County,
California (the “Sonoma Undeveloped Land”).  Sonoma Owner and Auburn Owner
desire to retain Manager to manage and maintain the Auburn Undeveloped Land for
its account, and Manager is willing to provide such services, in accordance with
the terms and conditions of this Agreement.

 

P.             As used herein, (i) “Developers” shall mean, collectively, MPM,
Chico Development, Sonoma Development and North Fork Development; (ii)
“Development Agreements” shall mean, collectively, the Gun Lake Development
Agreement, the Chico Development Agreement, the Sonoma Development Agreement and
the North Fork Development Agreement; (iii) “Tribes” shall mean, collectively,
the Gun Lake Tribe, the Mechoopda Tribe, the Graton Tribe and the Mono Tribe;
(iv) “Indian Gaming Managers” shall mean, collectively, MPM, Chico Management,
Sonoma Management, Sonoma Non-Gaming Manager and North Fork Management; (v)
“Indian Gaming Management Agreements” shall mean, collectively, the Gun Lake
Management Agreement, the Chico Management Agreement, the Sonoma Management
Agreements and the North Fork Management Agreement; (vi) “Indian Gaming
Properties” shall mean, collectively, the Gun Lake Gaming Property, the Chico
Gaming Property, the Sonoma Gaming Property and the North Fork Gaming Property;
(vii) “Indian Gaming Land Owners” shall mean, collectively, Chico Landco and
North Fork Landco.

 

Q.            Fiesta Rancho Owner, Gold Rush Owner, Fiesta Henderson Owner, Lake
Mead Casino Owner, Wildfire Boulder Owner, Wildfire Rancho Owner, Santa Fe
Station Owner, Texas Station Owner, each Opco Undeveloped Land Owner, Auburn
Owner and each Indian Gaming Land Owner are sometimes collectively hereinafter
referred to as “Property Owners”.

 

R.            Owner is the sole member of Green Valley and each of the Property
Owners.

 

4

--------------------------------------------------------------------------------


 

S.             Manager is a wholly-owned subsidiary of Fertitta Entertainment
LLC, a limited liability company organized under the laws of Delaware (“Fertitta
Entertainment”).

 

T.            Owner desires to have Manager manage and operate the Managed
Properties for the benefit of the respective Property Owners, and Manager is
willing to perform such services for the account of Owner and the respective
Property Owners in accordance with the terms and conditions of this Agreement,
provided that, with respect to the Chico Land and the North Fork Land, each
respective Indian Gaming Land Owner desires to retain Manager to manage and
maintain the Chico Land and the North Fork Land, as applicable, for the account
of such Indian Gaming Land Owner until the applicable Trust Transfer Date, and
Manager is willing to provide such services, in each case in accordance with the
terms and conditions of this Agreement.

 

U.            Owner desires to have Manager assume and perform all of Green
Valley’s obligations under the Green Valley Operating Agreements, and Manager is
willing to assume and perform such obligations for the account of Green Valley
in accordance with the terms and conditions of this Agreement.

 

V.            Each Developer desires to retain Manager to assume and perform all
of such Developer’s obligations under the Development Agreement to which it is a
party, and Manager is willing to assume and perform such obligations for the
account of each Developer in accordance with the terms and conditions of this
Agreement.

 

W.           Each Indian Gaming Manager desires to retain Manager to provide
management consulting services and to assist each Indian Gaming Manager in
performing its respective obligations under the applicable Indian Gaming
Management Agreement to which it is a party, to the extent and as the same may
be permitted pursuant to (i) the Indian Gaming Regulatory Act (25 U.S.C. Section
2701 et. seq.)(“IGRA”), and (ii) the regulations promulgated by the National
Indian Gaming Commission (the “NIGC”) and Manager is willing to assume and
perform such obligations for the account of each Indian Gaming Manager in
accordance with the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
adequacy of which hereby are acknowledged, the Parties agree as follows:

 

ARTICLE I
DEFINITION OF TERMS

 

1.1           Certain Defined Terms.  The following terms when used in this
Agreement shall have the meanings indicated:

 

“Affiliate” shall mean, with respect to any Person, (i) any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person (excluding employees of a Person, other than officers, directors and
board members of such Person); (ii) any Person who is an officer, director or
board member of any Person described in clause (i) of this definition; or (iii)
with respect to Manager, in addition to any Person described in clause (i) or
(ii) of this definition, each of Fertitta Entertainment, any Fertitta Affiliate
and/or any Fertitta Family Party; provided, however, clause (iii) shall not
apply to any children or grandchildren

 

5

--------------------------------------------------------------------------------


 

over the age of twenty-one (21) that would otherwise be included in the
definition of Fertitta Family Party or Fertitta Affiliate.  The term “control”
as used in this Agreement (including the terms “controlling”, “controlled by”,
and “under common control with”) shall mean the possession, directly or
indirectly, of the power to (A) vote more than fifty percent (50%) of the
outstanding voting interests of such Person or (B) otherwise direct management
policies of such Person by contract or otherwise.  Without otherwise limiting
the foregoing, neither Zuffa, LLC, a Nevada limited liability company, nor its
Subsidiaries or joint ventures shall constitute an Affiliate of Manager unless
engaged in the investment in, ownership of, or management of a Hospitality
Product or any activity (other than online gaming) that requires licensing as a
casino gaming company.

 

“Annual Plan and Operating Budget” shall mean the operating plan and budget for
each Fiscal Year during the Term, as proposed by Manager, which sets forth the
information described in Section 8.3(a).

 

“Approval Amount” shall mean (i) with respect to any individual Managed
Property, the amount of $250,000, as adjusted by the percentage increase in the
CPI; and/or (ii) with respect to all of the Combined Properties, the amount of
$750,000, as adjusted by the percentage increase in the CPI.

 

“Approved Annual Plan and Operating Budget” shall mean the Annual Plan and
Operating Budget for any Fiscal Year as approved by Owner pursuant to Section
8.3 hereof or otherwise resolved pursuant to Section 17.16(c).

 

“Bank Accounts” shall mean those bank or financial institution accounts as are
necessary for the day-to-day and long-term management and operation of the
Managed Properties, including the Operating Bank Accounts and the Reserve Funds.

 

“Bankrupt” shall mean, with respect to any Person, the occurrence of any of the
following:

 

(i)            Applying for or consenting to the appointment of a receiver,
trustee or liquidator of the Person or of all or a substantial part of the
Person’s assets which appointment is not discharged within sixty (60) days from
the date of such appointment;

 

(ii)           Filing of a voluntary petition in bankruptcy or for
reorganization or for adoption of an arrangement under the United States
Bankruptcy Code, as amended, from time to time (or any corresponding provisions
of succeeding law);

 

(iii)          Making a general assignment for the benefit of creditors;

 

(iv)          The entry of an order for relief in the case of an involuntary
petition in bankruptcy; or

 

(v)           The assumption of custody or sequestration by a court of competent
jurisdiction of all or substantially all of such Person’s assets.

 

6

--------------------------------------------------------------------------------


 

“Barley’s Improvements” shall mean all buildings, structures and improvements
situated on, in, under or over the Barley’s Land and all Furniture, Fixtures and
Equipment attached to or forming a part thereof (including, without limitation,
heating, lighting, plumbing, sanitation, air conditioning, laundry,
refrigeration, kitchen, elevator and similar items or systems, guest rooms,
restaurants, bars and banquet, meeting and other public areas, commercial space,
including concessions and shops, garage and parking space, storage and service
areas, recreational facilities and areas, public grounds and gardens,
permanently affixed signage, aquatic facilities, and other facilities and
appurtenances).

 

“Barley’s Land” shall mean that certain real property located at 4500 E. Sunset
Rd. Henderson, Nevada 89014, together with the benefit of all easements and
appurtenant rights thereto.

 

“Barley’s Property” shall mean (i) the Barley’s Property Facilities; and (ii)
the Furniture, Fixtures and Equipment, the Operating Supplies and the Operating
Consumables relating thereto and/or used in connection therewith.

 

“Barley’s Property Facilities” shall mean (i) the Barley’s Land; (ii) the
Barley’s Improvements; (iii) the Barley’s Property Related Facilities; (iv) any
related land, buildings and improvements which in the future may be owned or
leased by Barley’s Owner; and (v) all entrances, exits, rights of ingress and
egress, licenses and easements related to any of (i) through (iv) above.

 

“Barley’s Property Related Facilities” shall mean (i) the common areas of the
Barley’s Property, as the same may, from time to time, be altered, reconstructed
or expanded, which are, from time to time, intended, made available and
maintained for the use and enjoyment in common of Manager and occupants of the
Barley’s Property; (ii) the parking facilities servicing the Barley’s Property;
(iii) those rooms within the Barley’s Property to be used for meetings and
conferences; (iv) the receiving facilities for the delivery of laundry and other
goods and services; (v) the restaurant facilities located within the Barley’s
Property; (vi) any amenities and facilities made available for the use and
enjoyment of the occupants of the Barley’s Property; (vii) any land or
improvements not within or located upon the Barley’s Land, but which provide
shared benefits to the Barley’s Property pursuant to a separate written
agreement approved by Owner (such approval not to be unreasonably withheld,
conditioned or delayed); (viii) any Barley’s Improvements or other improvements,
whether or not located upon the Barley’s Land, which Manager is to manage for
the benefit of the Barley’s Property pursuant to a separate written agreement
approved by Owner (such approval not to be unreasonably withheld, conditioned or
delayed); and (ix) any related land, buildings and improvements which in the
future may be owned or leased by Barley’s Owner.

 

“Base Management Fee” shall mean a fee equal to two percent (2%) of Gross
Revenues with respect to each Fiscal Month during the Term.

 

“Budgeted EBITDA” shall mean, with respect to the Managed Properties, the amount
of “Budgeted EBITDA” as set forth in the Approved Annual Plan and Operating
Budget.

 

7

--------------------------------------------------------------------------------


 

“Business Day” shall mean a day, other than a Saturday, Sunday, or statutory
holiday, on which banks are open for the transaction of business in both New
York, New York and Las Vegas, Nevada.

 

“Business Information” shall mean all files, documents, instruments, papers,
books and records relating exclusively to (i) Owner; (ii) the Property Owners;
(iii) the Developers; (iv) the Indian Gaming Managers; (v) the Properties; and
(vi) the business, operations, condition of (financial or other), results of
operations and assets and properties of Owner and/or the Property Owners,
including, without limitation: data information generated from or stored in the
Technology Systems (e.g., financial statements, tax returns and related work
papers and letters from accountants, budgets, pricing guidelines, ledgers,
journals, deeds, title policies, minute books, stock certificates and books,
stock transfer ledgers, contracts, permits, computer files and programs,
retrieval programs, operating data and plans and environmental studies and
plans, including employee documentation); personnel records; construction and
design documentation; legal and contractual documentation;
compliance/security/safety documentation; physical plant and engineering
documentation, insurance contracts with third parties.  For the avoidance of
doubt, Business Information shall not include the Standard Management Programs
and Procedures or the FE Proprietary Management Programs and Procedures.

 

“Cage Cash” shall mean all so-called “cage cash” maintained at each of the
respective Properties in order to compensate casino patrons for their winnings.

 

“Cage Cash Minimum Balance” shall mean the sum of the (i) minimum Cage Cash
required for the operation of “non-restricted” (as such term is defined by
applicable Gaming Laws) Gaming at each of the respective Properties in
accordance with applicable Gaming Laws; and (ii) the additional Cage Cash amount
expressly approved by Owner pursuant to the Annual Plan and Operating Budget not
to exceed $45,000,000 at any one time so long as the Opco Credit Agreement
remains in effect.

 

“Capital Improvements and Replacements” shall mean a capital expenditure, as
defined under GAAP, for a modification, refurbishment, alteration, addition,
improvement or renovation to any portion of any Managed Property, including the
Furniture, Fixtures and Equipment associated with such Managed Property.

 

“Casino” shall mean that portion of the respective Properties specifically
identified as the casino floor where Gaming is conducted.

 

“Combined Properties” shall mean the Managed Properties subject to this
Agreement from time to time, together with any and all properties subject to the
Propco Management Agreement from time to time and the GVR Management Agreement
from time to time.

 

“Commencement Date” shall mean the later of (i) the effective date of the Plan;
and (ii) the date the Property Owners have taken possession of each respective
Property in accordance with the Plan which date will be, in either event,
memorialized in writing by the Parties within thirty (30) days thereafter.

 

8

--------------------------------------------------------------------------------


 

“Comparable Manager Properties” shall mean, for each Managed Property, the
casino/hotel properties operated by Fertitta Entertainment or any Fertitta
Controlled Affiliates that are most closely comparable to such Managed Property
in quality, price and market.  A list of initial Comparable Manager Properties
for each Managed Property appears on Schedule “1A”.

 

“Competitor EBITDA” shall mean, for any period, the “EBITDA” as reported by the
properties in the Performance Competitive Set in their public filings; provided
that, Competitor EBITDA shall be adjusted and reconciled by the Parties to the
extent that the public filings evidence a discrepancy in the calculation of such
Performance Competitive Set’s “EBITDA” when compared to the calculation of
EBITDA as set forth in this Agreement.

 

“Consumer Price Index” or “CPI” shall mean the Consumer Price Index (All Cities
— All Items) (1982-84=100), as published by the United States Department of
Labor, Bureau of Labor Statistics.  If such index shall be inapplicable or
discontinued, then it shall mean such substitute comparable and recognized index
as shall be designated by Owner, subject to Manager’s reasonable approval.

 

“Copyrights” shall have the meaning set forth in the definition of Intellectual
Property.

 

“Corporate Overhead and Expenses” shall have the meaning set forth in the
Manager Allocation Agreement.

 

“Corporate Services” shall have the meaning set forth in the Manager Allocation
Agreement.

 

“Credit Policy” shall mean the policy for extending credit to guests and/or
patrons at each of the Managed Properties as same may be modified pursuant to
the provisions of Section 2.13 hereof, which policy will include, without
limitation, the maximum amount of credit that Manager may extend to any
individual patron without Owner’s consent, the maximum amount of cumulative
credit that may be outstanding at each of the Managed Properties at any one
time, and the respective Managed Property’s policy with respect to when credit
losses will be recognized on the books of the Owner of the applicable Managed
Property (as used herein, “credit losses” means a determination that, after
reasonable and customary efforts to collect have failed, a patron is not going
to repay a “marker” or credit extended to such patron for the purpose of
participating in Gaming at each of the Properties).

 

“Cure Amount” shall mean the amount equal to the difference between eighty-five
percent (85%) of the aggregate Budgeted EBITDA for all of the Managed Properties
for such Measurement Year and actual EBITDA achieved by all of the Managed
Properties for such Measurement Year.

 

“EBITDA” shall mean, for the period in question, Net Income for such period PLUS
(without duplication and to the extent and only to the extent actually deducted
in the calculation of Net Income): (i) interest expense, net of interest income,
(ii) income tax expense, (iii) depreciation and amortization, (iv) non-cash
impairment losses, (v) extraordinary, non-recurring losses or expenses as
determined by Owner or on the sale of assets for such period, (vi) losses
attributable to the early extinguishment of indebtedness, (vii) losses
attributable to

 

9

--------------------------------------------------------------------------------


 

hedging obligations or other derivative instruments, (viii) expenses actually
reimbursed by an Affiliate of Owner (other than a Subsidiary of Owner) pursuant
to an expense sharing arrangement, (ix) the expense of any grant of options,
warrants, or similar equity-based incentive compensation given by Owner, (x) the
cost and expenses of the current bankruptcy restructuring of Station Casinos LLC
and its Subsidiaries, (xi) the cost and expenses of due diligence and/or
documentation costs associated with any future acquisition or potential
acquisition of new hotels and/or casinos, provided that such costs and expenses
have been approved in advance (for specified dollar amounts or specified
purposes) by Owner, (xii) Pre-Opening Expenses actually incurred, and (xiii)
unallocated corporate expenses incurred by Owner or Manager for (A) D&O
insurance for officers and directors of Station Casinos LLC and its
Subsidiaries, (B) directors fees payable to directors of Station Casinos LLC or
its Subsidiaries, (C) legal costs and expenses incurred in the representation of
directors (in such directors’ capacity as such) of Station Casinos LLC and/or
its Subsidiaries, (D) the initial rating agency fees with respect to the initial
corporate debt of Station Casinos LLC and its Subsidiaries (but expressly
excluding any ongoing rating agency fees associated therewith); and (E) all
lease payments and the reasonable and customary operating expenses actually
incurred in connection with Station Casinos LLC’s corporate office, which is
currently located at 1505 S. Pavilion Center Drive, Las Vegas, Nevada, that are
not allocable to Fertitta Entertainment under the Manager Allocation Agreement;
MINUS (without duplication and to the extent and only to the extent actually
included in the calculation of Net Income), (1) non-operating, non-recurring
gains on the sale of assets for such period, (2) gains attributable to the early
extinguishment of indebtedness, (3) gains attributable to hedging obligations or
other derivative instruments, (4) distributions made by Owner to its parent
companies to fund payment of the expenses of such parent companies in an amount
not to exceed the limitations set forth in the Opco Loan Documents, and (5)
extraordinary, non-recurring gains as determined by Owner or on the sale of
assets for such period, in each case, determined on a consolidated basis for
Owner in accordance with GAAP.

 

“EBITDA Percentage” shall mean two hundred twenty-one percent (221%), as may be
adjusted, from time to time, in accordance with Section 3.2(d)(2), representing
the ratio, expressed as a percentage, of (i) the aggregate EBITDA achieved at
all of the Combined Properties to (ii) the aggregate Competitor EBITDA achieved
at all of the properties in the Performance Competitive Set, both for the most
recent twelve (12) month period prior to the Effective Date for which financial
reporting is available for the Combined Properties and the Initial Performance
Competitive Set.

 

“EBITDA Percentage Adjustment Event” shall mean the occurrence of any of the
following: (i) if there is a material change in the physical composition (e.g.,
size, quality and/or such property no longer operates a casino or converts to
condominiums) of any of the Combined Properties; (ii) if there is a material
change in the physical composition of the properties in the Performance
Competitive Set (whether in accordance with Schedule “1C” with respect to the
Initial Performance Competitive Set or otherwise generally with respect to the
Performance Competitive Set pursuant to Section 2.16); or (iii) if material
capital improvements or replacements are made to any property in the Performance
Competitive Set.

 

“Executive Employees” shall mean and include the General Manager (for both the
hotel and casino components of each Managed Property, as applicable) and, if
applicable, the

 

10

--------------------------------------------------------------------------------


 

following to the extent employed at the level of each Managed Property: chief
executive officer, chief operating officer, and/or chief financial officer (or
similar positions in lieu thereof).

 

“FE Proprietary Management Programs and Procedures” shall mean any proprietary
(i) operating procedures; (ii) know-how; (iii) financial performance and
budgeting processes; (iv) marketing strategies; (v) human resources programs and
documentation; (vi) time, attendance, labor management and scheduling systems;
and (vii) centralized and/or other services offered by Manager or any Fertitta
Controlled Affiliate, in each case, which (A) are wholly developed or acquired
by Fertitta Entertainment, any Fertitta Controlled Affiliate or any combination
thereof, (B) were developed and/or acquired without utilizing resources or
personnel of Owner, Station Casinos LLC or any of their respective Subsidiaries,
and (C) were developed and/or acquired wholly-independent of, unrelated and
separate and apart from Manager’s operation and management of any of the
Combined Properties following the Commencement Date, and during the term of this
Agreement, together with any such files, documents, instruments, papers, books
and records created or developed by Manager or any Fertitta Controlled Affiliate
in connection therewith.  For avoidance of doubt, the FE Proprietary Management
Programs and Procedures shall not include all or any portion of the Technology
Systems, the Owned IP, the Licensed IP, the Customer Database, the Reservation
Systems and/or any derivation of any of the foregoing.

 

“FE Non-Compete Party” shall mean Fertitta Entertainment, Manager, FE Propco
Management LLC, a Delaware limited liability company, FE GVR Management LLC, a
Delaware limited liability company, Frank J. Fertitta III, and/or Lorenzo J.
Fertitta.

 

“Fertitta Affiliate” shall mean any Affiliate of Owner in which a Fertitta
Family Party has a direct or indirect equity or other beneficial interest.

 

“Fertitta Controlled Affiliate” means Manager, Fertitta Entertainment, the
Fertitta Family Parties, Frank J. Fertitta III, Lorenzo J. Fertitta and any
Subsidiary of any of the foregoing or any combination thereof; provided that
neither Zuffa, LLC, a Nevada limited liability company, nor any Subsidiaries or
joint ventures of Zuffa, LLC, a Nevada limited liability company, shall
constitute a Fertitta Controlled Affiliate unless engaged in the investment in,
ownership of, or management of a Hospitality Product or any activity (other than
online gaming) that requires licensing as a casino gaming company.

 

“Fertitta Family Entities” shall mean, any trust or entity one hundred percent
(100%) owned and controlled by, and established for the benefit of, or the
estate of, any of Frank J. Fertitta III, Lorenzo J. Fertitta or their spouses or
lineal descendants (including adopted children and their lineal descendants).

 

“Fertitta Family Parties” shall mean Frank J. Fertitta III or Lorenzo J.
Fertitta, such Persons’ spouses and lineal descendants, and any Fertitta Family
Entities.

 

“Fertitta Manager Control Requirements” shall mean each of the following
requirements: (i) Manager shall be and remain controlled by Fertitta
Entertainment; (ii) Fertitta Entertainment shall be and remain controlled by
Frank J. Fertitta III and/or Lorenzo J. Fertitta; (iii) Manager and Fertitta
Entertainment shall each be and remain at least fifty-one percent (51%)

 

11

--------------------------------------------------------------------------------


 

owned by the Fertitta Family Parties; (iv) Frank J. Fertitta III or Lorenzo J.
Fertitta, as applicable, control the voting of the equity interests in Manager
and Fertitta Entertainment (provided that, any Fertitta Family Entity holds only
an economic interest in Manager and/or Fertitta Entertainment, as applicable);
and (v) either Frank J. Fertitta III or Lorenzo J. Fertitta shall be the chief
executive officer (or equivalent) of Manager and Fertitta Entertainment and
shall dedicate the preponderance of his professional time and attention to the
business and affairs of Fertitta Entertainment and devote reasonable time and
attention to Manager’s performance of its duties under this Agreement and to the
business and affairs of the Properties and Owner.

 

“Fiesta Henderson Improvements” shall mean all buildings, structures and
improvements situated on, in, under or over the Fiesta Henderson Land and all
Furniture, Fixtures and Equipment attached to or forming a part thereof
(including, without limitation, heating, lighting, plumbing, sanitation, air
conditioning, laundry, refrigeration, kitchen, elevator and similar items or
systems, guest rooms, restaurants, bars and banquet, meeting and other public
areas, commercial space, including concessions and shops, garage and parking
space, storage and service areas, recreational facilities and areas, public
grounds and gardens, permanently affixed signage, aquatic facilities, and other
facilities and appurtenances).

 

“Fiesta Henderson Land” shall mean the lands described in Schedule “3A”,
together with the benefit of all easements and appurtenant rights thereto.

 

“Fiesta Henderson Property” shall mean (i) the Fiesta Henderson Property
Facilities; and (ii) the Furniture, Fixtures and Equipment, the Operating
Supplies and the Operating Consumables relating thereto and/or used in
connection therewith.

 

“Fiesta Henderson Property Facilities” shall mean (i) the Fiesta Henderson Land;
(ii) the Fiesta Henderson Improvements; (iii) the Fiesta Henderson Property
Related Facilities; (iv) any related land, buildings and improvements which in
the future may be owned or leased by Fiesta Henderson Owner; and (v) all
entrances, exits, rights of ingress and egress, licenses and easements related
to any of (i) through (iv) above.

 

“Fiesta Henderson Property Related Facilities” shall mean (i) the common areas
of the Fiesta Henderson Property, as the same may, from time to time, be
altered, reconstructed or expanded, which are, from time to time, intended, made
available and maintained for the use and enjoyment in common of Manager and
occupants of the Fiesta Henderson Property; (ii) the parking facilities
servicing the Fiesta Henderson Property; (iii) those rooms within the Fiesta
Henderson Property to be used for meetings and conferences; (iv) the receiving
facilities for the delivery of laundry and other goods and services; (v) the
restaurant facilities located within the Fiesta Henderson Property; (vi) any
amenities and facilities made available for the use and enjoyment of the
occupants of the Fiesta Henderson Property; (vii) any land or improvements not
within or located upon the Fiesta Henderson Land, but which provide shared
benefits to the Fiesta Henderson Property pursuant to a separate written
agreement approved by Owner (such approval not to be unreasonably withheld,
conditioned or delayed); (viii) any Fiesta Henderson Improvements or other
improvements, whether or not located upon the Fiesta Henderson Land, which
Manager is to manage for the benefit of the Fiesta Henderson Property pursuant
to a separate written agreement approved by Owner (such approval not to be
unreasonably withheld,

 

12

--------------------------------------------------------------------------------


 

conditioned or delayed); and (ix) any related land, buildings and improvements
which in the future may be owned or leased by Fiesta Henderson Owner.

 

“Fiesta Rancho Improvements” shall mean all buildings, structures and
improvements situated on, in, under or over the Fiesta Rancho Land and all
Furniture, Fixtures and Equipment attached to or forming a part thereof
(including, without limitation, heating, lighting, plumbing, sanitation, air
conditioning, laundry, refrigeration, kitchen, elevator and similar items or
systems, guest rooms, restaurants, bars and banquet, meeting and other public
areas, commercial space, including concessions and shops, garage and parking
space, storage and service areas, recreational facilities and areas, public
grounds and gardens, permanently affixed signage, aquatic facilities, and other
facilities and appurtenances).

 

“Fiesta Rancho Land” shall mean the lands described in Schedule “3B”, together
with the benefit of all easements and appurtenant rights thereto.

 

“Fiesta Rancho Property” shall mean (i) the Fiesta Rancho Property Facilities;
and (ii) the Furniture, Fixtures and Equipment, the Operating Supplies and the
Operating Consumables relating thereto and/or used in connection therewith.

 

“Fiesta Rancho Property Facilities” shall mean (i) the Fiesta Rancho Land; (ii)
the Fiesta Rancho Improvements; (iii) the Fiesta Rancho Property Related
Facilities; (iv) any related land, buildings and improvements which in the
future may be owned or leased by Fiesta Rancho Owner; and (v) all entrances,
exits, rights of ingress and egress, licenses and easements related to any of
(i) through (iv) above.

 

“Fiesta Rancho Property Related Facilities” shall mean (i) the common areas of
the Fiesta Rancho Property, as the same may, from time to time, be altered,
reconstructed or expanded, which are, from time to time, intended, made
available and maintained for the use and enjoyment in common of Manager and
occupants of the Fiesta Rancho Property; (ii) the parking facilities servicing
the Fiesta Rancho Property; (iii) those rooms within the Fiesta Rancho Property
to be used for meetings and conferences; (iv) the receiving facilities for the
delivery of laundry and other goods and services; (v) the restaurant facilities
located within the Fiesta Rancho Property; (vi) any amenities and facilities
made available for the use and enjoyment of the occupants of the Fiesta Rancho
Property; (vii) any land or improvements not within or located upon the Fiesta
Rancho Land, but which provide shared benefits to the Fiesta Rancho Property
pursuant to a separate written agreement approved by Owner (such approval not to
be unreasonably withheld, conditioned or delayed); (viii) any Fiesta Rancho
Improvements or other improvements, whether or not located upon the Fiesta
Rancho Land, which Manager is to manage for the benefit of the Fiesta Rancho
Property pursuant to a separate written agreement approved by Owner (such
approval not to be unreasonably withheld, conditioned or delayed); and (ix) any
related land, buildings and improvements which in the future may be owned or
leased by Fiesta Rancho Owner.

 

“Fiscal Month” shall mean each calendar month during each Fiscal Year of the
Term; provided, however, that if (i) the first calendar month of the Term shall
commence on a date that is not the first calendar day of a calendar month, such
partial month shall be deemed to constitute a Fiscal Month or (ii) the last
calendar month of the Term shall end on a date that is

 

13

--------------------------------------------------------------------------------


 

not the last calendar day of a calendar month, such partial month shall be
deemed to constitute a Fiscal Month.

 

“Fiscal Quarter” shall mean each fiscal quarter during each Fiscal Year of the
Term, commencing on January 1, April 1, July 1 and October 1 in each calendar
year.

 

“Fiscal Year” shall begin on January 1 and end on December 31 in each calendar
year.  Any partial Fiscal Year between the Commencement Date and the
commencement of the first full calendar year, or between the end of the last
Full Fiscal Year and Termination shall, for purposes of this Agreement,
constitute a separate Fiscal Year.

 

“Full Fiscal Year” shall mean any Fiscal Year commencing on January 1 of a
calendar year and ending on December 31.  For the avoidance of doubt, if the
initial Fiscal Year commences on or after January 2, the first Full Fiscal Year
shall commence on the next January 1.

 

“Furniture, Fixtures and Equipment” shall mean all furniture, fixtures and
equipment reasonably required for the operation of the Managed Properties
(including, but not limited to, office furniture, computer and communications
systems, specialized hotel equipment necessary for the operation of the Managed
Properties, food and beverage equipment, laundries and recreational facilities)
as well as all specialized casino equipment (including, but not limited to,
cashier, money sorting and money counting equipment, slot machines, table games,
video gaming equipment, and other similar gaming equipment and surveillance
equipment).

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied, as in effect, from time to time.

 

“Gaming” shall mean, as such definition is modified, from time to time, in
accordance with the Nevada Gaming Control Act (as codified in Chapter 463 of the
Nevada Revised Statutes), or other applicable Gaming Laws, to deal, operate,
carry on, conduct, maintain or expose for play any game played with cards, dice,
equipment or any mechanical, electromechanical or electronic device or machine
for money, property, checks, credit or any representative of value (including,
without limiting the generality of the foregoing, sports book, faro, monte,
roulette, keno, bingo, fan-tan, twenty-one, blackjack, seven-and-a-half, big
injun, Klondike, craps, poker chuck-a-luck, Chinese chuck-a-luck (dai shu),
wheel of fortune, chemin de fer, baccarat, pai gow, beat the banker, panguingui,
slot machine, any banking or percentage game or any other game or device
approved by the Nevada Gaming Commission), but does not include games played
with cards in private homes or residences in which no person makes money for
operating the game (except as a player), or games operated by charitable or
educational organizations which are approved by the Nevada State Gaming Control
Board pursuant to the Nevada Gaming Control Act (as codified in the Chapter 463
of the Nevada Revised Statutes).

 

“Gaming Authority” shall mean those federal, state and local governmental,
regulatory and administrative authorities, agencies, boards and officials
responsible for or involved in the regulation of Gaming or Gaming activities in
any jurisdiction (including, within the State of Nevada, the Nevada Gaming
Commission, the Nevada State Gaming Control Board,

 

14

--------------------------------------------------------------------------------


 

and applicable county, municipal and local authorities), provided that, with
respect to any Indian Gaming Property, Gaming Authority shall mean any agency,
authority, board, bureau, commission, department, office or instrumentality of
any nature applicable to the Tribes, the federal government or any state, city
or other political subdivision, whether not or hereafter in existence, or any
officer or official thereof, including without limitation, the NIGC, the United
States Bureau of Indian Affairs, any division of the applicable Tribes, or any
other agency or regulatory authority (including with respect to Gaming conducted
in the State of Michigan, the Michigan Gaming Control Board; and with respect to
Gaming conducted in the State of California, the Bureau of Gambling Control and
the California Gambling Control Commission), but only to the extent that such
agency, authority, board, bureau, commission, department, office or
instrumentality possesses authority to regulate any Gaming Activity conducted on
such Indian Gaming Property.

 

“Gaming Laws” shall mean those laws pursuant to which any Gaming Authority
possesses regulatory, licensing or permitting authority over Gaming within any
jurisdiction including, without limitation, (i) within the State of Nevada, the
Nevada Gaming Control Act, as codified in the Chapter 463 of the Nevada Revised
Statutes, and the regulations of the Nevada Gaming Commission and Nevada State
Gaming Control Board promulgated thereunder, as amended from time to time; and
(ii) with respect to the Indian Gaming Properties, the IGRA, the regulations of
the NIGC and the applicable Tribal State Compact; any and law, statute, code,
rule, ordinance, regulation or order pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over Gaming conducted at any
Indian Gaming Property.

 

“Gaming Licenses” shall mean, collectively, the Nevada Gaming Licenses and the
Indian Gaming Licenses.

 

“General Manager” shall mean, from time to time, the general manager at each of
the Managed Properties.

 

“Gold Rush Improvements” shall mean all buildings, structures and improvements
situated on, in, under or over the Gold Rush Land and all Furniture, Fixtures
and Equipment attached to or forming a part thereof (including, without
limitation, heating, lighting, plumbing, sanitation, air conditioning, laundry,
refrigeration, kitchen, elevator and similar items or systems, guest rooms,
restaurants, bars and banquet, meeting and other public areas, commercial space,
including concessions and shops, garage and parking space, storage and service
areas, recreational facilities and areas, public grounds and gardens,
permanently affixed signage, aquatic facilities, and other facilities and
appurtenances).

 

“Gold Rush Land” shall mean the lands described in Schedule “3C”, together with
the benefit of all easements and appurtenant rights thereto.

 

“Gold Rush Property” shall mean (i) the Gold Rush Property Facilities; and (ii)
the Furniture, Fixtures and Equipment, the Operating Supplies and the Operating
Consumables relating thereto and/or used in connection therewith.

 

“Gold Rush Property Facilities” shall mean (i) the Gold Rush Land; (ii) the Gold
Rush Improvements; (iii) the Gold Rush Property Related Facilities; (iv) any
related land,

 

15

--------------------------------------------------------------------------------


 

buildings and improvements which in the future may be owned or leased by Gold
Rush Owner; and (v) all entrances, exits, rights of ingress and egress, licenses
and easements related to any of (i) through (iv) above.

 

“Gold Rush Property Related Facilities” shall mean (i) the common areas of the
Gold Rush Property, as the same may, from time to time, be altered,
reconstructed or expanded, which are, from time to time, intended, made
available and maintained for the use and enjoyment in common of Manager and
occupants of the Gold Rush Property; (ii) the parking facilities servicing the
Gold Rush Property; (iii) those rooms within the Gold Rush Property to be used
for meetings and conferences; (iv) the receiving facilities for the delivery of
laundry and other goods and services; (v) the restaurant facilities located
within the Gold Rush Property; (vi) any amenities and facilities made available
for the use and enjoyment of the occupants of the Gold Rush Property; (vii) any
land or improvements not within or located upon the Gold Rush Land, but which
provide shared benefits to the Gold Rush Property pursuant to a separate written
agreement approved by Owner (such approval not to be unreasonably withheld,
conditioned or delayed); (viii) any Gold Rush Improvements or other
improvements, whether or not located upon the Gold Rush Land, which Manager is
to manage for the benefit of the Gold Rush Property pursuant to a separate
written agreement approved by Owner (such approval not to be unreasonably
withheld, conditioned or delayed); and (ix) any related land, buildings and
improvements which in the future may be owned or leased by Gold Rush Owner.

 

“Governmental Approvals” shall mean all permits, licenses, consents, approvals,
declarations, concessions, orders, filings, notices, findings of suitability,
entitlements, waivers, variances, certificates and other authorizations granted
or issued by any agency(ies) of the Cities of Henderson, Las Vegas and/or North
Las Vegas, Nevada; Clark County, Nevada; the State of Nevada and the United
States necessary for the operation of the Managed Properties in accordance with
this Agreement (including, without limitation, as required by any Gaming
Authority or under any Gaming Laws).

 

“Governmental Authority” shall mean those federal, state and local governmental,
regulatory and administrative authorities or agencies, having jurisdiction over
the business or operations of the Managed Properties, as applicable, or the
matters that are subject to this Agreement including, without limitation, any
Gaming Authority.

 

“GV Holdings Revenue” shall mean, without duplication, any and all (i) revenues
and income actually earned by Green Valley as a member of the joint ventures
comprising Barley’s Owner, Greens Owner and Wildfire Lanes Owner; and (ii) fees
earned by Green Valley and/or Manager under any management or operating
agreement between Green Valley, on the one hand, and Barley’s Owner, Greens
Owner and/or Wildfire Lanes Owner, as applicable, on the other hand.

 

“Greens Improvements” shall mean all buildings, structures and improvements
situated on, in, under or over the Greens Land and all Furniture, Fixtures and
Equipment attached to or forming a part thereof (including, without limitation,
heating, lighting, plumbing, sanitation, air conditioning, laundry,
refrigeration, kitchen, elevator and similar items or systems, guest rooms,
restaurants, bars and banquet, meeting and other public areas, commercial space,
including concessions and shops, garage and parking space, storage and service
areas,

 

16

--------------------------------------------------------------------------------


 

recreational facilities and areas, public grounds and gardens, permanently
affixed signage, aquatic facilities, and other facilities and appurtenances).

 

“Greens Land” shall mean that certain real property located at 2241 N Green
Valley Parkway, Henderson, Nevada 89014, together with the benefit of all
easements and appurtenant rights thereto.

 

“Greens Property” shall mean (i) the Greens Property Facilities; and (ii) the
Furniture, Fixtures and Equipment, the Operating Supplies and the Operating
Consumables relating thereto and/or used in connection therewith.

 

“Greens Property Facilities” shall mean (i) the Greens Land; (ii) the Greens
Improvements; (iii) the Greens Property Related Facilities; (iv) any related
land, buildings and improvements which in the future may be owned or leased by
Greens Owner; and (v) all entrances, exits, rights of ingress and egress,
licenses and easements related to any of (i) through (iv) above.

 

“Greens Property Related Facilities” shall mean (i) the common areas of the
Greens Property, as the same may, from time to time, be altered, reconstructed
or expanded, which are, from time to time, intended, made available and
maintained for the use and enjoyment in common of Manager and occupants of the
Greens Property; (ii) the parking facilities servicing the Greens Property;
(iii) those rooms within the Greens Property to be used for meetings and
conferences; (iv) the receiving facilities for the delivery of laundry and other
goods and services; (v) the restaurant facilities located within the Greens
Property; (vi) any amenities and facilities made available for the use and
enjoyment of the occupants of the Greens Property; (vii) any land or
improvements not within or located upon the Greens Land, but which provide
shared benefits to the Greens Property pursuant to a separate written agreement
approved by Owner (such approval not to be unreasonably withheld, conditioned or
delayed); (viii) any Greens Improvements or other improvements, whether or not
located upon the Greens Land, which Manager is to manage for the benefit of the
Greens Property pursuant to a separate written agreement approved by Owner (such
approval not to be unreasonably withheld, conditioned or delayed); and (ix) any
related land, buildings and improvements which in the future may be owned or
leased by Greens Owner.

 

“Gross Revenues” shall mean with respect to any period, all revenues and income
(excluding interest income but including the value of all complimentaries,
promotional offers, point play and XPC) of any kind derived by Owner from the
use or operation of the Managed Properties and, except as expressly set forth in
this definition, determined in accordance with GAAP consistently applied,
expressly including (i) “gross revenues” from Gaming activities at the Managed
Properties and without duplication; (ii) income from rental of guest rooms at
the Managed Properties; (iii) subject to the limitations in clause (vi) of the
definition, income from food and beverage sales at the Managed Properties; (iv)
income from entertainment programs and merchandise sales at the Managed
Properties; (v) telephone, internet, pay-per-view, WiFi, telegraph and telex
revenues from the Managed Properties; (vi) rental or other similar payments from
lessees, sublessees and concessionaires and others occupying space or rendering
services at any of the Managed Properties (but not (A) reimbursements for
utilities, taxes or similar matters, or (B) the gross receipts of such lessees,
sublessees or concessionaires except to the extent the

 

17

--------------------------------------------------------------------------------


 

same is part of such rental payments); (vii) income from vending machines at the
Managed Properties; (viii) health club fees from any of the Managed Properties;
(ix) Indian Gaming Fee Revenues; (x) GV Holdings Revenues; and (xi) the actual
net proceeds of (1) business interruption or similar insurance from any of the
Managed Properties and (2) temporary condemnation awards representing
compensation for loss of Gross Revenues from any of the Managed Properties and,
to the extent applicable, after deducting expenses incurred in connection with
the adjustment or collection thereof from any of the Managed Properties; BUT
SPECIFICALLY AND EXPRESSLY EXCLUDING (to the extent included in revenues and
income of any kind derived from the use or operation of the Managed Properties
and without duplication) any and all:

 

(a)           proceeds from the sale, financing or refinancing or other
disposition of a Managed Property or all or substantially all of the assets of a
Property Owner;

 

(b)           proceeds from the sale, financing, refinancing or other
disposition of Furniture, Fixtures and Equipment or other capital assets;

 

(c)           proceeds of any fire, extended coverage or other insurance
policies (excluding any proceeds of business interruption or similar insurance
representing compensation for loss of Gross Revenues);

 

(d)           receipts from awards or sales in connection with any condemnation
(other than a temporary condemnation) or from other transfers in lieu of and
under the threat of condemnation and other receipts in connection with any
taking to the extent that such amounts are specifically identified as
compensation for alterations or physical damage to the Managed Properties;

 

(e)           refunds, rebates, discounts and credits of a similar nature given,
paid or returned in the course of obtaining Gross Revenues or components thereof
(other than complimentaries, promotional offers, point play and XPC provided to
patrons of the Managed Properties in the ordinary course of business and
consistent with the Approved Annual Plan and Operating Budget);

 

(f)            gratuities or service charges or other similar receipts which are
paid to Employees or others;

 

(g)           excise, sales, gross receipts, admission, entertainment, tourist,
use or similar taxes or charges collected from patrons or guests or as part of
the sale price for goods, services or entertainment, other than taxes imposed on
Gaming revenues;

 

(h)           sum and credits received for lost or damaged merchandise;

 

(i)            credit card processing or servicing fees not retained by Owner;

 

(j)            contributions by Owner of any additional Working Capital and any
contributions to any reserve fund (and any interest or other investment income
earned on such amounts deposited);

 

18

--------------------------------------------------------------------------------


 

(k)           refund of taxes that were overpaid in a prior year;

 

(l)            proceeds from inter-company transfers of cash or dividends;

 

(m)          proceeds from the settlement or successful prosecution of any legal
claim with respect to an amount that would not have otherwise been included in
Gross Revenue;

 

(n)           revenues derived from the provision of employee meals to the
extent of the food costs associated therewith and the costs incurred in the
provision thereof;

 

(o)           security deposits (except as applied or forfeited);

 

(p)           refunds to any Managed Property guests of any sums previously paid
or credits to any Managed Property customer for lost or damaged items, the price
of any merchandise given in exchange of other merchandise which does not result
in additional income;

 

(q)           vending machine revenues not payable to Owner or Manager on behalf
of Owner;

 

(r)            uncollectible amounts as determined by Manager in applying its
standards and practices in the ordinary course; provided that any recovered bad
debts shall again become part of Gross Revenues in the Fiscal Year that they are
recovered to the extent of a previous corresponding deduction;

 

(s)           any and all revenues and income generated by the Indian Gaming
Properties (excluding the Indian Gaming Fee Revenues which shall be included in
Gross Revenues) including, without limitation, any payments received or
collected by any Developer or Indian Gaming Manager in connection with any
Transition Loan;

 

(t)            all revenues and income included in clauses (i) through (ix)
above generated by the Barley’s Property, Greens Property and/or the Wildfire
Lanes Property which are not directly paid to and received by Green Valley; and

 

(u)           interest accrued or paid on any amounts (including, without
limitation, amounts in the Reserve Funds or Operating Bank Accounts) or income
derived from securities and similar property acquired and held solely for
investment.

 

“GVR Management Agreement” shall mean that certain Management Agreement dated as
of the date hereof by and between Station GVR Acquisition LLC, a Nevada limited
liability company, and FE GVR Management LLC, a Delaware limited liability
company.

 

“Hospitality Product” shall mean any hotel, condo-hotel, timeshare, resort
property or gaming facility or other transient hospitality product (including
any restaurant, bar, tavern or spa and ancillary uses relating thereto).

 

“Impositions” shall mean all taxes, assessments, duties, rates and charges,
levies, license fees, permit fees, inspection fees and other authorized fees and
charges imposed by any Governmental Authority that at any time may be assessed,
levied, confirmed or imposed on any

 

19

--------------------------------------------------------------------------------


 

of the Properties or its respective operations (specifically excluding income,
franchise or similar taxes imposed on Owner).

 

“Improvements” shall mean the Barley’s Improvements, the Fiesta Henderson
Improvements, the Fiesta Rancho Improvements, the Gold Rush Improvements, the
Greens Improvements, the Lake Mead Casino Improvements, the Santa Fe Station
Improvements, the Texas Station Improvements, the Wildfire Boulder Improvements,
the Wildfire Lanes Improvements, the Wildfire Rancho Improvements.

 

“Incentive Management Fee” shall mean, subject to and calculated in accordance
with Section 5.1 of this Agreement, a fee equal to five percent (5%) of EBITDA
for each Fiscal Month.

 

“Indian Gaming Licenses” shall mean all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements issued by any Gaming Authority necessary for or relating to the
conduct of activities under the IGRA.

 

“Indian Gaming Fee Revenue” shall mean any and all fees earned by Owner, any
Property Owner and/or Manager under the Development Agreements and/or their
respective interest in the Indian Gaming Managers.

 

“Indexed EBITDA” shall mean, for any Fiscal Year, the product of (i) the
Competitor EBITDA achieved by the properties in the Performance Competitive Set
for that applicable Fiscal Year; multiplied by (ii) the then applicable EBITDA
Percentage.

 

“Industry Consultant” shall mean a reputable hospitality and casino industry
consultant that is mutually acceptable to both Parties, which consultant (i)
shall have not fewer than ten (10) years of experience in the casino/hotel
business; (ii) shall not be an Affiliate of or a person who has any past,
present, or currently contemplated future business or personal relationship with
either Owner or Manager; and (iii) whose compensation is not fixed based upon
the results of the issue at dispute.

 

“Initial Corporate Overhead Budget” shall have the meaning set forth in the
Manager Allocation Agreement.

 

“Initial Gross Revenues Budget” shall have the meaning set forth in the Manager
Allocation Agreement.

 

“Intellectual Property” shall mean all (i) works of authorship (including all
copyrights in website content, functionality and infrastructure, artwork,
images, text, graphics, photography, advertising content, manuals and other
print or textual materials, files, templates, macros, software, databases and
other compilations, source code, object code and documentation) (“Copyrights”);
(ii) patents and patent applications, all claims and inventions therein, any
divisionals, continuations, continuations-in-part, reissues, re-examinations,
foreign counterparts and similar rights arising therefrom (“Patents”); (iii)
intellectual property rights with respect to any trade secrets or know-how; and
(iv) trademarks, service marks, trade names, brand names, logos, domain names or
other indicators of source or origin (“Trademarks”).

 

20

--------------------------------------------------------------------------------


 

“IP Holdco” shall mean NP IP Holdings LLC, a Nevada limited liability company
and a special-purpose subsidiary of Station Casinos LLC.

 

“IP Holdco Licenses” shall mean that certain IP License Agreement between IP
Holdco and Owner, and that certain Trademark License Agreement between IP Holdco
and Owner, each dated as of the date hereof.

 

“Lake Mead Casino Improvements” shall mean all buildings, structures and
improvements situated on, in, under or over the Lake Mead Casino Land and all
Furniture, Fixtures and Equipment attached to or forming a part thereof
(including, without limitation, heating, lighting, plumbing, sanitation, air
conditioning, laundry, refrigeration, kitchen, elevator and similar items or
systems, guest rooms, restaurants, bars and banquet, meeting and other public
areas, commercial space, including concessions and shops, garage and parking
space, storage and service areas, recreational facilities and areas, public
grounds and gardens, permanently affixed signage, aquatic facilities, and other
facilities and appurtenances).

 

“Lake Mead Casino Land” shall mean the lands described in Schedule “3D”,
together with the benefit of all easements and appurtenant rights thereto.

 

“Lake Mead Casino Property” shall mean (i) the Lake Mead Casino Property
Facilities; and (ii) the Furniture, Fixtures and Equipment, the Operating
Supplies and the Operating Consumables relating thereto and/or used in
connection therewith.

 

“Lake Mead Casino Property Facilities” shall mean (i) the Lake Mead Casino Land;
(ii) the Lake Mead Casino Improvements; (iii) the Lake Mead Casino Property
Related Facilities; (iv) any related land, buildings and improvements which in
the future may be owned or leased by Lake Mead Casino Owner; and (v) all
entrances, exits, rights of ingress and egress, licenses and easements related
to any of (i) through (iv) above.

 

“Lake Mead Casino Property Related Facilities” shall mean (i) the common areas
of the Lake Mead Casino Property, as the same may, from time to time, be
altered, reconstructed or expanded, which are, from time to time, intended, made
available and maintained for the use and enjoyment in common of Manager and
occupants of the Lake Mead Casino Property; (ii) the parking facilities
servicing the Lake Mead Casino Property; (iii) those rooms within the Lake Mead
Casino Property to be used for meetings and conferences; (iv) the receiving
facilities for the delivery of laundry and other goods and services; (v) the
restaurant facilities located within the Lake Mead Casino Property; (vi) any
amenities and facilities made available for the use and enjoyment of the
occupants of the Lake Mead Casino Property; (vii) any land or improvements not
within or located upon the Lake Mead Casino Land, but which provide shared
benefits to the Lake Mead Casino Property pursuant to a separate written
agreement approved by Owner (such approval not to be unreasonably withheld,
conditioned or delayed); (viii) any Lake Mead Casino Improvements or other
improvements, whether or not located upon the Lake Mead Casino Land, which
Manager is to manage for the benefit of the Lake Mead Casino Property pursuant
to a separate written agreement approved by Owner (such approval not to be
unreasonably withheld, conditioned or delayed); and (ix) any related land,
buildings and improvements which in the future may be owned or leased by Lake
Mead Casino Owner.

 

21

--------------------------------------------------------------------------------


 

“Legal Requirements” shall mean any federal, state, or local law, statute, code,
rule, ordinance, regulation or order of any Governmental Authority (including,
without limitation, those related to zoning, building, employees, health,
safety, environmental matters and accessibility of public facilities, and the
Gaming Laws).

 

“Loan” shall mean those certain loans made and letters of credit extended
pursuant to the terms of the Opco Credit Agreement.

 

“Loan Documents” shall mean (i) the Opco Loan Documents and any subsequent
amendments or modifications of the same and (ii) any loan documents entered into
as a rearrangement, replacement, renewal, refinancing, consolidation,
modification or enlargement of debt, evidenced by the Opco Loan Documents or
other debt of Owner or Property Owners, now or hereafter existing, or to secure
new debt of Owner or Property Owners.

 

“Managed Properties” shall mean those properties, from time to time, actively
managed by Manager under this Agreement which shall initially include the Fiesta
Henderson Property, the Fiesta Rancho Property, the Gold Rush Property, the Lake
Mead Casino Property, the Santa Fe Station Property, the Texas Station Property,
the Wildfire Boulder Property, the Wildfire Rancho Property, the Barley’s
Property, the Greens Property, the Wildfire Lanes Property, the Auburn
Undeveloped Land and the Undeveloped Properties.

 

“Management Fees” shall mean, collectively, the Base Management Fee and the
Incentive Management Fee.

 

“Manager Allocation Agreement” shall mean that certain Manager Allocation
Agreement dated as of the date hereof by and between Station Casinos LLC and
Fertitta Entertainment (with Manager and certain other Subsidiaries of Fertitta
Entertainment joining in the execution and delivery of the same), as the same
may be amended modified or restated from time to time.

 

“Manager LV Properties” shall mean, at any point in time, the Hospitality
Products then operated by Manager or any Fertitta Controlled Affiliate other
than the Managed Properties.

 

“Manager Overhead and Expenses” shall have the meaning set forth in the Manager
Allocation Agreement.

 

“Manager Unrelated Subsidiaries” shall mean Fertitta Entertainment’s
Subsidiaries (excluding Manager) that are single-purpose Subsidiaries which (i)
have no recourse obligation to Manager or Fertitta Entertainment; and (ii) are
unrelated to Manager’s activities at the Managed Properties.

 

“Manager’s Executive Staff” shall mean those designated senior executive
personnel employed by Manager or its Affiliates as more specifically listed in
the Manager Allocation Agreement (and any replacement position or position with
authority and/or duties similar to the foregoing named positions).

 

22

--------------------------------------------------------------------------------


 

“Manager’s Gross Negligence or Willful Misconduct” shall mean the fraud, gross
negligence or willful misconduct of any of Manager, Fertitta Entertainment and
their respective officers, directors and members and the successors and assigns
of each of the foregoing (which shall be deemed to include the Executive
Employees and/or any of Manager’s Executive Staff), including, without
limitation, fraud, gross negligence or willful misconduct in the hiring,
training or supervising the Employees; provided, however, (i) any fraud, gross
negligence or willful misconduct of a member of the Executive Employees and/or
Manager’s Executive Staff acting solely for his or her personal benefit (and
not, for example, at the direction of Manager or Fertitta Entertainment or any
of the Fertitta Family Parties) shall not constitute Manager’s Gross Negligence
or Willful Misconduct so long as Manager promptly takes action to terminate or
permanently remove the applicable member of the Executive Employees and/or
Manager’s Executive Staff from the Managed Property and Manager promptly repays
any and all damages sustained by Owner or Property Owners in connection with
such fraud, gross negligence or willful misconduct; (ii) the act or omission of
an Employee who is not an Executive Employee, which act or omission constitutes
fraud, willful misconduct or gross negligence on the part of such Employee,
shall not constitute Manager’s Gross Negligence or Willful Misconduct unless
Manager’s corporate staff or an Executive Employee acted with gross negligence
or willful misconduct in employing, training, supervising or continuing the
employment of such Employee; and (iii) the violation of Legal Requirements with
respect to wages and hours of labor shall not be deemed to be Manager’s Gross
Negligence or Willful Misconduct if Manager’s actions are consistent with
generally prevailing industry practices, as long as Manager discontinues the
practices if Owner requests Manager to do so.

 

“Material Default” shall mean any breach or failure by a Party to comply with
any of its covenants and agreements contained in this Agreement following the
expiration of any applicable cure periods contained herein, other than any such
breach or failure that in the context hereof is minor, immaterial or
insubstantial or not reasonably likely to prejudice any other Party or any part
of the Managed Properties in any material way.

 

“Material Loan Default” shall mean, unless amended or waived, (i) a failure to
pay interest required under the Loan Documents when due and payable or failure
to pay principal and/or any prepayment premiums or other regularly accruing fees
under the Loan Documents when due and payable, at maturity or upon acceleration,
each case following the expiration of any applicable grace periods; (ii) a
breach of a financial covenant which remains uncured following the expiration of
any and all applicable cure periods contained in the Loan Documents; or (iii)
Owner becomes Bankrupt or institutes any proceedings of any nature under any law
or statute of any jurisdiction as now existing or hereafter amended or becoming
effective, for the relief of debtors wherein Owner is seeking relief as debtor
on account of its insolvency, which, in the event of an involuntary proceeding,
is not discharged or dismissed within a period of sixty (60) days after the
institution thereof.

 

“Material Nevada Governmental Approval” shall mean any material Governmental
Approval issued by any agency(ies) of the Cities of Henderson, Las Vegas and/or
North Las Vegas, Nevada; Clark County, Nevada; or the State of Nevada, the
denial, revocation or suspension of which would have a material adverse effect
on the economics of Owner, any Property Owner and/or any Property.

 

23

--------------------------------------------------------------------------------


 

“Mortgage” shall mean any and all mortgages, deeds of trust or similar security
instruments now or hereafter encumbering the Properties or any part thereof that
are (i) evidenced by the Loan Documents or (ii) other debt of Owner or Property
Owners and, in each case, the purpose of which are for the sole benefit of any
one or more the Properties together with any subsequent amendment or
modification of the same, whether as a rearrangement, replacement, renewal,
refinancing, consolidation, modification or enlargement of the same.

 

“Net Income” shall mean, for the period in question, the net income (loss) of
the Property Owners (including (x) any and all Indian Gaming Fee Revenues and/or
(y) the GV Holdings Revenues; but specifically excluding the net income (loss)
of the Indian Gaming Properties, Barley’s Owner, Greens Owner or Wildfire Lanes
Owner not received or attributable to Green Valley or Owner) for such period
determined on a consolidated basis in accordance with GAAP (after deduction of
the Base Management Fee for such period but prior to any deduction of the
Incentive Management Fee for such period), excluding, without duplication, (i)
the cumulative effect of a change in accounting principles during such period to
the extent included in Net Income, (ii) the purchase accounting effects of
adjustments to property and equipment, software and other intangible assets and
deferred revenue (including the effects of such adjustments pushed down to the
Property Owners) as a result of any acquisitions, or the amortization or
write-off of any amounts thereof, (iii) any carrying costs directly related to
the Undeveloped Properties, and (iv) the income (or loss) of any Person that is
not Owner or any Property Owner (including dividends and distributions paid to
Owner or any Property Owner by any Subsidiary during such period (including
pursuant to any tax sharing agreement)).

 

“Nevada Gaming Licenses” shall mean all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements, or any waivers thereof or exemptions therefrom, issued by any
Gaming Authority necessary for or relating to the conduct of activities under
the Gaming Laws within the State of Nevada.

 

“Non-Compete Agreement” shall mean that certain Non Competition Agreement dated
as of the date hereof by and among Station Casinos LLC, Fertitta Entertainment,
Manager, FE Propco Management LLC, a Delaware limited liability company, FE GVR
Management LLC, a Delaware limited liability company, Frank J. Fertitta III,
Lorenzo J. Fertitta, German American Capital Corporation and JPMorgan Chase
Bank, N.A.

 

“Opco Credit Agreement” shall mean that certain Credit Agreement among Owner, as
borrower, Deutsche Bank AG, Cayman Islands Branch, JP Morgan Chase Bank, N.A.
and the institutions from time to time party thereto, as lenders, and Deutsche
Bank AG, Cayman Islands Branch, as administrative agent, as same may be amended,
restated, amend and restated, refinanced, replaced or otherwise modified, from
time to time.

 

“Opco Loan Documents” shall mean the “Loan Documents” as defined in each of the
agreements comprising the Opco Credit Agreement.

 

“Opco Undeveloped Land Owners” shall mean, collectively, NP Centerline Holdings
LLC, a limited liability company organized under the laws of Nevada, NP Durango
LLC, a limited liability company organized under the laws of Nevada, NP FH
Excess LLC, a limited liability company organized under the laws of Nevada, NP
Hanger Leaseco LLC, a

 

24

--------------------------------------------------------------------------------


 

limited liability company organized under the laws of Nevada, NP Horizon Park
LLC, a limited liability company organized under the laws of Nevada, NP
Inspiration LLC, a limited liability company organized under the laws of Nevada,
NP Mt. Rose LLC, a limited liability company organized under the laws of Nevada,
NP Northern NV Acquisition LLC, a limited liability company organized under the
laws of Nevada, NP Past Enterprises LLC, a limited liability company organized
under the laws of Nevada, NP Reno Convention Center LLC, a limited liability
company organized under the laws of Nevada, NP ROTMA LLC, a limited liability
company organized under the laws of Nevada, NP Steamboat LLC, a limited
liability company organized under the laws of Nevada, NP Sunset Lindell LLC, a
limited liability company organized under the laws of Nevada, and NP Town Center
LLC, a limited liability company organized under the laws of Nevada.

 

“Operating Bank Accounts” shall mean the Bank Accounts in the name of Owner for
the payment of Operating Costs and any other costs to be paid pursuant to this
Agreement and the deposit of monies related to the Managed Properties, which
accounts shall be (i) separate and distinct from any other accounts, reserves or
deposits required by this Agreement, and (ii) interest bearing accounts if such
an account is reasonably available (all interest earned shall be retained in the
Operating Bank Accounts).

 

“Operating Competitive Set” shall mean the sets of casino/hotel properties
(expressly excluding any properties owned, operating or licensed by Fertitta
Family Entities) which are identified and agreed by the Parties as competing
directly in the marketplace with the Managed Properties.  A list of the initial
Operating Competitive Set appears on Schedule “1B”.

 

“Operating Consumables” shall mean all food, beverages and other immediately
consumable items utilized in operating the Managed Properties (including,
without limitation, soap, cleaning materials, matches, stationary, brochures,
folios, and other similar items).

 

“Operating Costs” shall mean, to the extent included within the then-current
Approved Annual Plan and Operating Budget, or to the extent otherwise approved
by Owner at any time and, from time to time, pursuant to the terms of this
Agreement, all costs and expenses properly designated as operating costs as
determined on a consolidated basis in accordance with GAAP (and expressly
excluding Corporate Overhead and Expenses).

 

“Operating Standards” shall mean with respect to any Managed Property, that such
Managed Property shall be managed, operated, serviced (including, without
limitation, customer service), maintained, repaired and refurbished (i) to a
standard of operation equal to or exceeding the standard of operation at which
such Managed Property was operated as of the Effective Date to the extent that
funds available pursuant to the Approved Annual Plan and Operating Budget, as
amended, from time to time, or otherwise provided by Owner, permit the
operation, management, service, repair, maintenance and refurbishment of the
applicable Managed Property to such standard; (ii) consistent with the terms and
conditions of this Agreement; and (iii) in accordance with the standards,
policies and programs in effect, from time to time, that are applicable to the
operation of such Managed Property; provided that, to the extent that funds
available pursuant to the Approved Annual Plan and Operating Budget, as amended,
from time to time, or otherwise provided by Owner, permit operation of the
applicable Managed Property to such standard, the Operating Standards with
respect to such Managed

 

25

--------------------------------------------------------------------------------


 

Property will not be less than the standard of operations for (A) the properties
in the Operating Competitive Set, and (B) the Property’s Comparable Manager
Properties, but in each case taking into account any differences in age,
quality, size, location, amenities, amount of meeting space, business mix, and
other physical and operation variations for such properties in the Operating
Competitive Set and for such properties consisting of Comparable Manager
Properties, and specifically with respect to Comparable Manager Properties, any
differences in Manager’s centralized services that are provided to such
properties and not provided to the Managed Properties.

 

“Operating Supplies” shall mean all non-capital equipment necessary for the
day-to-day operation of the Managed Properties (including but not limited to
chips, tokens, uniforms, playing cards, glassware, linens, silverware, utensils
and dishware).

 

“Other Manager Properties” shall mean, collectively the Manager LV Properties
and any other Hospitality Product (other than the Managed Properties) which
Manager or its Affiliate owns, manages or licenses (as licensor).

 

“Owner Account” shall mean the account(s) in the name of Owner that are
designated by Owner to Manager, from time to time, for the remittance of funds
by Manager in accordance with the terms of this Agreement.

 

“Owner IP” shall mean Owned IP and Licensed IP.

 

“Owner Overhead and Expenses” shall have the meaning set forth in the Manager
Allocation Agreement.

 

“Owner Unrelated Subsidiaries” shall mean any Property Owner other than the Opco
Undeveloped Land Owners, Auburn Owner and the Indian Gaming Land Owners.

 

“Owner-Related Affiliates” shall mean Station Voteco LLC, a Delaware limited
liability company, and Station Holdco LLC, a Delaware limited liability company.

 

“Parties” shall mean Owner and Manager.

 

“Patents” shall have the meaning set forth in the definition of Intellectual
Property.

 

“Performance Competitive Set” shall mean the set of casino/hotel properties
(expressly excluding any properties owned, operated or licensed by Manager or
its Affiliates) which are identified and agreed by the Parties, from time to
time, as competing directly in the marketplace with the Managed Properties and
provide public financial reporting necessary to determine Competitor EBITDA.  A
list of the initial Performance Competitive Set appears on Schedule “1C”.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, trust or other entity.

 

26

--------------------------------------------------------------------------------


 

“Plan” shall mean that certain joint plan of reorganization under chapter 11 of
the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 of Station Casinos,
Inc. and certain of its subsidiaries dated as of July 28, 2010.

 

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses classified as “pre-opening expenses” on the applicable financial
statements of Owner and its Subsidiaries for that period, prepared in accordance
with GAAP consistently applied.

 

“Promotional Allowance” shall mean the maximum amount of the retail value of
transportation, complimentary hotel accommodations, food, beverages,
merchandise, chips, tokens, entertainment, or similar products or services
provided to guests or patrons for promotional purposes.

 

“Propco Management Agreement” shall mean that certain Management Agreement dated
as of the date hereof by and between Station Casinos LLC and FE Propco
Management LLC, a Delaware limited liability company.

 

“Properties” shall mean, at any point in time, all of the properties subject to
this Agreement, which as of the Effective Date shall include the Managed
Properties, the Indian Gaming Properties and the Indian Gaming Land.

 

“Reserve Fund” shall mean the Bank Accounts maintained in the name of Owner for
the payment of Capital Improvements and Replacements for each Managed Property,
which accounts shall be (i) separate and distinct from any other accounts,
reserves or deposits required by this Agreement, and (ii) interest bearing
accounts if such an account is reasonably available (all interest earned shall
be retained in the Reserve Funds).

 

“Routine Repairs and Maintenance” shall mean repairs, replacements, corrections
and maintenance items to the Managed Properties as shall be required in the
normal and ordinary course of operation of the Managed Properties other than
Capital Improvements.

 

“Santa Fe Station Improvements” shall mean all buildings, structures and
improvements situated on, in, under or over the Santa Fe Station Land and all
Furniture, Fixtures and Equipment attached to or forming a part thereof
(including, without limitation, heating, lighting, plumbing, sanitation, air
conditioning, laundry, refrigeration, kitchen, elevator and similar items or
systems, guest rooms, restaurants, bars and banquet, meeting and other public
areas, commercial space, including concessions and shops, garage and parking
space, storage and service areas, recreational facilities and areas, public
grounds and gardens, permanently affixed signage, aquatic facilities, and other
facilities and appurtenances).

 

“Santa Fe Station Land” shall mean the lands described in Schedule “3E”,
together with the benefit of all easements and appurtenant rights thereto.

 

“Santa Fe Station Property” shall mean (i) the Santa Fe Station Property
Facilities and (ii) the Furniture, Fixtures and Equipment, the Operating
Supplies and the Operating Consumables relating thereto and/or used in
connection therewith.

 

27

--------------------------------------------------------------------------------


 

“Santa Fe Station Property Facilities” shall mean (i) the Santa Fe Station Land;
(ii) the Santa Fe Station Improvements; (iii) the Santa Fe Station Property
Related Facilities; (iv) any related land, buildings and improvements which in
the future may be owned or leased by Santa Fe Station Owner; and (v) all
entrances, exits, rights of ingress and egress, licenses and easements related
to any of (i) through (iv) above.

 

“Santa Fe Station Property Related Facilities” shall mean (i) the common areas
of the Santa Fe Station Property, as the same may, from time to time, be
altered, reconstructed or expanded, which are, from time to time, intended, made
available and maintained for the use and enjoyment in common of Manager and
occupants of the Santa Fe Station Property; (ii) the parking facilities
servicing the Santa Fe Station Property; (iii) those rooms within the Santa Fe
Station Property to be used for meetings and conferences; (iv) the receiving
facilities for the delivery of laundry and other goods and services; (v) the
restaurant facilities located within the Santa Fe Station Property; (vi) any
amenities and facilities made available for the use and enjoyment of the
occupants of the Santa Fe Station Property; (vii) any land or improvements not
within or located upon the Santa Fe Station Land, but which provide shared
benefits to the Santa Fe Station Property pursuant to a separate written
agreement approved by Owner (such approval not to be unreasonably withheld,
conditioned or delayed); (viii) any Santa Fe Station Improvements or other
improvements, whether or not located upon the Santa Fe Station Land, which
Manager is to manage for the benefit of the Santa Fe Station Property pursuant
to a separate written agreement approved by Owner (such approval not to be
unreasonably withheld, conditioned or delayed); and (ix) any related land,
buildings and improvements which in the future may be owned or leased by Santa
Fe Station Owner.

 

“Specially Designated National or Blocked Person” shall mean either: (i) a
person or entity designated by the U.S. Department of Treasury’s Office of
Foreign Assets Control, from time to time, as a “specially designated national
or blocked person” or similar status; (ii) a person or entity described in
Section 1 of U.S. Executive Order 13224, issued on September 23, 2001; or (iii)
a person or entity otherwise identified by a government or legal authority as a
person with whom Manager or Owner, as applicable, is prohibited from transacting
business.

 

“Standard Management Programs and Procedures” shall mean (i) the general
operating procedures; know-how; generic training manuals and procedures; general
financial performance and budgeting processes; general marketing strategies;
general new hire processes; overall human resources programs and documentation;
general time, attendance, labor management and scheduling systems not specific
and/or unique to any of the Combined Properties whether developed prior to or
after the Commencement Date and during the term of this Agreement; and/or (ii)
any such files, documents, instruments, papers, books and records created or
developed by Manager or any Fertitta Controlled Affiliate in connection
therewith.  For avoidance of doubt, the Standard Management Programs and
Procedures shall not include all or any portion of the Technology Systems, the
Owned IP, the Licensed IP, the Customer Database, the Reservation Systems and/or
any derivation of any of the foregoing.

 

“Station Casinos LLC” shall mean Station Casinos LLC, a limited liability
company organized under the laws of Nevada.

 

28

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean, with respect to any Person, any other Person at least
fifty percent (50%) of the economic or voting interest of which is owned by such
Person.

 

“Termination” shall mean the expiration of the Term or any sooner cessation of
this Agreement as permitted herein.

 

“Termination Fee” shall have the meaning set forth on Exhibit “D”.

 

“Texas Station Improvements” shall mean all buildings, structures and
improvements situated on, in, under or over the Texas Station Land and all
Furniture, Fixtures and Equipment attached to or forming a part thereof
(including, without limitation, heating, lighting, plumbing, sanitation, air
conditioning, laundry, refrigeration, kitchen, elevator and similar items or
systems, guest rooms, restaurants, bars and banquet, meeting and other public
areas, commercial space, including concessions and shops, garage and parking
space, storage and service areas, recreational facilities and areas, public
grounds and gardens, permanently affixed signage, aquatic facilities, and other
facilities and appurtenances).

 

“Texas Station Land” shall mean the lands described in Schedule “3F”, together
with the benefit of all easements and appurtenant rights thereto.

 

“Texas Station Property” shall mean (i) the Texas Station Property Facilities;
and (ii) the Furniture, Fixtures and Equipment, the Operating Supplies and the
Operating Consumables relating thereto and/or used in connection therewith.

 

“Texas Station Property Facilities” shall mean (i) the Texas Station Land;
(ii) the Texas Station Improvements; (iii) the Texas Station Property Related
Facilities; (iv) any related land, buildings and improvements which in the
future may be owned or leased by Texas Station Owner; and (v) all entrances,
exits, rights of ingress and egress, licenses and easements related to any of
(i) through (iv) above.

 

“Texas Station Property Related Facilities” shall mean (i) the common areas of
the Texas Station Property, as the same may, from time to time, be altered,
reconstructed or expanded, which are, from time to time, intended, made
available and maintained for the use and enjoyment in common of Manager and
occupants of the Texas Station Property; (ii) the parking facilities servicing
the Texas Station Property; (iii) those rooms within the Texas Station Property
to be used for meetings and conferences; (iv) the receiving facilities for the
delivery of laundry and other goods and services; (v) the restaurant facilities
located within the Texas Station Property; (vi) any amenities and facilities
made available for the use and enjoyment of the occupants of the Texas Station
Property; (vii) any land or improvements not within or located upon the Texas
Station Land, but which provide shared benefits to the Texas Station Property
pursuant to a separate written agreement approved by Owner (such approval not to
be unreasonably withheld, conditioned or delayed); (viii) any Texas Station
Improvements or other improvements, whether or not located upon the Texas
Station Land, which Manager is to manage for the benefit of the Texas Station
Property pursuant to a separate written agreement approved by Owner (such
approval not to be unreasonably withheld, conditioned or delayed); and (ix) any
related land, buildings and improvements which in the future may be owned or
leased by Texas Station Owner.

 

29

--------------------------------------------------------------------------------


 

“Trademarks” shall have the meaning set forth in the definition of Intellectual
Property.

 

“Transfer” shall mean, as a noun, any voluntary or involuntary transfer, sale,
assignment, pledge, hypothecation or other disposition and, as a verb,
voluntarily or involuntarily to transfer, sell, assign, pledge, hypothecate or
otherwise dispose.

 

“Transition Loans” shall mean, collectively, any and all loans and/or advances
(i) made to the Mechoopda Tribe by Chico Development or its Affiliates pursuant
to the Chico Development Agreement; (ii) made to the Graton Tribe by Sonoma
Development or its Affiliates pursuant to the Sonoma Development Agreement;
(iii) made to the Mono Tribe by North Fork Development pursuant to the North
Fork Development Agreement; and (iv) made to the Gun Lake Tribe by MPM pursuant
to the Gun Lake Development Agreement.

 

“Transition Period” shall have the meaning set forth on Schedule “5”.

 

“Transition Services” shall have the meaning set forth on Schedule “5”.

 

“Tribal State Compact” shall mean, with respect to any Indian Gaming Property,
the meaning given to such term (or, as applicable, the term “Compact”) in the
Indian Gaming Management Agreement for such Indian Gaming Property.

 

“Trust Transfer Date” shall mean, with respect to the Chico Land and the North
Fork Land, the date on which such property is placed in trust, for gaming
purposes, with the United States of America, as trustee for the respective Tribe
to which such land relates.

 

“TTMF” shall have the meaning set forth on Exhibit “D”.

 

“Undeveloped Properties” shall mean, the Opco Undeveloped Land, the Auburn
Undeveloped Land, the Sonoma Undeveloped Land and, in each case until the
occurrence of the Trust Transfer Date with respect thereto, the Chico Land and
the North Fork Land.

 

“Wildfire Boulder Improvements” shall mean all buildings, structures and
improvements situated on, in, under or over the Wildfire Boulder Land and all
Furniture, Fixtures and Equipment attached to or forming a part thereof
(including, without limitation, heating, lighting, plumbing, sanitation, air
conditioning, laundry, refrigeration, kitchen, elevator and similar items or
systems, guest rooms, restaurants, bars and banquet, meeting and other public
areas, commercial space, including concessions and shops, garage and parking
space, storage and service areas, recreational facilities and areas, public
grounds and gardens, permanently affixed signage, aquatic facilities, and other
facilities and appurtenances).

 

“Wildfire Boulder Land” shall mean the lands described in Schedule “3G”,
together with the benefit of all easements and appurtenant rights thereto.

 

“Wildfire Boulder Property” shall mean (i) the Wildfire Boulder Property
Facilities; and (ii) the Furniture, Fixtures and Equipment, the Operating
Supplies and the Operating Consumables relating thereto and/or used in
connection therewith.

 

30

--------------------------------------------------------------------------------


 

“Wildfire Boulder Property Facilities” shall mean (i) the Wildfire Boulder Land;
(ii) the Wildfire Boulder Improvements; (iii) the Wildfire Boulder Property
Related Facilities; (iv) any related land, buildings and improvements which in
the future may be owned or leased by Wildfire Boulder Owner; and (v) all
entrances, exits, rights of ingress and egress, licenses and easements related
to any of (i) through (iv) above.

 

“Wildfire Boulder Property Related Facilities” shall mean (i) the common areas
of the Wildfire Boulder Property, as the same may, from time to time, be
altered, reconstructed or expanded, which are, from time to time, intended, made
available and maintained for the use and enjoyment in common of Manager and
occupants of the Wildfire Boulder Property; (ii) the parking facilities
servicing the Wildfire Boulder Property; (iii) those rooms within the Wildfire
Boulder Property to be used for meetings and conferences; (iv) the receiving
facilities for the delivery of laundry and other goods and services; (v) the
restaurant facilities located within the Wildfire Boulder Property; (vi) any
amenities and facilities made available for the use and enjoyment of the
occupants of the Wildfire Boulder Property; (vii) any land or improvements not
within or located upon the Wildfire Boulder Land, but which provide shared
benefits to the Wildfire Boulder Property pursuant to a separate written
agreement approved by Owner (such approval not to be unreasonably withheld,
conditioned or delayed); (viii) any Wildfire Boulder Improvements or other
improvements, whether or not located upon the Wildfire Boulder Land, which
Manager is to manage for the benefit of the Wildfire Boulder Property pursuant
to a separate written agreement approved by Owner (such approval not to be
unreasonably withheld, conditioned or delayed); and (ix) any related land,
buildings and improvements which in the future may be owned or leased by
Wildfire Boulder Owner.

 

“Wildfire Lanes Improvements” shall mean all buildings, structures and
improvements situated on, in, under or over the Wildfire Lanes Land and all
Furniture, Fixtures and Equipment attached to or forming a part thereof
(including, without limitation, heating, lighting, plumbing, sanitation, air
conditioning, laundry, refrigeration, kitchen, elevator and similar items or
systems, guest rooms, restaurants, bars and banquet, meeting and other public
areas, commercial space, including concessions and shops, garage and parking
space, storage and service areas, recreational facilities and areas, public
grounds and gardens, permanently affixed signage, aquatic facilities, and other
facilities and appurtenances).

 

“Wildfire Lanes Land” shall mean that certain real property located at 4451 E.
Sunset Road Suite #1, Henderson, Nevada 89014, together with the benefit of all
easements and appurtenant rights thereto.

 

“Wildfire Lanes Property” shall mean (i) the Wildfire Lanes Property Facilities;
and (ii) the Furniture, Fixtures and Equipment, the Operating Supplies and the
Operating Consumables relating thereto and/or used in connection therewith.

 

“Wildfire Lanes Property Facilities” shall mean (i) the Wildfire Lanes Land;
(ii) the Wildfire Lanes Improvements; (iii) the Wildfire Lanes Property Related
Facilities; (iv) any related land, buildings and improvements which in the
future may be owned or leased by Wildfire Lanes Owner, owner of the Wildfire
Lanes Property; and (v) all entrances, exits, rights of ingress and egress,
licenses and easements related to any of (i) through (iv) above.

 

31

--------------------------------------------------------------------------------


 

“Wildfire Lanes Property Related Facilities” shall mean (i) the common areas of
the Wildfire Lanes Property, as the same may, from time to time, be altered,
reconstructed or expanded, which are, from time to time, intended, made
available and maintained for the use and enjoyment in common of Manager and
occupants of the Wildfire Lanes Property; (ii) the parking facilities servicing
the Wildfire Lanes Property; (iii) those rooms within the Wildfire Lanes
Property to be used for meetings and conferences; (iv) the receiving facilities
for the delivery of laundry and other goods and services; (v) the restaurant
facilities located within the Wildfire Lanes Property; (vi) any amenities and
facilities made available for the use and enjoyment of the occupants of the
Wildfire Lanes Property; (vii) any land or improvements not within or located
upon the Wildfire Lanes Land, but which provide shared benefits to the Wildfire
Lanes Property pursuant to a separate written agreement approved by Owner (such
approval not to be unreasonably withheld, conditioned or delayed); (viii) any
Wildfire Lanes Improvements or other improvements, whether or not located upon
the Wildfire Lanes Land, which Manager is to manage for the benefit of the
Wildfire Lanes Property pursuant to a separate written agreement approved by
Owner (such approval not to be unreasonably withheld, conditioned or delayed);
and (ix) any related land, buildings and improvements which in the future may be
owned or leased by Wildfire Lanes Owner.

 

“Wildfire Rancho Improvements” shall mean all buildings, structures and
improvements situated on, in, under or over the Wildfire Rancho Land and all
Furniture, Fixtures and Equipment attached to or forming a part thereof
(including, without limitation, heating, lighting, plumbing, sanitation, air
conditioning, laundry, refrigeration, kitchen, elevator and similar items or
systems, guest rooms, restaurants, bars and banquet, meeting and other public
areas, commercial space, including concessions and shops, garage and parking
space, storage and service areas, recreational facilities and areas, public
grounds and gardens, permanently affixed signage, aquatic facilities, and other
facilities and appurtenances).

 

“Wildfire Rancho Land” shall mean the lands described in Schedule “3H”, together
with the benefit of all easements and appurtenant rights thereto.

 

“Wildfire Rancho Property” shall mean (i) the Wildfire Rancho Property
Facilities; and (ii) the Furniture, Fixtures and Equipment, the Operating
Supplies and the Operating Consumables relating thereto and/or used in
connection therewith.

 

“Wildfire Rancho Property Facilities” shall mean (i) the Wildfire Rancho Land;
(ii) the Wildfire Rancho Improvements; (iii) the Wildfire Rancho Property
Related Facilities; (iv) any related land, buildings and improvements which in
the future may be owned or leased by Wildfire Rancho Owner; and (v) all
entrances, exits, rights of ingress and egress, licenses and easements related
to any of (i) through (iv) above.

 

“Wildfire Rancho Property Related Facilities” shall mean (i) the common areas of
the Wildfire Rancho Property, as the same may, from time to time, be altered,
reconstructed or expanded, which are, from time to time, intended, made
available and maintained for the use and enjoyment in common of Manager and
occupants of the Wildfire Rancho Property; (ii) the parking facilities servicing
the Wildfire Rancho Property; (iii) those rooms within the Wildfire Rancho
Property to be used for meetings and conferences; (iv) the receiving facilities
for the delivery of laundry and other goods and services; (v) the restaurant
facilities located within the

 

32

--------------------------------------------------------------------------------


 

Wildfire Rancho Property; (vi) any amenities and facilities made available for
the use and enjoyment of the occupants of the Wildfire Rancho Property;
(vii) any land or improvements not within or located upon the Wildfire Rancho
Land, but which provide shared benefits to the Wildfire Rancho Property pursuant
to a separate written agreement approved by Owner (such approval not to be
unreasonably withheld, conditioned or delayed); (viii) any Wildfire Rancho
Improvements or other improvements, whether or not located upon the Wildfire
Rancho Land, which Manager is to manage for the benefit of the Wildfire Rancho
Property pursuant to a separate written agreement approved by Owner (such
approval not to be unreasonably withheld, conditioned or delayed); and (ix) any
related land, buildings and improvements which in the future may be owned or
leased by Wildfire Rancho Owner.

 

“Working Capital” shall mean funds which are reasonably necessary for the
day-to-day operation of the Managed Properties’ business (including, without
limitation, amounts sufficient for the maintenance of change, cage cash and
petty cash funds, Operating Bank Accounts, Reserve Funds, receivables, payrolls,
prepaid expenses and funds required to maintain the necessary amounts of
Operating Supplies and Operating Consumables).

 

ARTICLE II
APPOINTMENT OF MANAGER; OPERATION OF THE PROPERTIES

 

2.1                                 Appointment by Developer and Manager.

 

(a)                                  Each Developer hereby appoints and employs
Manager as an independent contractor to perform, until the expiration of the
Term or earlier termination of this Agreement pursuant to the terms hereof, all
of such Developer’s obligations under the respective Development Agreement to
which it is a party and Manager hereby accepts said appointments and agrees to
perform all such obligations in accordance with the terms and conditions set
forth in this Agreement.  Subject to the terms of this Agreement, the sole
responsibility and authority for the performance of such obligations is vested
in Manager, who shall have the exclusive right and authority to perform such
obligations.  The rights, duties and obligations of Manager hereunder with
respect to each Development Agreement are personal to Manager based on its
unique experience and, except as expressly provided otherwise in this Agreement,
may not be transferred or assigned without the prior approval of the applicable
Developer (which approval may be granted or withheld in such Developer’s sole
and absolute discretion).  Manager acknowledges that, notwithstanding anything
to the contrary set forth in any Development Agreement, the scope of its
authority and duties hereunder is limited to the authority and duties set forth
in this Agreement (and reasonably derived therefrom), and Manager shall have no
right to manage and shall not manage the Indian Gaming Properties, nor shall
Manager provide any services in connection with the Indian Gaming Properties
that would be in violation of applicable Gaming Laws.  Each Developer agrees
that, subject to all of its rights and remedies pursuant to the terms and
conditions of this Agreement, it shall use commercially reasonable efforts to
cooperate with Manager, as Manager may reasonably request from time to time, in
carrying out Manager’s duties under this Agreement (with respect to the
Development Agreement to which such Developer is a party).

 

(b)                                 Each Indian Gaming Manager hereby employs
Manager as an independent contractor to provide, until the earlier of (i) the
expiration of the Term; (ii) the earlier termination

 

33

--------------------------------------------------------------------------------


 

of this Agreement pursuant to the terms hereof; or (iii) the Commencement Date,
the management consulting services as are permitted pursuant to the IGRA and the
regulations promulgated by the NIGC thereunder and Manager hereby accepts said
appointments and agrees to provide such management consulting services in
accordance with all applicable Gaming Laws and the terms and conditions set
forth in this Agreement.  Subject to the terms of this Agreement, the sole
responsibility and authority for the performance of such services is vested in
Manager, who shall have the exclusive right and authority to perform such
services.  The rights, duties and obligations of Manager hereunder with respect
to the services to be provided to each Indian Gaming Manager are personal to
Manager based on its unique experience and, except as expressly provided
otherwise in this Agreement, may not be transferred or assigned without the
prior approval of the applicable Indian Gaming Manager (which approval may be
granted or withheld in such Indian Gaming Manager’s sole and absolute
discretion).  Manager acknowledges that, notwithstanding anything to the
contrary, the scope of its authority and duties hereunder is limited to the
authority and duties set forth in this Agreement (and reasonably derived
therefrom), and Manager shall have no right to manage and shall not manage the
Indian Gaming Properties, nor shall Manager provide any services in connection
with the Indian Gaming Properties that would be in violation of applicable
Gaming Laws.

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, the Parties acknowledge and agree that nothing
contained herein is intended to, nor does it grant, Manager the right,
obligation or authority to (i) manage the gaming activities or any aspect of the
gaming operations of any of the Tribes; (ii) recommend, influence or engage in
planning, organizing, directing, coordinating, or controlling all or any part of
the gaming activities or the gaming operations of any of the Indian Gaming
Properties; (iii) influence or interfere with the operation or management of any
aspect of the gaming operations of any of the Indian Gaming Properties; or
(iv) assume responsibility for the performance of the daily operations or
maintenance of any of the Indian Gaming Properties, the establishment and
maintenance of accounting or financial reporting for any of the Indian Gaming
Properties, or the payment of taxes, employees or other costs of any of the
Indian Gaming Properties.  The Parties hereby acknowledge and agree that this
Agreement shall be construed in such a manner that no management rights of any
nature should be reflected in this Agreement that would cause this Agreement,
alone, or together with any other agreement between the parties, to constitute a
“management agreement” within the meaning of IGRA and the regulations adopted by
the NIGC thereunder.

 

2.2                                 Appointment by Owner.

 

(a)                                  Subject to applicable Gaming Laws, Owner
hereby appoints and employs Manager as an independent contractor to supervise,
direct and control the management, personnel and operation of the Managed
Properties until the expiration of the Term or earlier termination of this
Agreement pursuant to the terms hereof.  Manager accepts said appointment and
agrees to manage the Managed Properties in accordance with all applicable Gaming
Laws and the terms, conditions and limitations hereinafter set forth.  Subject
to the terms of this Agreement, the sole responsibility and authority for the
management of the Managed Properties is vested in Manager, and Manager shall
have the complete right and authority to manage the Managed Properties.  The
rights, duties and obligations of Manager hereunder are personal to Manager
based on Manager’s unique experience and, except as expressly set forth in this

 

34

--------------------------------------------------------------------------------


 

Agreement, may not be transferred or assigned without the prior approval of
Owner (which approval may be granted or withheld in Owner’s sole and absolute
discretion).  Manager acknowledges that the scope of both Manager’s authority
and duties hereunder is limited to the authority and duties set forth in this
Agreement (and reasonably derived therefrom) and Manager shall not use (and
shall use commercially reasonable efforts to not permit third parties to use)
the Managed Properties for any purpose not contemplated by this Agreement. 
Owner agrees that, subject to all rights and remedies of Owner pursuant to the
terms and conditions of this Agreement, Owner shall use commercially reasonable,
good faith efforts to cooperate with Manager as reasonably requested by Manager
in carrying out its duties under this Agreement and in complying with any
restrictions or obligations placed on Manager or Owner by any Gaming Authority
or under applicable Gaming Laws.

 

(b)                                 In the event that the Trust Transfer Date
occurs with respect to the Chico Land and/or the North Fork Land, then as of the
Trust Transfer Date, (i) such Indian Gaming Land shall cease to constitute an
“Undeveloped Property” for all purposes of this Agreement and (ii) the
applicable Indian Gaming Land Owner shall cease to constitute a “Indian Gaming
Land Owner” for all purposes under this Agreement.  Notwithstanding the
immediately preceding sentence, the occurrence of the Trust Transfer Date with
respect to the Chico Land and/or the North Fork Land shall not have any effect
on the obligations of the Parties (including, without limitation, such Indian
Gaming Land Owner) that have accrued under this Agreement as of such date with
respect to such Indian Gaming Land, and the obligations (if any) of the Parties
(including, without limitation, such Indian Gaming Land Owner) under ARTICLE X
hereof with respect to such Indian Gaming Land shall survive the Trust Transfer
Date.

 

2.3                                 Delegation of Authority.  Subject to the
terms of this Agreement (including, without limitation, Sections 2.1, 2.3,
2.4(a), 2.5, 2.6, 2.7, 2.11 and 2.12 below) and the limitations set forth in the
Approved Annual Plan and Operating Budget, Manager shall have the exclusive
supervision, control, right, authority, obligation and duty to, except as
otherwise specifically provided in this Agreement, operate and manage the
Managed Properties in accordance with the Operating Standards.  Subject to the
Approved Annual Plan and Operating Budget, Section 2.3 below and such other
limitations as are specifically imposed in this Agreement or under applicable
Gaming Laws, Manager (as an independent contractor) shall have the right and
obligation, free from interference, interruption and disturbance, to conduct all
matters relating to the management and operation of the Managed Properties,
including, without limitation, (i) the management and oversight of all Gaming,
hotel and resort operations and other day-to-day operations of the Managed
Properties; (ii) all non-day-to-day supervision and operational and strategic
planning of the Managed Properties; (iii) customer relations management and
revenue management services; (iv) reservation system operation and management;
(v) sales and marketing services, promotions, promotional services and publicity
(including, without limitation, rewards programs); (vi) Intellectual Property
creation, invention, development, patenting, registration, promotion,
maintenance, perfection, protection, enforcement and management; (vii) food and
beverage services; (viii) human resources; (ix) personnel selection, employment
policies and employee fringe benefits; (x) assistance and cooperation with
internal audit functions to be performed by the Owner Representative;
(xi) purchasing, contracting and leasing, including, without limitation, the
procurement of inventories, supplies and services; (xii) maintenance and repairs
(including, without limitation, physical plant maintenance); (xiii) security
services; (xiv) books and records maintenance;

 

35

--------------------------------------------------------------------------------


 

(xv) real estate tax audits and challenges; (xvi) licensing and regulatory
matters; (xvii) Technology System services, including maintenance, development,
support and Customer Database management and development as part of the
marketing, promotions and rewards programs; (xviii) the right to provide
complimentary items to guests and patrons of the Managed Properties (including
complimentary or discounted food, beverages, lodging or other use of the Managed
Properties’ facilities, subject to the Promotional Allowance set forth in the
applicable Approved Annual Plan and Operating Budget (including any permitted
Promotional Variance)); (xix) determining charges for rooms and commercial
space; (xx) implementing the approved Credit Policy; (xxi) receipt, holding and
disbursement of funds, and maintenance of bank accounts; and (xxii) generally,
control of all activities necessary for or reasonably related to the operation
of the Managed Properties.  Except as set forth in Sections 2.3, 2.4(a), 2.5,
2.6, 2.7, 2.11 and 2.12 below or otherwise in this Agreement and subject to the
Approved Annual Plan and Operating Budget, Manager shall have the authority to
execute on Owner’s behalf and for the account of Owner, in Owner’s name, all
agreements relating to the operation of the Managed Properties, including,
without limitation, contracts for electricity, gas, telephone, cleaning,
maintenance, security, pest control, elevator and boiler maintenance,
life/safety systems maintenance, air conditioning maintenance, laundry and dry
cleaning, television service, rooftop license agreements, use of copyrighted
materials (such as music and videos), and other services that Manager, from time
to time, considers (in its commercially reasonable business judgment)
appropriate and, subject to Section 2.5, Manager shall use commercially
reasonable efforts to enforce all such agreements in a manner which is
consistent with sound business practices (as if each agreement was entered into
by Manager for its own account).  Notwithstanding the foregoing, the activities
of Manager to be performed under this Agreement with respect to each Development
Agreement shall be subject to supervision by the applicable Developer and the
activities of Manager to be performed under this Agreement with respect to each
Undeveloped Property shall be subject to the supervision by the applicable
Property Owner.

 

2.4                                 Limitations on Manager’s Authority. 
Notwithstanding anything to the contrary set forth in this Agreement, other than
as specifically contemplated in the Approved Annual Plan and Operating Budget
(as amended, from time to time pursuant to Section 8.3(c)), including, without
limitation, Manager’s right to incur costs and expenses as the result of a
Permitted Variance, Promotional Variance and/or Emergency Expenditures, Manager
shall not, without Owner’s prior written approval (which approval may be granted
or withheld in Owner’s sole and absolute discretion):

 

(a)                                  except as otherwise permitted under
Section 2.3(g), enter into, amend, extend, renew, cancel or terminate any
contract or other agreement which provides for (i) payments or potential
liability that are, in the aggregate, in excess of the Approval Amount
(including any extensions thereof); and (ii) a term exceeding one (1) year,
unless the same is terminable at will (without penalty) on no more than sixty
(60) days’ notice or less; provided that, notwithstanding the foregoing, Manager
may, without Owner’s approval, cause Station Casinos LLC to enter into (and may
amend, extend, renew, cancel or terminate) contracts or agreements that relate
to the Managed Properties, but which may also relate to one or more of the
Manager LV Properties, which contracts or agreement may provide for (A) payments
or potential liabilities that are in excess of the Approval Amount, and/or (B) a
term exceeding one (1) year; provided, however, that the costs of such contracts
or agreements allocated to any individual Managed Property shall not exceed the
Approval Amount for any individual Managed Property;

 

36

--------------------------------------------------------------------------------


 

(b)                                 enter into any agreement creating a
voluntary lien or encumbrance of any kind affecting the real property upon which
the Managed Properties are situated;

 

(c)                                  purchase items from Affiliates other than
purchases in accordance with Section 4.2 below and/or enter into, amend, renew,
cancel or terminate any contract or other agreement with an Affiliate; provided,
however, that Manager shall have the right, without Owner’s prior approval, to
purchase in cash personal property from, or sell for cash personal property to,
any of the Combined Properties for the benefit of any of the other Combined
Properties at the fair market value of such personal property as of the date of
such purchase or sale;

 

(d)                                 dispose of assets, whether individually or
in the aggregate, worth in excess of the Approval Amount in any Fiscal Year
other than the disposition of Furniture, Fixtures and Equipment that are
obsolete (i.e., reached the end of their respective useful life), and then only
so long as (i) such items of Furniture, Fixtures and Equipment are concurrently
being replaced in accordance with the Approved Annual Plan and Operating Budget;
and (ii) such dispositions are made in the ordinary course of business;

 

(e)                                  except in connection with trade payables
for goods and services and other payments or obligations incurred in accordance
with the Approved Annual Plan and Operating Budget, borrow any money or execute
any credit obligation in the name and on behalf of Owner or any Owner-Related
Affiliates or any of their respective Affiliates and/or Subsidiaries;

 

(f)                                    take any action or make any decision
which (i) requires approval of any lender, administrative agent or servicer
pursuant to the Opco Loan Documents; or (ii) otherwise violates any term or
limitation of the Opco Loan Documents (or, with respect to any refinancing of
the terms and conditions of the Opco Loan or any other future financing the
terms and conditions thereof are provided to Manager, take any action or make
any decision which requires approval of any lender, administrative agent or
servicer pursuant thereto or otherwise violates any term or limitation thereof
so long as the same does not materially increase the obligations of Manager
and/or materially decrease the rights and remedies available to Manager under
this Agreement);

 

(g)                                 enter into, materially amend, extend, renew,
cancel or terminate any lease to a single tenant or license, concession or other
similar arrangements with respect to other space and facilities, in a Managed
Property (i) covering more than five thousand (5,000) square feet of rentable
area with respect to a Managed Property and having a term of more than ten
(10) days; or (ii) with a term of more than ten (10) years;

 

(h)                                 except as permitted or required under this
Agreement, take any action or make any decision which binds Owner, any Property
Owner or any Owner-Related Affiliate to a third party; or

 

(i)                                     take any action or make any decision
which constitutes a Material Item.

 

2.5                                 Leases.  All leases and occupancy agreements
for any portion of the Managed Properties entered into by Manager (i) shall be
consistent with the terms of this Agreement; and (ii) shall require the
respective third party thereto to operate the subject portion of the Managed

 

37

--------------------------------------------------------------------------------


 

Property substantially in a manner consistent with the Operating Standards (to
the extent applicable) and the other terms of this Agreement.  Manager shall use
commercially reasonable efforts to enforce all leases or other occupancy
agreements in a manner consistent with sound business practices, as if such
lease or occupancy agreement was entered into by Manager for its own account. 
Manager shall use commercially reasonable efforts to comply with and not to
default under any and all leases and occupancy agreements unless such action is
approved in writing by Owner (which approval may be granted or withheld in
Owner’s sole and absolute discretion), to the extent so affected.

 

2.6                                 Legal Action.  Manager shall have the
obligation to defend, and the right to institute, on behalf of and in the name
of Owner, any and all legal actions or proceedings affecting the Managed
Properties (including, without limitation, to collect charges, rent or other
income from the Managed Properties or to remove any tenants, terminate a lease,
license, or concession agreement, a breach thereof or default entered by any
tenant, licensee, concessionaire, supplier, or contractor, or to protect and/or
litigate to final decision in any appropriate forum, any violation, rule,
regulation or agreement concerning the Managed Properties); provided, however,
that the prior written approval of Owner (such approval not to be unreasonably
withheld, conditioned or delayed) shall be required with respect to the hiring
of counsel and/or the institution or defense of one or a series of related
actions (or settlement thereof) where there is a reasonable possibility of
(i) loss, cost or expense (including all attorneys’ fees and costs) to Owner or
the Managed Properties in excess of the Approval Amount; or (ii) a material
adverse effect on Owner or the operation of the Managed Properties (an action
under clause (i) or (ii), a “Material Action”), unless such action is incurred
during the ordinary course of business at the Managed Properties (e.g.,
so-called “slip and fall” claims where uninsured legal fees and potential claims
do not exceed the Approval Amount) in which case Manager shall be required to
provide only prior written notice to Owner.  For avoidance of doubt, Manager
shall have the right, without Owner’s approval, to defend and/or settle any
claim or legal action brought against Manager in connection with the operation
of the Managed Properties, provided that all liabilities, costs and expenses
(including, without limitation, attorneys’ fees and disbursements) incurred in
defending and/or settling any such claim or legal action which are not covered
by insurance shall be paid by Manager, except to the extent Owner is obligated
to indemnify Manager pursuant to Section 10.5.  Notwithstanding the foregoing,
Manager shall not defend or institute on behalf of Owner, and shall not
otherwise be permitted to control, any legal actions or proceedings in respect
of a claim on behalf of Owner related to (i) the Opco Credit Agreement and the
Loan Documents (as defined in the Opco Credit Agreement), or (ii) this
Agreement.  Notwithstanding anything to the contrary herein, nothing herein
shall in any way limit or impact Manager’s rights to assert any claim or defend
any action, on its own behalf or on behalf of any Affiliate (other than Owner
and its Subsidiaries), against any Party including any lender to Opco or Owner
under this or any other Agreement.

 

2.7                                 Standard for Performance by Manager.

 

(a)                                  Manager shall use diligent, commercially
reasonable efforts to discharge its obligations hereunder in an expeditious,
economical and professional manner in accordance with the terms of this
Agreement, the Operating Standards and the Approved Annual Plan and Operating
Budget.  In discharging its obligations hereunder, Manager shall be held to the

 

38

--------------------------------------------------------------------------------


 

respective Operating Standards for each Managed Property; provided, however, and
notwithstanding anything to the contrary set forth in this Agreement, Manager’s
obligations to meet the respective Operating Standards for each Managed Property
shall be subject to (i) Owner’s funding of the amounts set forth in the Approved
Annual Plan and Operating Budget for each Fiscal Year and as otherwise required
by the express terms of this Agreement; and (ii) any equitable adjustment to the
Operating Standards pursuant to and in accordance with the procedures set forth
in Sections 8.3(d).  For avoidance of doubt, notwithstanding any limitation on
Manager’s obligations to meet the Operating Standards for each Managed Property
pursuant to the immediately preceding sentence, Manager shall not be relieved
from otherwise performing Manager’s services, duties and responsibilities under
this Agreement in an expeditious, economical and professional manner (A) to the
extent not adversely impacted by Owner’s failure to fund the amounts under any
Annual Plan and Operating Budget approved by Owner pursuant Section 8.3 (or
otherwise resolved pursuant to Section 17.16), or (B) as equitably adjusted
pursuant to Section 8.3(d).  Notwithstanding anything to the contrary set forth
herein, in the event that Manager is not affiliated with Owner or any successor
or assign, Manager shall nevertheless be bound to the Operating Standards set
forth herein.

 

(b)                                 Manager shall not be held responsible for
the defaults of contractors or other third parties with whom it deals at arms’
length, and Manager’s responsibility is limited to being professional and
prudent in the selection and supervision of contractors and other third
parties.  Owner and Manager agree that if any fiduciary duties are imposed on
Manager hereunder, such fiduciary duties shall be deemed modified by the
provisions of this Agreement.  Owner and Manager further agree that it is the
intent of the parties that this Agreement be interpreted and construed solely in
accordance with the laws and principles applicable to commercial contracts. 
Owner agrees that Owner’s power and right to terminate this Agreement are solely
as expressly provided for in this Agreement.

 

(c)                                  Manager shall use its diligent,
commercially reasonable efforts, skills and abilities to perform its obligations
under this Agreement and to promote the interests of Owner.  If Manager is
managing properties other than the Managed Properties, Manager shall conduct its
affairs so as not to prefer the interests and management of such other
properties to the interests and management of the Managed Properties.  Owner
hereby acknowledges and agrees that Manager and its Affiliates intend to acquire
and manage other Hospitality Products of a similar Operating Standard, and Owner
agrees that the mere ownership and/or operation of such other Hospitality
Products by Manager or any of its Affiliates shall not, to the extent permitted
under the Non-Compete Agreements, be deemed to be a breach of this
Section 2.6(c) so long as Frank J. Fertitta III or Lorenzo J. Fertitta (or the
survivor of the two, if applicable) continues to use his diligent, commercially
reasonable efforts, skills and abilities to promote the interests of Owner with
respect to the Managed Properties.

 

2.8                                 Names of the Managed Properties.  The
Parties agree that the Managed Properties shall be operated under the names
“Barley’s Casino & Brewing Company”, “Fiesta Casino Hotel” a/k/a “Fiesta
Henderson Casino Hotel”, “Fiesta Rancho Casino Hotel”, “Gold Rush Casino”, “The
Greens Gaming and Dining”, “Lake Mead Casino”, “Santa Fe Station Hotel and
Casino”, “Texas Station Gambling Hall & Hotel”, “Wildfire Casino—Boulder”,
“Wildfire Casino and Lanes”, and “Wildfire Casino—Rancho”, respectively, so long
as Owner is permitted to use the Licensed IP as described in Section 6.2 below.

 

39

--------------------------------------------------------------------------------


 

2.9                                 Operating Permits and Licenses.  Manager
shall, at Owner’s sole cost and expense, with Owner’s assistance and
cooperation, use commercially reasonable efforts to (i) obtain, maintain, renew,
and keep in full force and effect, all Governmental Approvals for Manager, the
Managed Properties, Owner and/or any Property Owners (including, without
limitation, Nevada Gaming Licenses and liquor, bar, restaurant, sign and hotel
licenses for all applicable individuals and entities), as may be required for
the ownership and operation of the Managed Properties pursuant to the Operating
Standard and the terms and conditions of this Agreement; and (ii) if applicable,
assist Owner and/or any Property Owners with obtaining any Governmental
Approvals for the Managed Properties as soon as reasonably possible taking into
consideration all facts and circumstances; provided, however, that in the event
the expenses incurred by Owner or Property Owners in obtaining any Governmental
Approvals obtained by Manager (including, without limitation, Nevada Gaming
Licenses and liquor, bar, restaurant, sign and hotel licenses for all applicable
individuals and entities) pursuant to this Agreement are utilized by or
otherwise benefit Manager by reducing or otherwise eliminating the actual
out-of-pocket costs which would have been incurred by Manager in obtaining such
Governmental Approvals for the benefit of any Other Manager Properties operated
by Manager, Manager shall notify Owner and promptly reimburse Owner a fair and
equitable portion of Owner’s actual out-of-pocket costs and expenses incurred in
connection with obtaining such applicable Governmental Approvals.  Owner shall,
with respect to any Governmental Approvals (including, without limitation,
Nevada Gaming Licenses and liquor, bar, restaurant, sign and hotel licenses for
all applicable individuals and entities) required to be maintained by Owner, in
its individual capacity, use commercially reasonable efforts to maintain, renew,
and keep in full force and effect all requisite Governmental Approvals
(including the timely submission of all applications and disclosures required or
requested by the Gaming Authorities and liquor licensing authorities).  Manager
shall operate and manage the Managed Properties in a manner that will not
materially adversely affect the ability of Owner to obtain, renew and maintain
all Governmental Approvals necessary for the operation of the Managed
Properties, but in all events shall use all commercially reasonable efforts to
cause the Managed Properties to comply with all conditions or requirements set
out in any Governmental Approvals.

 

2.10                           Reservation System.  Without limiting the
generality of Section 2.2, subject to the Approved Annual Plan and Operating
Budget, Manager shall manage, maintain and supervise, directly or indirectly,
for each Managed Property and its guests such global reservation system, web
site and other reservations services as shall be determined by Manager to be
reasonably necessary or advisable in connection with the operation of the
Managed Properties (the “Reservation Systems”).  Manager acknowledges and agrees
that all current and future versions of the Reservation Systems constitute part
of the Technology Systems belonging to Owner and such Reservation Systems shall
not be shared with, cross-referenced or linked to the reservation systems used
by the Other Manager Properties other than the Combined Properties without the
prior written approval of Owner (which approval may be granted or withheld in
Owner’s sole and absolute discretion).  Notwithstanding the foregoing, Owner
hereby grants Manager a perpetual, royalty-free, non-assignable,
non-sublicensable license permitting the use of all Intellectual Property owned
by Owner (or licensed by Owner, solely to the extent permitted by such license)
and, without limiting the generality of and subject to the Technology Services
License Agreement set forth in Exhibit “G” attached hereto, included in the
Technology Systems for purposes of establishing and maintaining separate
reservation systems, web sites and other reservation services for the Other
Manager Properties, provided that, such new reservation

 

40

--------------------------------------------------------------------------------


 

systems shall (a) in no event use any guest data or other guest information of
the Reservation Systems (including, without limitation, any Customer Databases),
and (b) be in all respects wholly-independent of the Reservation Systems.

 

2.11                           Sales, Marketing and Advertising.  Subject to the
Approved Annual Plan and Operating Budget and the limitations thereof, Manager
shall advertise and promote (including, without limitation, the development,
implementation and supervision of a sales and marketing program for) the Managed
Properties, and shall provide for the planning, publicity, internal
communications, organizing and budgeting activities to be undertaken in
connection therewith (which may include, without limitation, the following to
the extent deemed advisable by Manager in connection with operating the Managed
Properties: (i) production, distribution and placement of promotional materials
relating to the Managed Properties (including materials for the promotion of
employee relations); (ii) development and implementation of promotional offers
or programs that benefit the Managed Properties (including direct mailings,
player development and Owner’s player’s club programs); (iii) selection of and
guidance to advertising agency and public relations personnel; (iv) coordination
with tour programs marketed by airlines, travel agents and government tourist
departments; and (v) preparation and dissemination of news releases for national
and international trade and consumer publications).  Additionally, subject to,
not only the Approved Annual Plan and Operating Budget, but also the terms and
conditions of Article VI hereof, Manager shall be responsible for all database
management, brand management, call centers, hotel booking engines and website
management.

 

2.12                           Compliance with Legal Requirements.  Manager
shall take all commercially reasonable actions necessary to comply in all
material respects with, and to cause the Manager Properties to comply in all
material respects with, all Legal Requirements affecting the Manager Properties
or the ownership or operations thereof.  Additionally, Manager shall prepare
and, upon Owner’s approval, file all statements and reports required under
applicable Gaming Laws or by the Gaming Authorities and all other applicable
regulatory agencies.  Owner shall, in its sole and absolute discretion,
determine whether to contest any tax payment or assessment, or any Legal
Requirement; provided, however, Manager may take all such reasonably necessary
actions without Owner’s prior approval if the failure to so comply might
(i) expose Manager to criminal or material civil liability; (ii) materially and
adversely affect the operation of any one or more of the Manager Properties; or
(iii) jeopardize any Gaming License or any other Gaming license held by Manager
or Owner or their respective Affiliates.  Manager shall use reasonable efforts
to promptly notify Owner in writing of all material allegations of
non-compliance with, or violations of, Legal Requirements (A) with respect to
which Manager takes any action pursuant to the proviso contained in the
immediately preceding sentence; and (B) with respect to the Managed Properties
if allegations are made by a reputable Person and which are known to Manager.

 

2.13                           Credit Policy.  Within sixty (60) days following
the Effective Date, the initial Credit Policy for the Combined Properties shall
be prepared by Manager and delivered to Station Casinos LLC for approval. 
Subject to applicable Legal Requirements, Manager may extend credit to patrons
of the respective Managed Properties as long as individual credit decisions and
the cumulative amount of credit outstanding conform to the express terms and
conditions set forth in the approved Credit Policy for the applicable Managed
Property.  Manager may make changes to the Credit Policy, from time to time,
provided that any material changes to terms of

 

41

--------------------------------------------------------------------------------


 

the Credit Policy shall be subject to Owner’s prior approval (such approval not
to be unreasonably withheld, conditioned or delayed); provided, however, that if
Owner objects to any changes made to the Credit Policy during the then
applicable Fiscal Year, Owner and Manager shall revisit such Credit Policy items
and discuss Owner’s objections and Manager shall resubmit a revised Credit
Policy for approval as part of the next Fiscal Year’s Annual Plan and Operating
Budget.  If Owner notifies Manager that it reasonably objects to a material
change in the terms of the Credit Policy and the Parties have not reached
agreement on such change within thirty (30) days after the notice of such
request has been given, such dispute shall be submitted to the Industry
Consultant pursuant to Section 17.16(c) to determine to whether the requested
change is consistent with the credit policies in place at the applicable
properties in the Operating Competitive Set or is otherwise reasonably required
or advisable in connection with the operation of the applicable Managed Property
or Managed Properties.

 

2.14                           Food and Beverage; Entertainment; Complimentary
Services.  Manager shall, subject to limitations set forth in the Approved
Annual Plan and Operating Budget, and subject to any applicable terms of any
third party leases, licenses or occupancy agreements and all Legal Requirements:

 

(a)                                  Establish food and beverage policies
(including pricing) with respect to each of the Managed Properties (including
the right to conduct catering operations outside the Managed Properties for the
account of the applicable Managed Property providing such services);

 

(b)                                 Determine all terms for admittance and
charges to be made for guest and function rooms, commercial space privileges,
and, subject to any applicable terms of any third party leases, licenses and
occupancy agreements, entertainment and food and beverages and establish
entertainment and amusement policies (including pricing) with respect to each of
the Managed Properties, on a per-Managed Property basis; and

 

(c)                                  Subject to the Promotional Allowance
(including any permitted Promotional Variance), provide such guest rooms or
other facilities, and any food or beverages, on a complimentary or discount
basis to any guest or patron as Manager may reasonably determine to be
advisable.

 

2.15                           Internal Control Systems; Surveillance System. 
In accordance with the applicable Approved Annual Plan and Operating Budget for
the Fiscal Year, Manager shall install systems on behalf of Owner for monitoring
of all funds (the “Internal Control Systems”) which control systems shall be
installed with the intent to comply with all Legal Requirements, and Manager
shall make reasonable efforts to give Owner notice prior to any such change, but
in any event, promptly thereafter.  Owner shall have the right to select and
retain an auditor, at Owner’s sole cost and expense, to review the adequacy of
the Internal Control Systems.  In accordance with the applicable Approved Annual
Plan and Operating Budget for the Fiscal Year, Manager shall operate and
maintain each Property’s surveillance system (including, without limitation,
closed-circuit television) and propose, from time to time, any and all suggested
upgrades and/or additional systems for monitoring the activities of the
customers, employees, supervisors and management personnel, as well as the
tracking and movement of all funds into, within and out of each Property as
shall be determined by Manager to be reasonably required or advisable in

 

42

--------------------------------------------------------------------------------


 

connection with the operation of the Properties.  Additionally, the Owner
Representative shall have the right to inspect and oversee the Internal Control
Systems upon reasonable prior notice and during business hours.

 

2.16                           Exclusivity.  Until the expiration or earlier
termination of this Agreement, Owner hereby agrees that Manager and its
Affiliates shall have the right to manage any Hospitality Product in which Owner
or any Fertitta Affiliate acquires a direct or indirect interest (such interest,
an “Owner Property Interest”).  Promptly following Owner or any Fertitta
Affiliate entering into an agreement or term sheet to acquire an Owner Property
Interest, Owner shall provide Manager with written notice of such agreement or
term sheet.  Owner shall meet with Manager as soon as reasonably practicable
after entering into such agreement or term sheet but in no event later than
fifteen (15) days thereafter, and the Parties shall negotiate in good faith to
enter into a management agreement for the management by Manager or any of its
Affiliates of the applicable Hospitality Product.  Any such management agreement
shall (i) include the same calculations for Management Fees as found herein;
(ii) otherwise be on the same terms and conditions as set forth in this
Agreement with any necessary changes to account for differences in age, quality,
size, location, amenities and other physical and operational variations for such
Hospitality Product; and (iii) be effective as of the closing date of the
acquisition of such Owner Property Interest, provided that such management
agreement may allow for a reasonable transition period for interim management,
if applicable, to the extent necessary to avoid unnecessary costs or other
economic detriments to the owner of such Hospitality Product during the
transition period.

 

2.17                           Change in Competitive Sets.  If Owner or Manager
seeks a change in the list of the Comparable Manager Properties, Operating
Competitive Set and/or the Performance Competitive Set from those listed on
Schedules “1A”, “1B”, and/or “1C” respectively, for the reasons identified in
this Section 2.17, (i) with respect to the Comparable Manager Properties (based
upon the engagement by Manager or any of its Fertitta Controlled Affiliates to
operate properties previously not included in the list of Comparable Manager
Properties or otherwise), the Party requesting such change shall notify the
other in writing of such request; (ii) with respect to the Operating Competitive
Set (based on the commencement of operations of one (1) or more casino/hotel
properties in any of the Managed Properties’ market area, or based on any
cessation of operations or significant change in operations (such as a change in
operator or a change in market positioning) of any of the casino/hotel
properties listed in the then current Operating Competitive Set), the Party
requesting such change shall notify the other in writing of such request; and
(iii) with respect to the Performance Competitive Set (including the
corresponding change in the EBITDA Percentage resulting from a change in the
Performance Competitive Set and based upon (1) any of the properties in the then
current Performance Competitive Set no longer providing public financial
reporting necessary to determine Competitor EBITDA; (2) operations commencing at
one or more casino/hotel properties in any one of the Managed Properties’ market
area (provided that such additional casino/hotel properties provide public
financial reporting necessary to determine Competitor EBITDA); or (3) any
cessation of operations occurring at any of the casino/hotel properties listed
in the then current Performance Competitive Set, the Party requesting such
change shall notify the other in writing of such request.  In the event that the
Parties have not reached agreement as to any such change hereby requested
pursuant to clauses (i), (ii) or (iii), within thirty (30) days after the
written notice of such request has been given, such dispute shall be submitted
to an Industry

 

43

--------------------------------------------------------------------------------


 

Consultant in accordance with Section 17.16(c).  The removal of any property
from the Performance Competitive Set and/or a change to the Comparable Manager
Properties and/or the Operating Competitive Set that are agreed upon by the
Parties or are otherwise determined by an Industry Consultant shall be deemed
effective as of the date of notice requesting such change or, with respect to
the addition of any property to the Performance Competitive Set, as soon as
Competitor EBITDA is publicly available.

 

ARTICLE III
TERM; TERMINATION RIGHT FOR PERFORMANCE

 

3.1                                 Term.  The term of this Agreement shall
commence on the Effective Date and, subject to the earlier termination hereof in
accordance with the terms and conditions of this Agreement, shall expire at
11:59 p.m. on the date which is the twenty-fifth (25th) anniversary of the
Effective Date (the “Term”).

 

3.2                                 Termination for Failure of the Performance
Test.

 

(a)                                  Right of Termination.  Subject to
Section 3.2(b), (c) and (d), Owner shall have the right to terminate this
Agreement with respect to all of the Managed Properties (excluding the
Undeveloped Properties which shall not be taken into account for purposes of
this Section 3.2), without payment of any Termination Fee, penalty or other
consideration, if, for any two (2) consecutive Fiscal Years (each, a
“Measurement Year”) beginning with the eighth (8th) Full Fiscal Year (the first
two Measurement Years being the sixth (6th) and seventh (7th) Full Fiscal Years)
where, for each Measurement Year:

 

(1)                                  The aggregate EBITDA for all of the Managed
Properties is less than eighty-five percent (85%) of Budgeted EBITDA for all of
the Managed Properties during any Measurement Year of the applicable Performance
Test (the “Budget Test”); and

 

(2)                                  The aggregate EBITDA for all of the
Combined Properties is less than eighty-five percent (85%) of the Indexed EBITDA
achieved by the properties in the Performance Competitive Set (the “Market
Test,” and, together with the Budget Test, hereinafter referred to as the
“Performance Test”) (the Measurement Years for which the Performance Test is not
satisfied shall be deemed to be a “Non-Performing Period”).

 

For example purposes only, a sample calculation of the Market Test is set forth
on Schedule “6” attached hereto.  Owner expressly acknowledges that Manager’s
failure to achieve the Performance Test in and of itself, or its election not to
cure any such failure pursuant to its rights under Section 3.2(c), shall not
constitute a breach of this Agreement.

 

(b)                                 Termination.  Owner may exercise its right
to terminate this Agreement pursuant to Section 3.2(a) above by delivering
written notice to Manager of its intent to terminate this Agreement (“Owner’s
Termination Notice”) at any time within one hundred twenty (120) days after
Owner’s receipt of (i) the Year End Statements; and (ii) the reported financial
statements (or other financial information required for determination of the
Performance Test if such reported financial statements are not available) for
the Performance Competitive Set (together with the Year End Statements, the
“Performance Test Data”).  If Manager fails to timely exercise its right to cure
under Section 3.2(c) below, Owner may terminate this

 

44

--------------------------------------------------------------------------------


 

Agreement on the date specified in Owner’s Termination Notice (subject to
Manager’s obligation to provide Transition Services in accordance with this
Agreement) which termination date shall in no event be less than thirty (30)
days after Manager’s receipt of Owner’s Termination Notice.  Owner’s Termination
Notice shall include a reasonably detailed description and accounting of
Manager’s failure to meet the Performance Test.

 

(c)                                  Payment of Cure Amount.  Notwithstanding
the foregoing, Manager shall have the option (but not the obligation) to cure
any Performance Test failure by delivering written notice to Owner within thirty
(30) days after Manager’s receipt of Owner’s Termination Notice (“Manager’s
Response Notice”) and paying to Owner the Cure Amount; provided, however, in the
event Manager shall within such thirty (30) day period dispute in good faith
Owner’s description and accounting with respect to Manager’s failure to meet the
Performance Test, the matter shall be submitted to arbitration in accordance
with Section 17.16 hereof.

 

(d)                                 Adjustment of the Performance Test.

 

(1)                                  The Parties acknowledge and agree that the
Budget Test and/or the Market Test shall each be equitably adjusted in the event
that Manager’s ability to satisfy the Performance Test is adversely affected by
(i) any Force Majeure that had an impact on EBITDA for any of the Combined
Properties after giving effect to the proceeds received from any applicable
business interruption insurance or award or other compensation payable in
connection therewith; (ii) an Owner Event of Default under this Agreement, by
Station GVR Acquisition LLC, a Nevada limited liability company, or any property
owner thereunder under the GVR Management Agreement or by Station Casinos LLC or
any property owner thereunder, under the Propco Management Agreement that has an
adverse impact on EBITDA for any of the Combined Properties; (iii) disapproval
by Owner of an Annual Plan and Operating Budget, or any line item thereof, or
any proposed Discretionary Amendment, or any line item thereof, or failure or
delay by Owner in providing funds requested by Manager (including as a result of
any delay caused by submission of any Dispute to arbitration or the Industry
Consultant pursuant to Section 17.16 hereof) or a comparable event occurs with
respect to the Propco Management Agreement and/or the GVR Management Agreement
that has an adverse impact on EBITDA for any of the Combined Properties; or
(iv) with respect to the Market Test only, Capital Improvements and Replacements
with respect to any Combined Property; provided that with respect to (iii) and
(iv) as they relate to a  Managed Property (A) Manager has provided written
notice to Owner prior to the commencement of such Capital Improvements and
Replacements that such Capital Improvements and Replacements will have an
adverse impact on EBITDA, (B) such Capital Improvements and Replacements are
nevertheless approved by Owner as part of the Approved Annual Plan and Operating
Budget or any Discretionary Amendment and (C) such Capital Improvements and
Replacements in fact have an adverse impact on EBITDA; provided that, with
respect to (iii) and (iv) as they relate to any other property under the Propco
Management Agreement and/or the GVR Management Agreement, Manager shall provide
written notice to Owner of such Capital Improvements and Replacements promptly
after Manager learns of the same.  In the event of any of the foregoing,
following the delivery of the audited Year End Statements for the applicable
Measurement Year(s), Manager shall deliver written notice to Owner requesting an
adjustment to the Performance Test and setting forth the basis for such
adjustment whereupon the Parties shall meet (if necessary) to determine, in good
faith, the appropriate equitable adjustment to the Performance Test.  If the
Parties fail to agree on

 

45

--------------------------------------------------------------------------------


 

such equitable adjustment, either Party may submit the matter to arbitration in
accordance with Section 17.16 hereof.

 

(2)                                  In the event an EBITDA Percentage
Adjustment Event occurs, (i) the EBITDA Percentage shall be recalculated by the
Parties when a corresponding twelve (12) month period of financial reporting is
available for the Combined Properties and the Performance Competitive Set; and
(ii) until such time as the data necessary for the recalculation of the EBITDA
Percentage is available, the Parties will endeavor to determine the appropriate
equitable adjustment of the EBITDA Percentage for such interim period.  In the
event of any of the foregoing, following the delivery of the audited Year End
Statements for the applicable Measurement Year(s), Manager shall deliver written
notice to Owner requesting an adjustment to the Performance Test and setting
forth the basis for such adjustment whereupon the Parties shall meet (if
necessary) to determine, in good faith, the appropriate equitable adjustment to
the Performance Test.  If the Parties fail to agree on such equitable adjustment
or on a new EBITDA Percentage (or the equitable adjustment during any interim
period), either Party may submit the matter to arbitration in accordance with
Section 17.16 hereof.

 

ARTICLE IV
WORKING CAPITAL; OPERATING SUPPLIES

 

4.1                                 Working Capital.

 

(a)                                  Owner shall approve, as part of the
Approved Annual Plan and Operating Budget, the maximum aggregate amount of
Working Capital that may be retained in the Operating Bank Accounts on a daily
basis for the day-to-day operation of the Managed Properties (the “Working
Capital Balance”).  Notwithstanding the establishment and funding of the Working
Capital Balance, Manager shall promptly notify Owner if funds on deposit in the
Operating Bank Accounts are insufficient to maintain Working Capital at levels
reasonably necessary to satisfy the needs of each of the Properties as their
operation may, from time to time, require and Owner may advance such funds, or
not, in its sole and absolute discretion, provided that, to the extent that
Owner elects to provide such funds, Owner shall determine the source of funds
for such Working Capital requirements, so long as the source of such funds is
not reserved for, or otherwise allocated to fund costs  or expenses for specific
items as set forth in the Approved Annual Plan and Operating Budget for the
thirty (30) day period immediately succeeding the date of determination.  In the
event that Owner elects not to fund or Owner fails to fund Working Capital
within ten (10) Business Days after receipt of Manager’s written request,
Manager shall be authorized to draw down on the Line of Credit solely to the
extent necessary to pay amounts due and owing and which were previously approved
by Owner in the Approved Annual Plan and Operating Budget or are otherwise
permitted by the express terms of this Agreement.  Except as otherwise mutually
agreed by the Parties, Manager shall remit to the Owner Account, on a daily
basis, any funds in the Operating Bank Accounts in excess of the Working Capital
Balance.  So long as the Opco Credit Agreement remains in effect, the Manager
shall cause all Operating Bank Accounts to be subject to a control agreement in
accordance with the requirements of the Opco Credit Agreement.

 

(b)                                 Owner shall establish a line of credit
(“Line of Credit”), readily accessible by Manager without interference from
Owner, sufficient in amount to backstop the Working

 

46

--------------------------------------------------------------------------------


 

Capital required for the uninterrupted and efficient operation of the Managed
Properties in accordance with the Approved Annual Plan and Operating Budget in
an amount equal to the sum of the estimated funds necessary to satisfy (i) the
Operating Costs of the Managed Properties for the thirty (30) day period
immediately succeeding the date of determination, including, without limitation,
sufficient funds to pay current liabilities as they become due, to replace
necessary Operating Supplies as they are consumed and otherwise to operate,
repair and maintain the Managed Properties in accordance with, and in each case
consistent with the Approved Annual Plan and Operating Budget; and (ii) the
costs and expenses of all Employees for the sixty (60) day period immediately
succeeding the date of determination as projected in the Approved Annual Plan
and Operating Budget (collectively, the “Working Capital Requirement”).  The
Working Capital Requirement shall remain fixed for the immediately successive
Fiscal Year (A) with respect to the costs and expenses of all Employees, at the
amount estimated for the last sixty (60) days of the Fiscal Year; and (B) with
respect to other costs of operating the Managed Properties, at the amounts
required for the last thirty (30) days of the Fiscal Year, until such time as
the Annual Plan and Operating Budget for the immediately succeeding Fiscal Year
has been approved by Owner (and subject to change, from time to time), pursuant
to and in accordance with Section 8.3.

 

(c)                                  Notwithstanding the foregoing, so long as
the Opco Credit Agreement remains outstanding and the revolving credit facility
thereunder has not been terminated and there are no uncured defaults or events
of default thereunder continuing, (i) Manager shall not deposit or otherwise
withhold any amounts under Section 4.1(a) as a Working Capital Balance whenever
the combination of cash in the Operating Bank Accounts and the undrawn amount of
revolving loans that may be borrowed under the Opco Credit Agreement are equal
to or greater than $10,000,000; and (ii) the requirement for a separate Line of
Credit under Section 4.1(b) shall be waived.

 

4.2                                 Operating Supplies.  The Working Capital
Balance shall be inclusive of funds necessary to supply the Managed Properties
with Operating Supplies, Operating Consumables, operating systems, services and
equipment to the extent the same are provided for in the Approved Annual Plan
and Operating Budget, or as otherwise approved in advance by Owner.  Manager
shall, on behalf of Owner, use commercially reasonable efforts to obtain and
maintain such Operating Supplies and Operating Consumables as it deems
reasonably necessary for the operation of the Managed Properties subject to the
provisions of this Agreement and the then-current Approved Annual Plan and
Operating Budget.  In purchasing goods, supplies, equipment and services for the
Managed Properties (including, without limitation, Operating Supplies, Operating
Consumables and long distance telephone services and other telecommunications),
Manager may utilize purchasing procurement services of Affiliates of Manager
and/or other group buying techniques involving other properties managed by
Manager, provided that the cost thereof shall be no more than that which would
be charged by non-affiliated third-party vendors in an arm’s length transaction
for goods and services of comparative quality.  Manager shall afford each of the
Managed Properties the benefit of and any savings (without mark-up or fees),
rebates, reimbursements or other payments resulting from any purchasing
procurement services and/or group buying techniques.  Owner shall have the
right, from time to time, to “opt-out” of or “opt-in” to any such purchasing
procurement services for any one or more groups or categories of goods and
services by delivering written notice to Manager.

 

47

--------------------------------------------------------------------------------


 

ARTICLE V
COMPENSATION OF MANAGER

 

5.1                                 Fees; Management Fee.  In consideration of
the services to be performed by Manager at each of the Properties and the
management consulting services to be provided by Manager to the Indian Gaming
Properties, Owner shall pay to Manager (and Manager shall be entitled to retain
from the results of operation of the Properties) the Base Management Fee and, if
applicable, the Incentive Management Fee, payable for each Fiscal Month in
arrears promptly after delivery to Owner of the Interim Statements for each
Fiscal Month delivered pursuant to Section 8.1(a) below (including an invoice
detailing the monthly Management Fees then due and payable) and approval by
Owner’s internal auditor, provided that such payment of the Incentive Management
Fee, if due and payable pursuant to this Section 5.1, shall be made not later
than the date that is ten (10) days following the delivery to Owner of such
Interim Statements; provided, however, that if EBITDA is negative in any Fiscal
Month, the amount of negative EBITDA shall be carried forward to immediately
successive Fiscal Month(s) (whether in the current or any successive Fiscal
Years) and no Incentive Management Fee shall be earned for any successive Fiscal
Month unless and until, and Incentive Management Fee shall be payable only to
the extent that, cumulative EBITDA for all Fiscal Months from and after such
Fiscal Month in which EBITDA was first negative is greater than the amount of
cumulative negative EBITDA (beginning in such Fiscal Month in which EBITDA was
first negative); provided, further, in no event shall Manager be required to
repay any Incentive Management Fee received during Fiscal Months of positive
EBITDA on account of subsequent Fiscal Months with negative EBITDA (for example,
if EBITDA is positive for the first six (6) Fiscal Months following the
Effective Date, but EBITDA is negative in the cumulative amount of $1,000,000
for Fiscal Months seven (7) through nine (9) following the Effective Date, and
EBITDA is positive in the amount of $1,500,000 for Fiscal Month ten
(10) following the Effective Date, (i) no Incentive Management Fee paid to
Manager in Fiscal Months one (1) through (6) shall be repaid on account of the
negative EBITDA in Fiscal Months seven (7) through nine (9), (ii) no Incentive
Management Fee shall be payable to Manager for Fiscal Months seven (7) through
nine (9), and (iii) an Incentive Management Fee shall be paid to Manager on
EBITDA of $500,000 for Fiscal Month ten (10)).  The amount of the Management
Fees paid to Manager shall be reconciled annually by Manager after receipt of
the Year End Statements pursuant to Section 8.1(c) below.  Upon Owner’s receipt
of the audited Year End Statements, Owner shall have until December 31 of the
immediately following Fiscal Year to audit the proposed reconciliation of
Management Fees and notify Manager of any disputes thereof (the “Reconciliation
Dispute Notice”); provided, however, Owner shall have access to and the right to
audit the Year End Statements, and bring a claim for gross negligence or fraud
in the preparation of the Year End Statements, for three (3) Full Fiscal Years
following the Fiscal Year in question.  Manager shall cooperate with Owner and
promptly provide Owner with all reasonably requested supporting documentation
required by Owner to conduct the audit.  Upon receipt of the Reconciliation
Dispute Notice, Manager shall, within fifteen (15) Business Days, either, notify
Owner that it accepts Owner’s reconciliation of Management Fees as set forth in
the Reconciliation Dispute Notice, or require the matter to be submitted to
arbitration in accordance with Section 17.16 below.  Any adjustments
(overpayment or underpayment) thereto shall be made (i) with respect to the Base
Management Fee, on the next monthly installment of Base Management Fees due
after the final reconciliation of the Base Management Fee (whether by Manager’s
acquiescence or upon the final ruling of the arbitrator in accordance with
Section 17.16); and (ii) with respect to the

 

48

--------------------------------------------------------------------------------


 

Incentive Management Fee, on the next monthly installment of Incentive
Management Fees due after the final reconciliation of the Incentive Management
Fee (whether by Manager’s acquiescence or upon the final ruling of the
arbitrator in accordance with Section 17.16).

 

(b)                                 Undeveloped Properties.  The Parties
acknowledge and agree that other than the Management Fees and those amounts due
and payable to Manager under Sections 5.1(a) and (b), Manager shall receive no
other fees or payments for the asset management and oversight of the Undeveloped
Properties.

 

5.2                                 Coverage of Manager’s Cost; Owner’s
Corporate Overhead.

 

(a)                                  In consideration for the Management Fees
payable hereunder, and otherwise at Manager’s sole cost and expense, Manager
shall provide and maintain, and shall be responsible for the payment of Manager
Overhead and Expenses.  Manager hereby acknowledges and agrees that Manager
shall be liable for the Manager Overhead and Expenses as allocated under the
Manager Allocation Agreement.  All Manager Overhead and Expenses or other
amounts allocated to the Manager and/or Fertitta Entertainment and/or its
Subsidiaries pursuant to the Manager Allocation Agreement shall be paid by
Manager (and/or Fertitta Entertainment and/or its Subsidiaries, as applicable)
from its (or their, as applicable) own funds (and not from Gross Revenues) and
Manager shall be deemed to have breached this Agreement if Manager uses Gross
Revenues knowingly and improperly to pay any Manager Overhead and Expenses;
provided, however, that if any such amounts are inadvertently (or in breach of
this Agreement are) paid or incurred by Owner or through the use of Gross
Revenues (rather than paid directly by Manager, or reimbursed by Manager to
Owner from Manager’s own funds and not from Gross Revenues (any such
reimbursement to be excluded from Gross Revenues)), Owner shall have the right
(notwithstanding any prohibition on offset otherwise provided in this Agreement)
to reimbursement of such amounts payable pursuant to and in accordance with the
provisions of the Manager Allocation Agreement.  Manager has used commercially
reasonable efforts based upon information Manager reasonably believes to be
current and reliable to formulate the Corporate Overhead Budget and Manager and
Owner acknowledge that (i) the projections contained in the Corporate Overhead
Budget may be affected by changes in financial, economic, market, competitive,
natural and other conditions and circumstances beyond Manager’s control; and
(ii) in formulating the Initial Corporate Overhead Budget, Manager has used
commercially reasonable efforts to (A) include any and all necessary corporate
responsibility and/or functionality necessary for the ownership of the
Properties and (B) allocate to Manager Overhead and Expenses in accordance with
the requirements of the Manager Allocation Agreement.  Manager covenants that in
no event shall Manager attempt to reduce or minimize Manager Overhead and
Expenses and increase Owner Overhead and Expenses (as defined in the Manager
Allocation Agreement) or otherwise circumvent its (or Fertitta Entertainment’s
or its Subsidiaries, as applicable) obligations and covenants contained in this
Section 5.2 and the Manager Allocation Agreement by knowingly and improperly
allocating any employee and/or responsibilities to the Property level or any
other means of allocation which would result in such costs and expenses
attributable thereto to be treated as Operating Costs or Owner Overhead and
Expenses.  For the avoidance of doubt, Manager shall (directly or indirectly
through Fertitta Entertainment and/or its Subsidiaries, as applicable) maintain
its levels of operating capacity, functionality and senior management personnel
devoted to the operation of the Properties (including all Corporate Services)
that are consistent with those reflected in the

 

49

--------------------------------------------------------------------------------


 

allocations of Corporate Overhead and Expenses and the functionality, cost
centers, personnel and other items to Manager (and Fertitta Entertainment and/or
its Subsidiaries, as applicable) as described in the Manager Allocation
Agreement.  The Manager Allocation Agreement is supplemental to this Agreement
and incorporated herein by reference and made a part hereof as if fully set
forth herein.  In the event of a conflict or inconsistency between this
Section 5.2 and the Manager Allocation Agreement, the Manager Allocation
Agreement shall control.

 

(b)                                 In consideration for the Management Fees
payable hereunder and otherwise at Manager’s sole cost and expense, Manager
shall (i) coordinate and supervise corporate personnel of Station Casinos LLC,
which personnel will provide services to the Owner and the Properties and Owner
will enter into a Corporate Cost Allocation Agreement (as such term is defined
in the Opco Credit Agreement) with Station Casinos LLC to reimburse Owner for
(A) the costs and expenses associated with such personnel, and (B) the allocable
portion of overhead expenses that can be attributed to corporate functions
performed at or for the benefit of the Properties, Owner or any of the Property
Owners; (ii) provide, or shall cause any Fertitta Controlled Affiliate to
provide, for the Managed Properties the full benefit of the all centralized
services existing as of the Effective Date and as may be included or updated as
part of the Standard Management Programs and Procedures during the term of this
Agreement, together with, at Owner’s option (which may be exercised in Owner’s
sole and absolute discretion) any centralized services provided by Manager or
its Affiliates to any Other Manager Properties as part of the FE Proprietary
Management Programs and Procedures; and (iii) offer to provide to Owner, for
Owner to adopt at Owner’s option (which may exercised in Owner’s sole and
absolute discretion) any FE Proprietary Management Programs and Procedures which
may be of material benefit to the operation of the Properties.  For avoidance of
doubt, neither Owner nor any Property Owner shall be required to pay any
additional fee for such FE Proprietary Management Programs and Procedures.

 

5.3                                 Reimbursements.  If a specific circumstance
arises which necessitates the direct payment by Manager, on behalf of Owner or
any Property Owner, of costs and expenses which are set forth in the applicable
Approved Annual Plan and Operating Budget (including Emergency Expenditures and
Permitted Variances as permitted hereunder) and such direct payment by Manager
is necessary for the continuous and uninterrupted operation and management of
the Managed Properties in accordance with the Operating Standard, then in
addition to the Management Fees payable to Manager, Owner shall reimburse
Manager and its Affiliates therefor.  In addition, Owner shall reimburse Manager
for all other actual out-of-pocket costs incurred by Manager or its Affiliates
(without mark-up or profit by Manager or its Affiliates) in the performance of
this Agreement (“Reimbursable Expenses”), including, without limitation,
reasonable costs of travel, telephone, postage, air express and other incidental
expenses (but expressly excluding Manager Overhead and Expenses), so long as
such Reimbursable Expense (i) is reasonable; (ii) is made for the benefit of the
Properties; and (iii) has been approved in advance and in writing by Owner if
not otherwise included in the Approved Annual Plan and Operating Budget.  Any
Reimbursable Expense permitted under this Section 5.3 may be paid by Manager
directly from Gross Revenues consistent with the priority set forth on
Exhibit “D.”

 

50

--------------------------------------------------------------------------------


 

ARTICLE VI
INFORMATION TECHNOLOGY; INTELLECTUAL PROPERTY;
CUSTOMER DATABASE

 

6.1                                 Information Technology.  Owner owns and/or
licenses certain technology platforms which are integral to the management,
operation and performance of the Managed Properties, including, without
limitation, the Reservation Systems; standard property management systems;
sales, catering and accounting systems; player tracking systems; slot and table
games accounting systems; hotel reservations systems; ticket-in/ticket-out
systems and all other transaction-based systems; “Front of house ops systems”
such as: casino accounting, cage and count; franchising and merchandising
operation systems; performance management (live, syndicated, televised,
pay-per-view); value-added guest services systems (Wi-Fi, guest internet,
lodgenet, pay-per-view, telephone); convention and conference contract
development and management systems; safety, security, surveillance systems and
CCTV infrastructure; hotel marketing and reservation channels (including,
without limitation, call centers, Internet, interfaces with external travel
brokers); point of sale, kitchen and restaurant management systems; payroll
accounting systems; and all inventory tracking systems; all related proprietary
hardware and software and any other items as more particularly described in the
Plan (the “Initial Technology Systems”).  Manager may, from time to time,
develop certain necessary and desirable improvements, modifications,
enhancements, upgrades, derivative works, additions to and replacements of the
Initial Technology Systems (collectively, the “Technology Systems Upgrades”) in
which case Manager shall, to the extent practicable, cause the Technology
Systems Upgrades to be integrated into the then existing Initial Technology
Systems.  The Initial Technology Systems and any Technology Systems Upgrades
(collectively, the “Technology Systems”) shall at all times be made available to
and constitute the property of Owner regardless of whether made by Manager on
behalf of Owner, Owner or an entity controlled by either of them.  The
Technology Systems shall be used by Manager for the operation and management of
the Managed Properties in accordance with this Agreement and Owner shall license
the Technology Systems to Manager or an Affiliate of Manager designated by
Manager on a royalty free basis for such purpose and certain additional purposes
pursuant to a separate license agreement in the form annexed hereto as
Exhibit “G” (the “Technology Systems License”), and pursuant to which Manager
and/or an Affiliate of Manager shall have the right to use the Technology
Systems at Other Manager Properties.  The Technology Systems License shall not
be assigned, pledged or encumbered, or sub-licensed by Manager or its Affiliate,
as applicable, and the Technology Systems License shall not extend to any
improvements, modifications, enhancements, upgrades, derivative works or
additions made to the Technology Systems after the Termination of this
Agreement; provided, however, that if such improvements, modifications,
enhancements, upgrade, derivative works or additions would have the effect of
precluding Manager’s ability to continue using the Technology Systems as they
existed at Termination, then Manager shall have a license, on the same terms and
conditions as the Technology Systems License, to use any such improvements,
modifications, upgrades, derivative works or additions that are necessary for
such continued use of the Technology Systems as they existed at Termination. 
Manager shall have no right, title or interest in or to the Technology Systems
except for use rights as aforesaid or more specifically granted under the
Technology Systems License.  Manager acknowledges and agrees that the Technology
Systems shall be treated in all respects as proprietary information of Owner to
be used by Manager for no purpose other those described in this Section 6.1 or
as otherwise permitted under the Technology Systems

 

51

--------------------------------------------------------------------------------


 

License and that the Technology Systems and any Business Information embedded in
the Technology Systems are subject to the provisions of Section 17.20 herein. 
To the extent that any rights in any of the Technology Systems are deemed to
accrue to Manager, Manager hereby irrevocably and automatically assigns and
transfers to Owner any and all such rights at such time as they may be deemed to
accrue.  Manager shall not contest the rights of Owner or its Affiliates in
respect of the Technology Systems.  The parties hereto expressly agree that, to
the fullest extent allowed by law, any copyrightable material contained in the
Technology Systems developed by Manager shall be considered a “work made for
hire,” as that term is defined in Section 101 of the United States Copyright
Act, as amended, but, if any such works are not considered “works made for hire”
for any purpose, then they are deemed automatically covered by the assignment
provisions set forth in this Section 6.1.

 

6.2                                 Intellectual Property.

 

(a)                                  Owner represents that it is the owner of
and has the exclusive rights to certain Intellectual Property (including all
Intellectual Property previously owned by Station Casinos, Inc., or its
affiliates and used exclusively in the operation of the Managed Properties but
excluding, in each case, Intellectual Property constituting Licensed IP)
(collectively, the “Initial Owned IP”).  Owner also is the owner of and has the
exclusive right to use any and all Intellectual Property containing or derived
from the Initial Owned IP (collectively, the “Owned IP Upgrades” and together
with the Initial Owned IP, hereinafter referred to as the (the “Owned IP”),
whether developed by Owner or Manager in connection with its performance of its
duties hereunder.  The Parties acknowledge and agree that Manager may, from time
to time, develop and propose certain necessary and desirable Owned IP Upgrades
in which case Manager shall, to the extent practicable, cause the Owned IP
Upgrades to be integrated into the then existing Owned IP.  Manager acknowledges
and agrees that Manager shall not acquire any right, title or interest of any
kind or nature whatsoever in or to the Initial Owned IP and/or any Owned IP
Upgrades or the goodwill associated therewith.  To the extent that any rights in
any of the Initial Owned IP and/or the Owned IP Upgrades are deemed to accrue to
Manager, Manager hereby irrevocably and automatically assigns and transfers to
Owner any and all such rights at such time as they may be deemed to accrue. 
Manager shall not contest the rights of Owner or its Affiliates in respect of
the Initial Owned IP or the Owned IP Upgrades.  The parties hereto expressly
agree that, to the fullest extent allowed by law, any copyrightable material
contained in the Owned IP Upgrades developed by Manager shall be considered a
“work made for hire,” as that term is defined in Section 101 of the United
States Copyright Act, as amended, but, if any such works are not considered
“works made for hire” for any purpose, then they are deemed automatically
covered by the assignment provisions set forth in this Section 6.2.

 

(b)                                 Owner is the licensee, pursuant to the IP
Holdco Licenses, of a non-exclusive license to: (i) use the trademarks
“Station,” “Station Casinos,” “Boarding Pass,” and “Jumbo” and all brands, trade
names, service marks, logos and/or certain other intellectual property
associated therewith as more particularly described in the Plan (including,
without limitation, any improvements, enhancements, upgrades and additions
thereto) (the “Licensed Trademarks”); (ii) certain Patents related to player
tracking systems (including, without limitation, any improvements,
modifications, enhancements, upgrades and derivative works thereto) (the
“Licensed Patents”); and (iii) certain Copyrights (including, without
limitation, any improvements, modifications, enhancements, upgrades and
derivative works thereto) (the “Licensed Copyrights” and, together with the
Licensed Trademarks, Licensed Patents and any

 

52

--------------------------------------------------------------------------------


 

other Intellectual Property licensed to Owner from Persons other than IP Holdco,
the “Licensed IP”).  If Owner’s license to use any of the Licensed IP expires or
terminates, Manager shall, without limiting the generality of its obligations in
clause (vi) of Section 2.2 of this Agreement, use commercially reasonable
efforts to cause replacement Licensed IP to be developed and registered to be
used in connection with the Managed Properties and develop and implement a
marketing plan for the promotion of such new Licensed IP in connection with the
Managed Properties.

 

(c)                                  Owner shall license the Owned IP and
sublicense the Licensed IP to Manager or an Affiliate of Manager designated by
Manager on a royalty-free basis, solely for the purpose of operating and
managing the Managed Properties, pursuant to a separate license agreement in the
form attached hereto as Exhibit “E” (the “IP License”).  The IP License shall
not be assigned, pledged or encumbered, or sub-licensed by Manager or its
Affiliate, as applicable and the IP License shall not extend to any
improvements, modifications, enhancements, upgrades, derivative works or
additions made to the Licensed IP or Owned IP after the Termination of this
Agreement.  Manager shall have no right, title or interest in or to the Licensed
IP or Owned IP except for use rights as aforesaid or more specifically granted
under the IP License.  Manager acknowledges and agrees that the Owned IP and the
Licensed IP shall be treated in all respects as proprietary information of Owner
or its licensor to be used by Manager for no purpose other than the operation
and marketing of the Managed Properties except as otherwise permitted under the
IP License and shall be subject to the provisions of Section 17.20.  Manager
further acknowledges and agrees that Owner and its Subsidiaries have the right
to control the quality of the goods and services offered under the Trademarks
owned by them and the manner in which such Trademarks are used in order to
maintain the validity and enforceability and its ownership of such Trademarks.

 

(d)                                 Manager acknowledges and agrees that all
confidential or non-public Owner IP and the Licensed IP shall be treated in all
respects as proprietary information of Owner to be subject to Section 17.20
herein and to be used by Manager for no purpose other than the operation and
marketing of the Managed Properties.

 

(e)                                  Owner acknowledges and agrees that Manager
may, at Manager’s sole cost and expense and solely in connection with its
permitted management and operation of properties other than the Properties,
create Intellectual Property that is separate from, and not used in connection
with, any or all of the Properties (together with any improvements,
enhancements, upgrades and additions thereto, the “Manager IP”).  The Manager IP
shall be Manager’s exclusive property and not the property of Owner.  Owner
shall not contest, dispute or challenge Manager’s right, title and interest in
and to any Manager IP.  In the event that the Manager IP may be used or useful
in connection with the operation of the Managed Properties, Manager or the
applicable Fertitta Controlled Affiliate hereby grants Owner a perpetual,
royalty-free license permitting the use of the applicable Manager IP for use in
connection with the ownership and operation of the Properties or any of the
Combined Properties, provided that (i) in the event of a Termination, such
license shall terminate as to any thereafter arising Manager IP; and (ii) Owner
shall have no right to sub-license such Manager IP to third-parties for any
purpose other than a replacement manager subject to the same restrictions on use
required of Owner under this Section 6.2(e).

 

53

--------------------------------------------------------------------------------


 

(f)                                    In addition to the foregoing duties, and
without limiting any of Manager’s duties set forth in the IP License, Manager
shall, subject to the availability of funds pursuant to the Approved Annual Plan
and Operating Budget, be responsible for the performance of the following
services related to the ongoing maintenance of the Intellectual Property:

 

(1)                                  using commercially reasonable efforts to
search, screen and clear any Intellectual Property developed by Manager to
assess the risk of potential infringement;

 

(2)                                  using commercially reasonable efforts to
file, prosecute and maintain applications and registrations for any Intellectual
Property in Owner’s name (including, without limitation, timely filing of
evidence of use, applications for renewal and affidavits of use and/or
incontestability, applications to register after-arising Trademarks, timely
payment of all registration and maintenance fees, responding to third-party
oppositions of applications or challenges to registrations, and responding to
any office actions, reexaminations, interferences or other office or examiner
requests or requirements);

 

(3)                                  using commercially reasonable efforts to
monitor third-party use and registration of Intellectual Property and taking
appropriate actions to oppose or contest the use and any application or
registration for Intellectual Property that could reasonably be expected to
infringe, dilute or otherwise violate such Intellectual Property or Owner’s
rights therein;

 

(4)                                  confirming Owner’s legal title in and to
the Intellectual Property, including using commercially reasonable efforts to
obtain written assignments of Intellectual Property to such Owner and, if
applicable, record transfers of title in the appropriate Intellectual Property
registry;

 

(5)                                  with respect to Owner’s rights and
obligations with respect to any Intellectual Property licensed to third parties,
using commercially reasonable efforts to monitor the licensee’s use of each
licensed Trademark and the quality of its goods and services offered in
connection with such Trademarks, rendering approvals (or disapprovals) that are
required under the applicable license agreement(s), and ensuring that any use of
such Trademarks by any such licensee satisfies the quality control standards and
usage provisions of the applicable license agreement and is in compliance with
all applicable laws and the requirements of the IP Holdco Licenses;

 

(6)                                  with respect to any Licensed IP, using
commercially reasonable efforts to ensure that Owner’s use of such Licensed IP
does not violate the terms of the applicable license agreements; and

 

(7)                                  using commercially reasonable efforts to
protect, police, and, in the event that Manager becomes aware of any unlicensed
copying, imitation, infringement, dilution, misappropriation, unauthorized use
or other violation of the Intellectual Property, or any portion thereof, enforce
such Intellectual Property, including, (i) preparing and responding to and
further prosecuting cease-and-desist, demand and notice letters, and requests
for a license; and (ii) commencing, prosecuting and/or resolving claims or suits
involving imitation, infringement, dilution, misappropriation, the unauthorized
use or other violation of the Intellectual Property, and seeking all appropriate
monetary and equitable remedies in connection therewith; provided

 

54

--------------------------------------------------------------------------------


 

that, subject to Owner’s rights in Section 2.3 and 2.6, Owner shall, and hereby
agrees to, join as a party to any such suits, at Owner’s expense, to the extent
necessary to maintain standing.

 

6.3                                 Customer Database and Business Information. 
Without limiting Section 6.1 and Section 6.2, the Parties hereby acknowledge and
agree to the following:

 

(a)                                  Owner owns and/or co-owns certain customer
and player databases together with (i) any and all information obtained or
collected by Manager at the Properties from guests or customers of each
Property); (ii) all related proprietary hardware and software; and (iii) any
necessary and desirable improvements, enhancements, modifications, upgrades,
derivative works and additions thereto regardless of whether made by Manager on
behalf of Owner, Owner or an entity controlled by either of them (collectively,
the “Customer Databases”).  The Customer Databases shall at all times be made
available to and constitute the exclusive property of Owner.  The Customer
Databases shall be used by Manager solely for the operation and marketing of the
Properties in accordance with this Agreement and applicable Gaming Laws. 
Manager shall maintain and regularly update in electronic form for Owner as part
of the books and records of each of the Properties, on a per-Property basis, the
Customer Databases with customer and guest profiles, contact information
including any such information relating specifically to such guest’s stay at the
applicable Property that Manager tracks from such guest’s folio (including, to
the extent reasonably available, guest name, address, telephone numbers, email
address, frequency of visit to the applicable Properties, room type, room rate,
amenities and/or in-room services purchased, restaurant, nightclub or other
entertainment reservations and spa appointments, as applicable), Gaming or
device play and other customer histories, preferences and other information
necessary or desirable for the operation of the Properties, in each instance,
whether initially available on the Effective Date or thereafter obtained by
Manager or Owner.  Any new customers or guests that are identified by Manager as
participating in Gaming at the Properties shall be added to the Customer
Database by Manager so that the Customer Database includes a reasonably current
and complete list of all customers and guests for each of the Properties. 
Manager shall have no right, title or interest in or to the Customer Databases
(except a non-exclusive right to use the same, solely as necessary to perform
its duties, obligations and responsibilities under this Agreement) and the
Customer Databases shall not be included in the Technology Systems License to
Manager.  Manager covenants that the Customer Databases shall be treated in all
respects as proprietary information of Owner to be used by Manager during the
Term only and for no purpose other than the operation and management of the
Properties and shall be subject to Section 17.20 herein.

 

(b)                                 Owner owns the Business Information and such
Business Information, to the extent obtained by Manager on Owner’s behalf, shall
at all times be made available to and constitute the exclusive property of
Owner.  Manager shall have no right, title or interest in or to the Business
Information (except a non-exclusive right to use the same, solely as necessary
to perform its duties, obligations and responsibilities under this Agreement)
and the Business Information shall not be included in the Technology Systems
License to Manager.  All Business Information shall be held by Manager as
property of Owner and any reports, records or other information developed by
Manager utilizing the Technology Systems shall similarly be deemed the exclusive
property of Owner and not Manager and be deliverable to Owner in electronically
readable format upon Owner’s request.

 

55

--------------------------------------------------------------------------------


 

(c)                                  All Business Information and the
information contained in the Customer Databases or Technology Systems is subject
to Section 17.20 herein. Without limiting the foregoing, Manager agrees that it
may not: (i) resell or transfer such information for any reason and may not use,
share, or store the foregoing in any commercial manner or for any other purpose,
except as necessary to perform its duties, obligations and responsibilities
under this Agreement; (ii) make any unauthorized copies of any proprietary or
Confidential Information; or (iii) destroy or cause the destruction of any
proprietary or Confidential Information.  Manager shall have no right, title or
interest in or to the Business Information (except for the Standard Management
Programs and Procedures) or the Customer Databases.  Manager acknowledges and
agrees that the Business Information and the Customer Databases shall be treated
in all respects as proprietary information of Owner subject to Section 17.20
herein and will be used by Manager for no purpose other than the operation and
management of the Properties.  Manager acknowledges and agrees that its use of
Business Information, including, without limitation, information in the Customer
Database and personnel records, shall be subject to the privacy policies and
commitments applicable to Properties and applicable Legal Requirements.

 

(d)                                 Standard Management Programs and Procedures
shall constitute the joint property of Owner, on the one hand, and Manager or a
Fertitta Controlled Affiliate, as applicable, on the other hand, and may be used
by such parties as they see fit, subject to Section 17.20 herein with respect to
disclosure to other Persons, without an accounting to the other party.  FE
Proprietary Management Programs and Procedures shall constitute the sole
property of Manager or a Fertitta Controlled Affiliate.  Notwithstanding the
foregoing, Manager hereby grants Owner a perpetual, royalty-free license for
Owner to use and exploit all  FE Proprietary Management Programs and Procedures
at one or more of the Managed Properties during the Term of this Agreement and
following Termination; provided, however, that (i) upon the conclusion of the
Transition Period, such license shall terminate solely as to any thereafter
arising FE Proprietary Management Programs and Procedures; (ii) Owner shall only
be allowed to use such FE Proprietary Management Programs and Procedures in
connection with the operation of the Managed Properties or other properties
owned by Owner or its Subsidiaries, (iii) Owner shall have no rights to
sub-license such FE Proprietary Management Programs and Procedures to
third-parties for any purpose other than to a replacement manager for purposes
of operating the properties described in the preceding cause (ii), and (iv) any
replacement manager’s rights to use the FE Proprietary Management Programs and
Procedures shall be limited to the specific rights and uses set forth in the
preceding clauses (i) through (iii).

 

6.4                                 Administration and Management of IP Holdco. 
To the extent that any Licensed IP is owned by IP Holdco (such Licensed IP, the
“Subsidiary-Owned IP”), Manager shall perform, in accordance with and subject to
Section 2.3 and Section 2.6 herein, for the benefit of IP Holdco, all duties and
observe all obligations with respect to such Subsidiary-Owned IP that Manager
would be obligated to perform under this Article VI for the benefit of Owner if
such Subsidiary-Owned IP were Owned IP (including, without limitation, the
duties to maintain the registration and policing of such Subsidiary-Owned IP to
the same extent as if Owner owned such Licensed IP), and IP Holdco shall be a
third-party beneficiary hereof solely for such purposes.  Manager hereby
acknowledges that it has no right, title or interest in or to the
Subsidiary-Owned IP and any confidential or non-public Subsidiary-Owned IP shall
be treated in all respects as proprietary information of IP Holdco consistent
with Manager’s obligations in respect of the Owned IP and Licensed IP
generally.  In addition to the foregoing, Manager shall,

 

56

--------------------------------------------------------------------------------


 

at the sole cost and expense of Owner, to the extent funds are provided for such
purpose, and to the extent Owner has any of the following rights or duties, be
responsible for the following actions of Owner, on Owner’s behalf with respect
to IP Holdco:

 

(a)                                  selecting and appointing any managers or
directors required to be appointed under, and in accordance with the
requirements of, IP Holdco’s organizational documents;

 

(b)                                 negotiating on behalf of, and performing IP
Holdco’s obligations as licensor under, each of the license agreements to which
it is a party as licensor (including, without limitation, any reporting
obligations);

 

(c)                                  exercising IP Holdco’s rights under such
license agreements (including, without limitation, in connection with any
termination of such license agreements);

 

(d)                                 maintaining proper books of account and
complete records of all transactions undertaken or performed by or on behalf of
IP Holdco as well as all other books and records required to be maintained by IP
Holdco under applicable law or the license agreements to which it is a party
(including financial statements), cooperating in all audits of IP Holdco, and
providing access to such books and records on behalf of Owner to any third
parties to the extent required under the Loan Documents or any documents to
which IP Holdco is a party;

 

(e)                                  preparing, or causing its third-party tax
advisors to prepare, any tax returns or tax reporting statements of IP Holdco
required under applicable law;

 

(f)                                    convening meetings of IP Holdco’s
beneficial interest holders and or directors, from time to time, as may be
required under the laws of State of Nevada or IP Holdco’s organizational
documents and to prepare, circulate and publish the agenda for any such meetings
and any papers to be considered at such meetings;

 

(g)                                 generally attending to all routine matters
touching or concerning the affairs of IP Holdco including the making and keeping
of all returns and records required to be made and kept under IP Holdco’s
organizational documents to the extent not maintained by the owner trustee on
its behalf;

 

(h)                                 providing facilities for the safekeeping of
all documents, securities and other valuable instruments and taking due care of
all such documents, securities and other valuable instruments;

 

(i)                                     dealing with and replying to all
correspondence and other communications directed to IP Holdco;

 

(j)                                     causing IP Holdco to (i) keep in full
effect its existence, rights and franchises as a Nevada limited liability
company; and (ii) observe and comply in all material respects with (1) all laws
applicable to it, and (2) all requisite and appropriate organizational and other
formalities in the management of its business and affairs and the conduct of the
transactions contemplated thereby (including, without limitation, arranging for
the payment of all franchise taxes and doing business taxes as may be required
to be paid by IP Holdco under

 

57

--------------------------------------------------------------------------------


 

applicable law), and taking all other steps as are necessary to maintain IP
Holdco in good standing under the laws of the State of Nevada;

 

(k)                                  ensuring that IP Holdco is operated in
accordance with all provisions designed to maintain its separate existence from
Owner and Owner’s other Affiliates and refraining from taking any actions that
would cause IP Holdco to engage in any business other than that permitted under
its organizational documents;

 

(l)                                     keeping confidential all Confidential
Information relating to the business of IP Holdco and not disclosing any of the
aforesaid without the prior consent of IP Holdco and Owner unless Manager shall
be required so to disclose pursuant to any law or regulation; and

 

(m)                               taking any and all ancillary actions as may be
necessary to effect the foregoing obligations of Manager for the benefit of IP
Holdco;

 

provided, however, notwithstanding the foregoing, (i) Manager’s rights remain
subject to all of the terms, conditions and limitations set forth in this
Agreement, (ii) Manager and Owner hereby agree that Manager’s right to implement
any decision or recommendation shall expressly remain subject to Owner’s prior
written approval, and (iii) Owner may revoke any one or more of the rights
granted to Manager pursuant to this Section 6.4; provided, however, that Owner
shall not revoke Manager’s rights granted herein to such a degree that Manager
is unable to perform its duties as described herein in accordance with the
Operating Standard.

 

ARTICLE VII
REPAIRS, MAINTENANCE AND RESERVE FUNDS

 

7.1                                 Routine Repairs and Maintenance.  Each year,
as part of the Annual Plan and Operating Budget delivered to Owner, Manager
shall propose and prepare a budget for expected and reasonably necessary Routine
Repairs and Maintenance.  In conjunction therewith and subject at all times to
this Agreement and the limitations set forth in the Approved Annual Plan and
Operating Budget, Manager shall use its commercially reasonable efforts to make
all such Routine Repairs and Maintenance, and except as otherwise limited under
Section 2.3 (including, without limitation, the delivery to Owner of plans and
specifications, if any are required or contemplated, prior to the commencement
of any material Routine Repairs and Maintenance that require material Capital
Expenditures), Manager is authorized to make and enter into in the name of, and
for the account of, Owner, all such contracts and agreements as in Manager’s
opinion are reasonably necessary (and prudent to enter into for such applicable
Fiscal Year) for the repair and maintenance of the Managed Properties.  The cost
of such Routine Repairs and Maintenance shall be paid from Gross Revenues.  The
cost of Capital Improvements and Replacements (other than as described in this
Section 7.1), either to the Managed Properties or their Furniture, Fixtures and
Equipment, shall be paid for in the manner described in Section 7.2.

 

7.2                                 Capital Improvements; Reserve Funds.

 

(a)                                  Each year, as part of the Annual Plan and
Operating Budget delivered to Owner, Manager shall propose and prepare a budget
for expected and reasonably necessary Capital Improvements and Replacements (if
any are required or contemplated, including the design and specifics thereof). 
If Owner approves such Capital Improvements and Replacements

 

58

--------------------------------------------------------------------------------


 

(including a budget therefor), Manager shall use its commercially reasonable
efforts to make all such Capital Improvements and Replacements to the extent
reasonably required or prudent in such applicable year and, in furtherance
thereof but subject to Section 7.2(c) below, Manager is authorized to make and
enter into in the name of, and for the account of, Owner, all such contracts and
agreements as in Manager’s opinion are reasonably necessary for approved Capital
Improvements and Replacements. All such Capital Improvements and Replacements
approved by Owner shall, to the extent reasonably feasible, be made in a manner
that does not unreasonably interfere with Manager’s operation of the Managed
Properties in compliance with the Operating Standards and which will minimize
any adverse impact on the normal operation of the Managed Properties.

 

(b)                                 Manager shall establish a Reserve Fund for
each Managed Property to fund Capital Improvements and Replacements for such
Managed Property.  During the Term, Manager shall, to the extent funds are
available following the disbursement of funds in accordance with the
Disbursement Priority Schedule set forth on Exhibit “D”, set aside concurrently
with the delivery of the Interim Statement with respect to any Fiscal Month an
amount equal to three percent (3%) of Gross Revenues for each such Fiscal Month
for each Managed Property, which amounts shall be deposited into the Reserve
Fund for each Managed Property (excluding, however, any Undeveloped Property)
and spent only in accordance with the Approved Annual Plan and Operating
Budget.  In the event there is a balance in the Reserve Fund at the end of any
Fiscal Year, such balance shall be carried over to the next Fiscal Year;
provided that the Reserve Fund shall not exceed six percent (6%) of Gross
Revenue for the immediately preceding twelve (12) Fiscal Months (the “Reserve
Cap”) and Manager shall not deposit or otherwise withhold any amounts in excess
of the Reserve Cap for the respective Managed Property’s Reserve Fund. 
Notwithstanding the foregoing, this Section 7.2(b) shall be waived and Manager
shall not deposit or otherwise withhold any amounts as a Reserve Fund so long as
(x) the Opco Credit Agreement remains outstanding and the combination of
unrestricted cash and the undrawn amount of revolving loans that may be borrowed
under the Opco Credit Agreement are not less than the amounts required for the
Capital Improvements and Replacements projected to be spent in the next Fiscal
Month as set forth in the Approved Annual Plan and Operating Budget so long as
there are no uncured defaults or events of default thereunder continuing under
the Opco Credit Agreement (or that would be caused by the incurrence of such
indebtedness and the application of the proceeds of such borrowings for the
purchase of Capital Improvements and Replacements), or (y) Manager otherwise has
unrestricted funds and/or the ability to borrow under lines of credit readily
accessible to Owner (under which there are no uncured defaults or events of
default thereunder continuing, or that would be caused by the incurrence of such
indebtedness and the application of the proceeds of such borrowings for the
purchase of Capital Improvements and Replacements), in an amount equal to or
greater than the difference between the current amounts held in the Reserve Fund
and the amount that would have otherwise been required to be held in the Reserve
Fund pursuant to this Section 7.2(b) (e.g., three percent (3%) of Gross Revenue
for the immediately preceding twelve (12) Fiscal Months, as may be increased to
an aggregate maximum of the Reserve Cap in accordance with this
Section 7.2(b)).  For avoidance of doubt, the Reserve Funds shall be in addition
to and not in lieu of the Working Capital Requirements required under
Section 4.1.  So long as amounts remain outstanding under the Opco Credit
Agreement and the commitments thereunder have not been terminated, Manager shall
cause the Reserve Fund to be subject to a control agreement in accordance with
the requirements of the Opco Credit Agreement.

 

59

--------------------------------------------------------------------------------


 

(c)                                  Any expenditures for Capital Improvements
and Replacements during any Fiscal Year which have been budgeted in the Approved
Annual Plan and Operating Budget or otherwise approved by Owner in writing may
be made by Manager without additional Owner approval, subject to the applicable
limitations set forth in Section 2.3 (including, without limitation, the
delivery to Owner of plans and specifications prior to the commencement of any
Capital Improvements and Replacements that require material Capital
Expenditures), and, to the extent funds are available, such payments shall be
made by Manager from the Reserve Funds; provided that Owner shall have the right
to approve the plans and/or specifications (if any are required or
contemplated), vendors and vendor contracts to be used with respect to the
Capital Improvements and Replacements that require material Capital
Expenditures.

 

(d)                                 To the extent the Reserve Funds are
insufficient at a particular time, or to the extent the Reserve Funds plus
anticipated contributions for the existing Fiscal Year is less than the amount
required by the Approved Annual Plan and Operating Budget for the ensuing Fiscal
Year, then additional expenditures shall be subject to the prior written
approval of Owner (which approval may be granted or withheld in Owner’s sole and
absolute discretion) and, if such expenditures are approved, Owner shall
determine the source of funds for such Capital Improvements and Replacements.

 

(e)                                  Manager shall not be separately compensated
for any technical services in connection with supervising, consulting and/or
completing any Capital Improvements and Replacements at the Managed Properties
and Manager shall provide such services, if applicable, as part of Manager’s
services hereunder (it being the intent of the parties that the Management Fees
are intended to cover any such technical services); provided, however, Manager’s
duties hereunder shall not extend to architectural planning, construction
management and similar technical services for capital improvements for new
buildings, expansions to existing buildings or any major renovations to
accomplish a comprehensive repositioning of a Managed Property that has been
approved by Owner.

 

7.3                                 Liens.  Owner and Manager shall use their
respective commercially reasonable efforts to prevent any liens from being filed
against the Managed Properties as the result of any maintenance, repairs,
alterations, improvements, renewals or replacements in, to or of the Managed
Properties.  Both Parties shall cooperate fully in obtaining the release of any
such liens.

 

ARTICLE VIII
BOOKS AND RECORDS; BANK ACCOUNTS; ANNUAL PLAN AND OPERATING BUDGET

 

8.1                                 Books and Records.

 

(a)                                  On or before the twenty-fifth (25th) day of
each Fiscal Month during the Term, Manager shall prepare and deliver to Owner
(and Owner’s lender, if requested by Owner) the following statements for each
Property (or such different statements and at such different times as may be
required by (i) Owner’s lender all as set forth in Loan Documents copies of
which are from time to time delivered by Owner to Manager; and/or (ii) the
Manager Allocation Agreement)(collectively, the “Interim Statements”):

 

60

--------------------------------------------------------------------------------


 

(1)                                  a profit and loss statement in reasonable
detail showing the results of operations of the respective Property for such
immediately preceding Fiscal Month and for the portion of the Fiscal Year to
date;

 

(2)                                  a variance report showing any variances
(including any Permitted Variance and/or Promotional Variance) that have
occurred or that are anticipated between the applicable Approved Annual Plan and
Operating Budgets and each Property’s actual results;

 

(3)                                  the balance of all Bank Accounts and the
Owner Account; and

 

(4)                                  a reasonably detailed statement of all
complimentary hotel accommodations, food, beverage, merchandise, chips, tokens,
entertainment provided and/or other similar services provided to guests or
patrons for promotional purposes at the Properties.

 

(b)                                 Within forty-five (45) days after the end of
each Fiscal Quarter (other than the fourth Fiscal Quarter of each Fiscal Year)
beginning with the Fiscal Quarter ended immediately after the Effective Date,
Manager shall prepare (or cause to be prepared) and deliver to Owner (and
Owner’s lender, if requested by the administrative agent), a consolidated
balance sheet of Owner and each Property Owner and the related (i) consolidated
statements of income or operations for such Fiscal Quarter and for the portion
of the Fiscal Year then ended setting forth in each case in comparative form
(A) the figures for the corresponding Fiscal Quarter of the previous Fiscal Year
and the corresponding portion of the previous Fiscal Year, and (B) comparisons
to the Approved Annual Plan and Operating Budget for such Fiscal Quarter and the
portion of the Fiscal Year then ended, for the elapsed portion of the Fiscal
Year then ended, all in reasonable detail; (ii) consolidated statements of cash
flows for the portion of the Fiscal Year then ended; and (iii) all such other
information required to be prepared and delivered on a Fiscal Quarter basis
under the Manager Allocation Agreement(the “Quarterly Statements”).  The
Quarterly Statements shall be prepared in accordance with GAAP and also include
a computation of Gross Revenue, EBITDA, the Base Management Fee and Incentive
Management Fee for each Fiscal Month of such preceding Fiscal Quarter and the
Fiscal Year to date and an itemization of Emergency Expenditures and
Reimbursable Expense incurred during the Fiscal Quarter in question, if any.

 

(c)                                  Within one hundred twenty (120) days after
the end of each Fiscal Year beginning with the Fiscal Year ended December 31,
2011, Manager shall prepare (or cause to be prepared) and deliver to Owner (and
Owner’s lender, if requested by the administrative agent) (i) an audited, and
consolidated balance sheet of Owner; (ii) the related consolidated statements of
income or operations for such Fiscal Year and consolidated statements of cash
flows for such Fiscal Year, setting forth in each case in comparative form after
the first Full Fiscal Year (A) the figures for the previous Fiscal Year, and
(B) comparisons to the Approved Annual Plan and Operating Budget for such Fiscal
Year; and (iii) all such other information required to be prepared and delivered
on a Fiscal Year basis under the Manager Allocation Agreement (the “Year End
Statements”).  The Year End Statement shall also include a computation of Gross
Revenues, EBITDA, the Base Management Fee, the Incentive Fee and, to the extent
such information is available, Indexed EBITDA, in each case for such Fiscal
Year.

 

61

--------------------------------------------------------------------------------


 

(d)                                 At Owner’s election, Manager shall cause an
audit of the Year End Statements to be performed by and accompanied by a report
and opinion of a “Big Four” accounting firm with expertise in Gaming following
the end of each Fiscal Year (and upon termination of this Agreement if not
coincident with the end of the Fiscal Year).  Owner and Manager shall cooperate
with and assist the auditor as necessary in the preparation of the Year End
Statements (which auditor shall report directly to the board of directors of
Owner).

 

(e)                                  The books and records reflecting the
operations of the Properties shall be kept by Manager in accordance with
(i) GAAP; (ii) the Securities Act of 1933; (iii) the Securities Exchange Act of
1934 and/or any other requirements of the United States Securities and Exchange
Commission; (iv) any applicable Gaming Laws; or (v) any other Federal or state
agency regulating the sale, registration or other handling of securities and
shall be maintained in the Las Vegas, Nevada metropolitan area, provided that,
Manager shall also provide Owner, if available, with electronic access to daily
“flash” reports or similar financial reports and material operating information
reflecting the day-to-day operations of the Properties.  Owner and its
accounting firms shall have the right to examine and copy the books and records
of the Properties on reasonable prior notice to Manager.  Manager shall provide
the Owner Representative with a copy of such daily rate and occupancy report as
it may prepare and deliver to its home office.

 

(f)                                    Notwithstanding the foregoing, upon at
least thirty (30) days prior written notice from Owner, Manager shall prepare
and deliver to Owner (and Owner’s lender, if requested by Owner) any and all
additional books, records, financial statements and/or reports in form and
substance as required under the Loan Documents.

 

8.2                                 Bank Accounts; Disbursement of Funds.

 

(a)                                  Subject to the terms and conditions of this
Agreement and applicable Gaming Laws, all funds received from operation of the
Managed Properties and all sums advanced by Owner for purposes other than
Capital Improvements and Replacements shall be deposited in the Operating Bank
Accounts.  Withdrawals from the Operating Bank Accounts shall be made by
representatives of Manager whose signatures have been authorized by both Manager
and Owner; provided, however, Manager’s signing authority shall be limited
solely to the specified purposes designated in writing by Owner and Manager and,
provided further, Owner shall have the right to rescind, from time to time, in
its sole and absolute discretion, the representatives holding such signing
authority so long as Manager can appoint a replacement representative
simultaneously therewith.  Manager shall be entitled to maintain at each of the
Managed Properties (i) the Cage Cash Minimum Balance; and (ii) reasonable change
and petty cash funds in amounts consistent with the Approved Annual Plan and
Operating Budget.  With respect to each Fiscal Month, Manager shall, on behalf
of Owner, disburse funds from the Operating Bank Accounts in the order of
priority and to the extent available in accordance with the Disbursement
Priority Schedule set forth on Exhibit “D” with any and all amounts remaining in
the Operating Bank Accounts following such disbursements being promptly swept to
the Owner Account.

 

(b)                                 All payments made by Manager hereunder shall
be made from authorized Bank Accounts or petty cash funds.  Manager shall not be
required to make any advance or

 

62

--------------------------------------------------------------------------------


 

payment to or for the account of Owner except out of such funds, and Manager
shall not be obligated to incur any liability or obligation for Owner’s account
without sufficient assurances (as reasonably determined by Manager) that
necessary funds for the discharge thereof will be provided by Owner.  The
Management Fees, Reimbursable Expenses and/or other amounts payable by Owner to
Manager under this Agreement shall be promptly paid by Owner to the extent funds
are not available for that purpose from the operation of the Managed Properties.

 

8.3                                 Annual Plan and Operating Budget.

 

(a)                                  Owner and Manager acknowledge and agree to
adopt the annual plan and operating budget attached hereto as Schedule “4” as
the Approved Annual Plan and Operating Budget for the first Fiscal Year for the
Managed Properties.  Not fewer than sixty (60) days prior to the commencement of
each Full Fiscal Year thereafter (i.e., on or before November 1st of each Fiscal
Year), Manager shall submit a proposed Annual Plan and Operating Budget to Owner
for Owner’s review and approval.  Manager shall use commercially reasonable
efforts to base each Annual Plan and Operating Budget upon current and reliable
information then available, taking into account the location of the applicable
Properties and Manager’s experience in operating other comparable hotels,
casinos and resorts.  Each proposed Annual Plan and Operating Budget shall
include the following:

 

(1)                                  Monthly and annual projections of the
following: (i) estimated results of operations (including estimated Gross
Revenue, Operating Costs and Budgeted EBITDA), together with estimates of total
labor costs; projected monthly balance sheets; and estimates of the Management
Fees and Reimbursable Expenses; (ii) a description of proposed Routine Repairs
and Maintenance to be made during such Fiscal Year pursuant to and in accordance
with Section 7.1; (iii) a description of proposed Capital Improvements and
Replacements to be made during such Fiscal Year; (iv) a statement of cash flow
and description of Working Capital requirements; and (v) the initial Cage Cash
Minimum Balance;

 

(2)                                  In accordance with the Manager Allocation
Agreement, (i) the proposed allocation of Corporate Overhead and Expenses to the
Properties for such Fiscal Year; and (ii) with respect to the Annual Plan and
Operating Budget for the 2011 Fiscal Year, the Initial Gross Revenues Budget and
Initial Corporate Overhead Budget, excluding bonuses payable to Employees and
employees of Manager (and/or Fertitta Entertainment and/or its Subsidiaries),
for the first Full Fiscal Year;

 

(3)                                  The proposed Promotional Allowance; and

 

(4)                                  Any other items required to be included in
the Annual Plan and Operating Budget pursuant to the terms and conditions of
this Agreement and such other materials reasonably requested by Owner, from time
to time.

 

(b)                                 Manager shall make its representatives
available during normal business hours to meet with Owner, from time to time, at
Owner’s reasonable prior written request made no later than ten (10) Business
Days prior to the proposal meeting date to review and discuss the proposed
Annual Plan and Operating Budget.  Owner shall have the right to approve or
disapprove the proposed Annual Plan and Operating Budget (including, without
limitation, each

 

63

--------------------------------------------------------------------------------


 

and every line item or the amount thereof contained therein), and/or to direct
Manager to make whatever changes thereto Owner elects, in Owner’s sole and
absolute discretion; provided, however, notwithstanding anything to the contrary
contained herein, subject further to Manager’s rights to make expenditures
pursuant to and in accordance with Sections 8.4 and 8.5 below, Owner shall not
withhold its approval with respect to: (i) Manager’s reasonable projections of
Gross Revenues or the components thereof; and (ii) subject to Manager’s
obligation to use commercially reasonable efforts to estimate and include all
such amounts in the applicable Annual Plan and Operating Budget, Impositions,
reservation fees, utilities, insurance premiums, license and permit fees as well
as amounts necessary to fund the cost and expense of food safety, life safety,
and compliance with Gaming Laws; provided, further, in the event Owner does not
approve in writing any specific item or items or the amounts thereof referenced
in clause (ii) immediately above set forth in the Annual Plan and Operating
Budget and the Parties are unable to resolve such monetary dispute prior to the
commencement of the Fiscal Year in question, either Manager or Owner may submit
the same for resolution as set forth in Section 17.16(c) below and pending the
same, the specific item or items of expense (not revenue) shall be suspended and
replaced for the Fiscal Year in question by an amount equal to the lesser of
(1) that proposed by Manager for such Fiscal Year or (2) such budget items as
set forth in the immediately prior Approved Annual Plan and Operating Budget
(subject to escalation per item by the percentage increase in the CPI over the
twelve (12) Fiscal Month period immediately preceding the start of the Fiscal
Year in question).  In the event that Owner shall approve or disapprove, and/or
direct Manager to make whatever changes to the proposed Annual Plan and
Operating Budget (including, without limitation, each and every line item or the
amount thereof contained therein) in Owner’s sole and absolute discretion,
Manager shall revise such Annual Plan and Operating Budget in accordance
therewith and resubmit the same to Owner for approval and, other than the
limitations on Owner’s approval rights referenced in clauses (i) and (ii) above,
Manager shall have no right to object thereto except that Owner shall not have
the right to disapprove, and/or direct Manager to make changes thereto, that
would effectively prevent Manager from operating any one or more of the
Properties (for example, Owner shall have the right to disapprove and/or direct
Manager to make changes to the security payroll line item in Owner’s sole and
absolute discretion but Owner shall not have the right to disapprove the payroll
line item in its entirety or to make such other changes that would prevent
Manager from employing a sufficient number of security personnel that are
necessary to ensure public safety, to monitor Gaming operations in an effort to
prevent theft and fraud, and to comply with all Legal Requirements, (subject to
Owner’s right to contest any Legal Requirement as permitted pursuant to and in
accordance with Section 2.11), or if the failure of Owner to approve a security
payroll line item in the amount thereof would necessitate a closing of a
Property and effectively prevent Manager from operating such Property) and, in
any such event, Manager shall have the right to dispute such disapproval or such
changes as Owner may direct Manager to make and submit the same for resolution
as set forth in Section 17.16(c) below.

 

(c)                                  Owner acknowledges that the projections
contained in the Approved Annual Plan and Operating Budget for any particular
Fiscal Year may be affected by changes in financial, economic, market,
competitive, labor, natural and other conditions and circumstances beyond
Manager’s control.  If, by reason of any of such changes, Manager determines
that, in its reasonable judgment, (i) amounts set forth in the Approved Annual
Plan and Operating Budget are not sufficient to satisfy the Operating Standards
or otherwise permit Manager to perform its responsibilities in the manner
required hereunder, Manager shall notify Owner with respect to

 

64

--------------------------------------------------------------------------------


 

such deficiencies (accompanied by a narrative summary detailing the reasons for
the request for additional funds) and propose revisions to the Approved Annual
Plan and Operating Budget for Owner’s approval; or (ii) that a major renovation
of one or more of the Properties is required, which renovation is not contained
in the Approved Annual Plan and Operating Budget and is not otherwise permitted
under this Section 8.3, Manager shall notify Owner with respect to such major
renovation (accompanied by a narrative summary detailing the reasons for such
major renovation) and propose revisions to the Approved Annual Plan and
Operating Budget for Owner’s approval (each an “Discretionary Amendment”).  If
Owner fails to approve any Discretionary Amendment within thirty (30) days after
the date of such submission, the Properties shall continue to be operated in
accordance with the then-current Approved Annual Plan and Operating Budget;
provided, however, Owner’s approval shall be subject to the same standards and
limitations as set forth herein with respect to the initial Annual Plan and
Operating Budget for such Fiscal Year and, further, Owner shall not unreasonably
withhold its approval with respect to variable changes in line items of expense
(unless otherwise required under this Agreement) which are related to and
necessitated by changes in the projected occupancy rate (a “Variable Expense”),
provided that such Variable Expense may be increased or decreased to the extent
such increases or decreases are warranted and the re-projected occupancy rate of
the applicable Property (to which such allocation is sought) for any Full Fiscal
Year exceeds or falls below the projected occupancy and Gross Revenue (for
avoidance of doubt, the Variable Expenses shall not automatically increase
proportionately with increases in occupancy rate or Gross Revenues but shall
only increase to the extent such increases in occupancy rate reasonably require
greater expenditures with respect to the line item in question; for example, an
increase in occupancy rate will require greater and perhaps proportionate
expenditures for housekeeping but will not require greater expenditures for the
General Manager) and, in any such event, Manager shall have the right to dispute
such disapproval or such changes as Owner may direct Manager to make and submit
the same for resolution as set forth in Section 17.16(c) below.  If Owner
approves any such Discretionary Amendment, the Annual Plan and Operating Budget,
as amended and approved pursuant to the Discretionary Amendment, shall be the
Approved Annual Plan and Operating Budget for the remainder of the Fiscal Year
to which the Approved Annual Plan and Operating Budget, as amended by the
Discretionary Amendment, relates; provided, however, such amended and restated
Approved Annual Plan and Operating Budget shall neither result in a change to
the Budgeted EBITDA set forth in the initial Approved Annual Plan and Operating
Budget for such Fiscal Year nor Manager’s obligations to meet the Performance
Test pursuant to the thresholds set forth in the initial Approved Annual Plan
and Operating Budget for such Fiscal Year.

 

(d)                                 Other than those disputes with respect to
which Manager shall have the right to submit the same for resolution under
Section 17.16(c) as expressly set forth in paragraph (b) or (c) above, no
proposed Annual Plan and Operating Budget or any proposed Discretionary
Amendment shall be subject to dispute nor subject to arbitration under
Section 17.16; provided, however, if (i) in any Fiscal Year, Owner disapproves
of the proposed Annual Plan and Operating Budget or any Discretionary Amendment
thereto prepared by Manager in accordance with Sections 8.3(a) or (c), as
applicable, with expenditures at levels reasonably required in order to comply
with the Operating Standards; and (ii) Manager can reasonably demonstrate that
Owner’s refusal to approve such proposed Annual Plan and Operating Budget and/or
Discretionary Amendment will have an adverse effect on the Operating Standards
for such Fiscal Year, then Manager shall not be in breach of those Operating
Standards for such Fiscal Year (but

 

65

--------------------------------------------------------------------------------


 

Manager shall not be relieved from the performance of Manager’s services duties
and responsibilities under this Agreement and the Performance Test shall be
equitably adjusted in accordance with Section 3.2) to the extent Manager was
effectively prevented from complying with such Operating Standards as a result
of differences between those expenditures in the proposed Annual Plan and
Operating Budget and/or Discretionary Amendment and those permitted under the
Approved Annual Plan and Operating Budget.  Notwithstanding the foregoing, under
no circumstances shall Manager be relieved from its obligations to maintain the
Operating Standards in any Fiscal Year on account of amounts budgeted for
Capital Improvements if Owner approves an Annual Plan and Operating Budget
providing for at least five percent (5%) of Gross Revenues to be made available
for Capital Improvements in the Approved Annual Plan and Operating Budget. 
NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY SET FORTH HEREIN,
OTHER THAN (A) THOSE ITEMS FOR WHICH OWNER IS EXPRESSLY PROHIBITED FROM
WITHHOLDING ITS APPROVAL OVER PURSUANT TO SECTION 8.3(b) ABOVE; (B) MANAGER’S
RIGHTS TO REIMBURSABLE EXPENSES PURSUANT TO SECTION 8.2(b); (C) EMERGENCY
EXPENDITURES AS PERMITTED UNDER SECTION 8.4; (D) EXPENDITURES REQUIRED TO COMPLY
WITH LEGAL REQUIREMENTS AS PERMITTED UNDER SECTION 8.5; AND/OR (E) OWNER’S
OBLIGATIONS TO FUND WORKING CAPITAL SHORTFALLS UNDER SECTION 4.1, OWNER SHALL
HAVE NO OBLIGATION TO ADVANCE OR APPROVE ANY ADDITIONAL FUNDS FOR THE OPERATION,
MANAGEMENT AND MAINTENANCE OF THE PROPERTIES AND NOTWITHSTANDING OWNER’S
DETERMINATION NOT TO ADVANCE SUCH FUNDS, MANAGER SHALL NEVERTHELESS REMAIN
OBLIGATED TO PERFORM ANY AND ALL OBLIGATIONS AND DUTIES SET FORTH HEREIN.

 

(e)                                  Manager makes no assurances that the actual
performance of the Properties shall correspond to estimates in the Annual Plan
and Operating Budget.  Manager shall use diligent, commercially reasonable
efforts (but without the obligation to incur any additional cost to Manager
which is not reimbursable by Owner hereunder) to operate the Properties within
the Approved Annual Plan and Operating Budget; provided, however, Manager shall
not be required to obtain Owner’s prior approval for additional expenditures
which: (i) will cause the total expenses in the Approved Annual Plan and
Operating Budget to be exceeded by less than five percent (5%); (ii) will cause
the total expenses for an applicable department of the Properties or each
category of undistributed expenses to be exceeded by seven percent (7%) of the
Approved Annual Plan and Operating Budget for such department or category; or
(iii) relate to any category of cost or expense beyond the reasonable control of
Manager including, without limitation, utility charges, insurance premiums,
license and permit fees, legal judgments and/or taxes which shall be deemed
increased to the actual cost levels incurred (provided, however, that items for
which variable usage contributes to cost or for which alternative providers,
coverage amounts and competitive bidding are available, in each case shall be
subject to reasonable objection and cooperation by Owner as to such usage or
coverage matters, and any dispute in respect thereof shall be resolved in
accordance with Section 17.16(c) below) (each, a “Permitted Variance”).  For
avoidance of doubt, Manager shall not be in default of Manager’s express
obligations to operate in accordance with the Approved Annual Plan and Operating
Budget as set forth throughout this Agreement to that extent that Manager in its
good faith, reasonable discretion exceeds the Approved Annual Plan and Operating
Budget by the Permitted Variance.

 

66

--------------------------------------------------------------------------------


 

(f)                                    Manager shall use its commercially
reasonable efforts to expend funds for Promotional Allowances and otherwise
provide complimentary or discount goods and services in an amount not to exceed
the amount set forth in the Approved Annual Plan and Operating Budget (excluding
any Permitted Variance which the Parties acknowledge shall not apply to
Promotional Allowances).  In the event Manager believes in good faith that
expenses in excess of the Promotional Allowance as provided in any Approved
Annual Plan and Operating Budget are reasonably required or advisable to compete
effectively with other hotel-casinos similarly to the applicable Property,
Manager shall have the right to exceed the approved Promotional Allowance by an
amount not to exceed twenty-five percent (25%) for each Fiscal Quarter
(“Promotional Variance”); provided, however, Manager shall give notice to Owner
of any such Promotional Variance and such Promotional Variances will be subject
to review by Owner at the end of the Fiscal Quarter.  Any Promotional Variance
exceeding twenty-five percent (25%) shall be subject to Owner’s prior written
approval in its sole and absolute discretion.  For avoidance of doubt, Manager
shall not be in default of this Agreement for any Promotional Variance, not
exceeding twenty-five percent (25%) and made by Manager in its good faith,
reasonable discretion.

 

8.4                                 Emergency Expenditures.  In the event a
condition should exist with respect to a Managed Property of an emergency
nature, including structural repairs, which requires that immediate repairs are
necessary to protect the health and safety of its guests or Employees (an
“Emergency Expenditure”), Manager is authorized to take all steps and to make
all Emergency Expenditures reasonably necessary to repair and correct any such
condition, whether or not provisions have been made in the applicable Approved
Annual Plan and Operating Budget for any such emergency expenditures, up to a
maximum of $500,000 for any single emergency.  Manager agrees that it shall make
such repairs and replacements only after it has made a reasonable attempt (if
circumstances permit) to inform Owner of the existence of such emergency, the
repairs and replacements it proposes to make, and the estimated amount of
expenditures to be incurred.  If Manager has been unable to advise Owner in
advance, it shall promptly notify Owner after taking any necessary action. 
Expenditures made by Manager in connection with an emergency shall be paid for
first from the Reserve Funds to the extent funds are available, and then from
the Operating Bank Accounts.

 

8.5                                 Legal Requirements.  In the event that
repairs to, or additions, changes or corrections in, any of the Properties of
any nature shall be required by reason of any purported violation of or change
in any Legal Requirements, Manager shall inform Owner of the existence of the
applicable Legal Requirement and the repairs, additions, changes or corrections
it believes are required to be made and the estimated expenditures to be
incurred.  Owner shall, in its sole and absolute discretion, determine whether
to contest the validity or application of any such Legal Requirements or to make
such repairs; provided, however, that Manager shall be authorized and empowered
to (i) take all actions it reasonably believes are necessary to comply with
applicable Legal Requirements if the failure to so comply might expose Manager
to criminal liability or material civil liability; (ii) materially and adversely
affect the operation of any one or more of the Properties; or (iii) jeopardize
any Nevada Gaming License or any other Gaming license held by Manager or Owner
or their respective Affiliates.  Manager shall promptly notify Owner in writing
of (A) all such orders and notices or requirements that are received by Manager;
and (B) any such action taken by Manager pursuant to the preceding sentence. 
The cost of any expenditures provided for in this Section 8.5 shall be paid for
first

 

67

--------------------------------------------------------------------------------


 

from the Reserve Funds or the Operating Bank Accounts and, if sufficient funds
are not available, Manager shall request such necessary amounts from Owner.

 

8.6                                 Consultation.  When requested to do so,
representatives of Manager and the General Managers shall meet with the Owner
Representative to discuss the performance of the Properties and of Manager of
its obligations hereunder and Manager’s plans and expectations for the
Properties for the remaining Fiscal Year.  Upon request by Owner and at Owner’s
expense Manager will arrange for necessary personnel to attend meetings of the
board of directors of Owner.

 

ARTICLE IX
POSSESSION AND USE OF PROPERTIES AND RELATED ASSETS

 

9.1                                 Owner’s Right to Inspect.  Owner, the Owner
Representative and/or any existing or prospective lender or their respective
accountants, attorneys and agents shall have access to any one or more of the
Properties at any and all reasonable times for the purpose of inspecting the
Properties, reviewing Manager’s operation of the Properties or showing the
Properties to prospective purchasers or mortgagees.  Owner, Owner Representative
and/or any existing or prospective lender or their respective accountants,
attorneys and agents shall not, however, unreasonably interfere with Manager’s
exercise of its rights and duties hereunder or otherwise displace or
unreasonably interfere with the rights of tenants or guests of the Properties. 
Manager shall make available to Owner, Owner Representative and/or any equity
holders of Owner that are not Affiliates of Manager in a useable manner and
format, upon Owner’s request, the Owned IP, the Technology Systems, the Customer
Database, and the other books, records, contracts, licenses, permits and any
other information or data pertaining to the Properties reasonably requested by
Owner (other than information not otherwise owned by Owner or its Affiliates
that is subject to a conflicting obligation of confidentiality to a third party,
attorney client privilege or is otherwise proprietary in favor of a third party)
at any and all times during the regular business hours of Manager.

 

ARTICLE X
INSURANCE; RESPONSIBILITY FOR CLAIMS

 

10.1                           Insurance Coverages.  Subject to the terms and
limitations of the Loan Documents, Manager shall procure and maintain, or shall
cause another Fertitta Controlled Affiliate or Station Casinos LLC to procure
and maintain, at terms and rates and providing the types of coverage reasonably
acceptable to Owner, and with insurance companies reasonably acceptable to
Owner, the following levels of insurance for each Property, which levels of
insurance may be provided by blanket insurance policies covering one or more of
the Combined Properties and Manager LV Properties with aggregate limits not less
than the amounts set forth below:

 

(a)                                  Insurance on each Property and contents
against loss or damage by fire, lightning, flood, earthquake (to the extent
earthquake coverage is commercially reasonable), terrorism (covering foreign and
domestic acts to the extent the same is commercially reasonable), ordinance and
law and all other risks covered by the Special Form Property Insurance, and in
such amounts and with such deductible limits as are determined by Owner;

 

68

--------------------------------------------------------------------------------


 

(b)                                 Boiler and machinery and mechanical
breakdown coverage providing for loss or damage from explosion of boilers,
pressure vessels, pressure pipes and sprinklers installed in the Properties;

 

(c)                                  Business interruption insurance against
interruptions caused by any occurrence covered by the insurance referred to in
Sections 10.1(a) and (b), of a type and in amounts sufficient to cover loss of
profits and rent, any mortgage payments, real estate taxes, hazard insurance
premiums and adequate cleaning, lighting and maintenance of each of the
Properties for a period of at least eighteen (18) months with an extended period
of indemnity clause of one hundred and eighty (180) days, and with a waiting
period of no more than seven (7) days;

 

(d)                                 Workers’ compensation and employer’s
liability insurance as required by the Legal Requirements of the state in which
the applicable Property is located;

 

(e)                                  Commercial general liability insurance
against claims for bodily injury, death or property damage occurring on, in or
about each of the Properties, and with provisions for liquor liability, with a
per occurrence limit for personal injury, death and property damage in an amount
which is not less than that generally provided in policies of insurance procured
by operators of other hotels/casinos in the county where the applicable Property
is located, but in no event less than $1,000,000 per occurrence and $2,000,000
general aggregate;

 

(f)                                    Automobile Liability Insurance on all
owned, hired and non-owned vehicles used for business at the Properties to a
limit of not less than $1,000,000 for any one (1) accident or occurrence;

 

(g)                                 Garage keeper’s legal liability insurance
for vehicles under the Properties’ and/or employee’s responsibility to a limit
of not less than $1,000,000 for any one (1) accident;

 

(h)                                 Crime insurance covering (i) robbery,
burglary and theft of property belonging to the Properties or any guest, invitee
or licensee; (ii) loss of money belonging to the Properties or in transit; and
(iii) a fidelity loss sustained by the Properties by reason of any act of fraud
or dishonesty on the part of any employee, servant or agent of Owner or Manager
for a minimum of $5,000,000 per loss; and

 

(i)                                     Umbrella liability insurance coverage to
a limit of not less than $100,000,000 which shall provide excess coverage of all
underlying insurance required hereunder.

 

Notwithstanding the foregoing and except for commercial liability insurance
under clause (e) above, Owner may, in its reasonable discretion, change (i.e.,
increase or decrease) the limits of insurance coverage and/or deductibles and/or
change the types of coverages set forth clauses (a) through (i) of this
Section 10.1 and may reasonably require Manager to carry other additional
insurance of the types and in the amounts generally carried on other Comparable
Manager Properties.  Additionally, Manager shall obtain, at Manager’s sole cost
and expense, (A) such industry standard professional liability coverage in
respect of Manager’s liabilities pursuant to this Agreement (including, without
limitation, errors and omissions insurance) that is otherwise generally carried
on other comparable facilities in the marketplace and at commercially

 

69

--------------------------------------------------------------------------------


 

reasonable terms; and (B) an additional policy or rider for all business
interruption insurance against interruptions caused by any occurrence covered by
the insurance referred to in Sections 10.1(a) and (b), of a type and in amounts
to be determined by Manager in its sole discretion (the “BI Policy/Rider”).

 

10.2                           Coverage.  All insurance described herein may be
obtained by endorsement or equivalent means under blanket insurance policies
covering one or more of the Combined Properties and the Manager LV Properties,
and provided further that such blanket policies substantially fulfill the
requirements specified in this Article X and shall be issued by reputable
companies authorized to do business in the state where the Properties are
located and rated A-IX or better in the most recent AM Best’s Insurance Guide or
otherwise reasonably acceptable to Owner.  Upon Owner’s request, Manager shall
provide Owner with copies of the policies and procedures for Manager’s blanket
insurance policies.  Upon Owner’s request, Manager shall also provide Owner with
evidence that the terms, conditions and costs of such policies and procedures
are comparable to those available from a competitive outside source.  Deductible
limits shall be provided in the blanket policies covering the properties managed
by Manager or the Fertitta Controlled Affiliates, subject to approval by Owner. 
If Owner does not approve the deductible limits under one or more blanket
policies, Manager shall obtain insurance coverage under policies with deductible
limits approved by Owner.

 

10.3                           Costs and Expenses.  Subject to Owner’s approval,
Manager may elect to maintain all or part of the insurance policies required to
be maintained under Section 10.1, directly or indirectly through a Fertitta
Controlled Affiliate or Station Casinos LLC, under a policy or policies covering
one (1) or more of the risks referred to and covering one or more hotel/casino
properties in addition to the Properties in which Owner maintains an ownership
interest.  When insurance coverage is obtained by Manager by endorsement or
equivalent means under its or its Affiliates’ blanket insurance policies, the
insurance charges shall be fairly allocated among all hotel/casino properties
covered by such policies.  Any reserves, losses, costs, damages or expenses
which are insured, or fall within deductible limits, together with any costs of
administration of the insurance program allocated to the Properties by Manager
or its Affiliates, shall be treated as a cost of insurance.

 

10.4                           Policies and Endorsements.

 

(a)                                  All insurance policies (other than workers’
compensation, fidelity bond and/or Manager’s professional liability coverage
which shall be in the name of Manager and name Owner, Owner’s lenders and their
appropriate Affiliates as an additional insured), provided under this Article X
shall name Manager, Owner, and Owner’s lenders and their appropriate Affiliates
as additional insureds and shall name Owner’s lenders as mortgagee and loss
payee for building, contents and business interruption insurance (but
specifically excluding Manager’s own business interruption insurance).  The
Party procuring such insurance shall deliver to the other Party certificates of
insurance evidencing all policies so procured and, in the case of insurance
about to expire, shall deliver certificates of insurance with respect to the
renewal concurrent with the expiration of such policies.  Any losses shall be
paid to the insureds as their respective interests may appear.  All policies of
insurance provided for under this Article X shall have attached thereto an
endorsement that such policy shall not be canceled or materially changed without
at least thirty (30) days’ prior written notice to each named insured.  Manager
shall

 

70

--------------------------------------------------------------------------------


 

provide Owner with evidence of renewal of each policy at least thirty (30) days
prior to the expiration thereof.

 

(b)                                 Any insurance policy which does not name as
an insured Owner, Manager and other parties entitled to be additional insureds
or loss payees pursuant to the provisions of this Article X shall provide that
the insurance company issuing said policy shall have no rights of subrogation
against those parties specified above which are not so named on the policy.

 

10.5                           Responsibility for Claims.

 

(a)                                  Except as otherwise expressly provided
herein, all debts and liabilities arising in the course of business of the
Properties or otherwise in connection with the use, occupancy or operation
thereof (including, without limitation, all such liabilities under or with
respect to environmental laws, hazards or claims, and all losses relating to
property damage, personal injury or death) during the Term are and shall be the
obligation of Owner, and Manager shall not be liable or otherwise responsible
for any such debts or liabilities by reason of its management, supervision and
operation of the Properties during said Term, except and to the extent any such
debt or liability arises because of Manager’s Gross Negligence or Willful
Misconduct.  Manager shall defend, indemnify and hold harmless Owner and its
Affiliates, and their respective agents, officers, employees, directors,
members, trustees, partners, managers, employees and shareholders and the
successors and assigns of each of the foregoing (collectively, the “Owner
Indemnitees”), from and against any and all losses, costs, liabilities, expenses
and claims (whether administrative or judicial), including, without limitation,
reasonable attorneys’ fees and expenses (all of the foregoing being referred to
as “Losses”), arising from Manager’s Gross Negligence or Willful Misconduct
(excluding, however, any such Losses to the extent of the amounts received
pursuant to the insurance required to be maintained in accordance with this
Agreement).

 

(b)                                 Except as to specific acts or omissions for
which Manager has agreed to indemnify Owner in paragraph (a) above, Owner hereby
agrees to defend, indemnify and hold harmless Manager and its Affiliates, and
their respective agents, officers, employees, directors, members, trustees,
partners, managers, employees and shareholders and the successors and assigns of
each of the foregoing, from and against any Losses occurring out of or by reason
of Manager’s performance of its duties and obligations under this Agreement or
otherwise arising in connection with the ownership, use, occupancy or operation
of the Properties to the extent arising or occurring after the Commencement
Date.

 

(c)                                  Except as may be set forth in an
subordination agreement with a holder of a Mortgage and as otherwise expressly
set forth herein, no Person shall be deemed to be a third-party beneficiary of
any term or provision of this Agreement (including, without limitation, the
terms and provisions of this Section 10.5), and no Person shall have any rights
of subrogation or similar rights under this Section 10.5, other than Affiliates
of Owner and Manager, respectively, entitled to indemnification pursuant to the
provisions of this Section 10.5.  All indemnification obligations under this
Agreement and the provisions of this Section 10.5 shall survive the expiration
and any termination of this Agreement.  Notwithstanding anything to the contrary
herein, Owner and Manager acknowledge that Owner’s and Manager’s right, title
and interest under this Agreement and all other agreements related hereto shall
be and hereby are subject to

 

71

--------------------------------------------------------------------------------


 

the valid first priority liens of the administrative agent under the Opco Loan
Documents.  Notwithstanding anything to the contrary herein, Owner and Manager
acknowledge that Owner’s and Manager’s right, title and interest under this
Agreement and all other agreements related hereto shall be subject to the valid
first priority liens of the administrative agent under the Opco Loan Documents.

 

ARTICLE XI
TAXES

 

11.1                           Payment of Taxes.  Except as otherwise agreed
upon by the Parties, during the Term, all taxes, assessments and other fees and
charges otherwise qualifying as Operating Costs as defined herein shall be paid
by Manager as Operating Costs in accordance with the Disbursement Priority
Schedule set forth on Exhibit “D”, before any fine, penalty or interest is added
thereto or lien placed upon the Managed Properties or this Agreement, unless
contested by Owner pursuant to Section 2.11.  Owner shall promptly provide
Manager with copies of any evidence of its contest of any tax or assessment and
any proceedings related thereto.  Manager shall, within the earlier of thirty
(30) days after payment or three (3) days following written demand by Owner,
furnish Owner with copies of official tax bills and assessments and evidence of
payment or contest and stay thereof.

 

ARTICLE XII
EMPLOYEES

 

12.1                           Employees.

 

(a)                                  All personnel employed at the Managed
Properties, including all General Managers of the Managed Properties and the
corporate staff of Owner to the extent engaged for the operation of the Managed
Properties (collectively, “Employees”), shall at all times be the employees of
Owner, and all costs of every kind and nature arising out of the
employer-employee relationship (including costs incurred in connection with
governmental laws and regulations and insurance rules), shall be a direct
expense of each Managed Property or equitably allocated among all Managed
Properties, as applicable.  The salary (including any bonuses) and employee
benefits (including costs of attendance at required Manager training and other
meetings) of the Employees shall be reimbursed to Manager by Owner, whether the
claim or amount for which such reimbursement is sought arises during or after
the Term.  Subject to the Approved Annual Plan and Operating Budget and the
limitations on Manager’s authority as set forth in this Section 12.1(a) and
Sections 2.1, 2.3, 12.1(b) and 12.2, Manager shall have absolute discretion to
recruit, hire, promote, supervise, direct, train and terminate all Employees, to
fix their compensation, fringe benefits, pension, retirement, bonus and employee
benefits plans and collective bargaining agreements, and, generally, to
establish and maintain all policies relating to employment.  The general hiring
policies and the discharge of employees at the Managed Properties shall in all
material respects comply with all “Equal Employment Opportunity” laws and
regulations, and Manager shall take (or cause to be taken) all reasonably
necessary actions to comply with all applicable Legal Requirements with respect
to the recruiting, hiring, promoting, training, supervising and terminating
Employees on behalf of Owner.  Owner may consult, advise or communicate with
Manager or the General Manager and or Executive Employees

 

72

--------------------------------------------------------------------------------


 

regarding Employees or problems related to Employees at any time, but Owner
shall not interfere with or give orders or instructions to any Employees.

 

(b)                                 Manager shall be required to obtain Owner’s
prior written approval (which approval shall not be unreasonably withheld,
conditioned or delayed) with respect to the hiring, terminating, and replacement
of the General Manager for both the hotel and casino components of each Managed
Property, as applicable, and all other Executive Employees.  Prior to appointing
any General Manager or Executive Employee, Manager shall inform Owner of its
recommended candidate for any prospective General Manager or Executive Employee
position and provide Owner with a written summary of such individual’s
professional experience and qualifications and shall offer Owner the opportunity
to interview the candidate at one of the Managed Properties or another mutually
acceptable location.  In the event Owner fails to approve or disapprove any such
candidate within fifteen (15) days after Owner’s receipt of a resume or written
summary of such individual’s professional experience and qualifications and
opportunity to interview such individual, Manager shall resubmit the written
summary for the proposed candidate along with a notice stating in bold block
letters that “THIS IS A SECOND SUBMITTAL, FAILURE TO RESPOND TO THIS NOTICE
WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN THE DEEMED REJECTION BY OWNER OF
THE PROPOSED EXECUTIVE EMPLOYEE CANDIDATE,” provided that if Owner fails to
approve or disapprove such candidate within such five (5) Business Days after
Owner’s receipt of the second submittal, Owner shall be deemed to have rejected
such candidate; provided, however, Owner shall not reject and/or be deemed to
reject more than three (3) consecutive candidates, which Manager, in its
reasonable judgment, determines are qualified to fill such General Manager or
Executive Employee position; and in the event of three (3) such rejections
and/or deemed rejections, Manager shall have the right to hire a candidate of
its choice that it believes is qualified to fill such General Manager or
Executive Employee position (so long as the same is not one of the three
(3) candidates rejected by Owner).  Additionally, the salary, bonuses and other
compensation and benefits of the General Manager and other Executive Employees
shall be approved by Owner as part of the applicable Approved Annual Plan and
Operating Budget.

 

12.2                           Labor Relations.  Manager shall keep Owner
informed of all negotiations with labor unions representing Employees and not
enter into any union contracts covering Employees without the prior approval of
Owner (which approval may be granted or withheld by Owner in its sole and
absolute discretion), unless required by law to do so (which contracts, in all
cases, shall be furnished to Owner as soon as reasonably possible after receipt
by Manager but in any event before the execution thereof).  Manager shall not
agree to, or execute, any agreement, side letter or collective bargaining
agreement with a labor organization unless written approval has been received
from Owner (which approval may be granted or withheld by Owner in its sole and
absolute discretion).  Subject to the foregoing, at Owner’s request, Manager
shall negotiate for the best interests of Owner with any labor unions
representing the Employees, but any collective bargaining agreement or labor
contract resulting therefrom shall be executed by Owner or its Affiliate as the
employer of the Employees.  In addition, it is understood that the Parties shall
mutually agree on labor counsel for labor negotiations involving any one or more
of the Managed Properties or involving multi-employer bargaining arrangements
applicable to the Managed Properties and other hotel properties not owned or
managed by Owner.  If the Parties are unable to mutually agree on labor counsel,
Owner shall have the right to select labor counsel.  Prior to hiring any labor
counsel, Owner shall inform Manager of its recommended counsel and

 

73

--------------------------------------------------------------------------------


 

provide Manager with a written summary of such counsel’s professional experience
and qualifications and shall offer Manager the opportunity to interview such
counsel at one of the Managed Properties or another mutually acceptable
location.  Manager shall forego its right to interview any such counsel if it or
its authorized representative is unwilling or unable to participate in the
interview within fifteen (15) Days following receipt of Owner’s written offer. 
Manager shall consult with Owner in advance of, and during the course of,
negotiations with any labor union.  Manager shall use its commercially
reasonable efforts to promptly notify Owner of any material defaults under
collective bargaining agreements, proceedings involving material union disputes
and other similar proceedings and otherwise provide Owner the same level of
information and protection provided to Owner in the negotiation of new
agreements as provided in the proviso of the first sentence of this
Section 12.2.

 

12.3                           Non-Solicitation.  Manager agrees that it shall
not (and hereby agrees on behalf of the Fertitta Controlled Affiliates that none
of them shall) directly or indirectly solicit or hire for employment any
Employees at any time during the Term or within the period that is the later of
(i) eighteen (18) months following the expiration or termination of this
Agreement or (ii) six (6) months following the date Manager has completed
transition to replacement management and vacated the Managed Properties upon
completion of the Transition Services as contemplated under Schedule “5”without
Owner’s prior written approval (which approval may be granted or withheld by
Owner in its sole and absolute discretion) unless such Employee voluntarily
resigns without any solicitation, promise or inducement from Manager, Fertitta
Entertainment and/or any of their respective Affiliates, or any Person for which
Manager or its Affiliates operates any Other Manager Property on behalf of, and
any individual acting directly for or on behalf of any of them; provided that
any general solicitation that is not targeted specifically to Employees of Owner
shall not constitute solicitation for purposes of this Section 12.3.

 

ARTICLE XIII
DAMAGE, CONDEMNATION AND FORCE MAJEURE

 

13.1                           Casualty.

 

(a)                                  If, during the Term, a Managed Property
incurs damage by fire, casualty or other cause and the cost of restoration at
the Managed Property is:

 

(1)                                  twenty percent (20%) or less of the
replacement cost of such Managed Property (excluding land), Owner shall with all
reasonable diligence, repair or replace the damaged portion of such Managed
Property (including the Casino) to a complete architectural unit which can be
operated as a hotel and casino of substantially the same type and class as
existed before, provided that Owner shall have no obligation to incur costs of
restoration in excess of the total proceeds of any insurance policies payable to
Owner (excluding applicable insurance deductibles and any self-insurance
maintained by, or on behalf of, Owner and further subject to any limitations
imposed on Owner by any lender), to repair, rebuild or replace the Managed
Property; or

 

(2)                                  more than twenty percent (20%) of the
replacement cost of such Managed Property (excluding land), Owner shall have the
option (but not the obligation), in its sole discretion, to commence and
complete repairing, rebuilding or replacement of such

 

74

--------------------------------------------------------------------------------


 

Managed Property (including the Casino) to substantially the same character as
existed prior to the damage or destruction.  In the event Owner chooses to not
undertake the repairs, rebuilding or replacements specified above, Manager or
Owner may terminate this Agreement with respect to such Managed Property (or
portion thereof) upon sixty (60) days’ advance written notice to the other
Party.

 

(b)                                 Actions as to casualty as set forth in this
Section 13.1 shall be taken only in a manner that is consistent with the terms
and conditions of the Loan Documents and in the event of any conflict between
those terms and conditions and the provisions of this Agreement, the Parties
hereby acknowledge and agree that the Loan Documents shall control to the extent
that such Loan Documents do not materially increase the obligations of Manager
and/or materially decrease the rights and remedies available to Manager under
this Agreement.  No Termination Fee (or partial Termination Fee), penalty, fee
or other consideration shall be owed by one Party to the other upon any
termination of this Agreement pursuant to this Section 13.1.

 

13.2                           Condemnation.

 

(a)                                  In the event all or substantially all of a
Managed Property shall be taken in any eminent domain, condemnation, compulsory
acquisition, or similar proceeding by any competent authority for any public or
quasi-public use or purpose, or in the event a portion of a Managed Property
shall be so taken, but the result is that it is infeasible, in the reasonable
opinion of Owner or Manager, to restore and continue to operate the remaining
portion of the respective Managed Property for the purposes and in accordance
with the Operating Standards contemplated herein (as adjusted to the extent
necessary to reflect any changes to the operation of such Managed Property
covered by such taking and restoration), then upon the date that Owner shall be
required to surrender possession of the applicable Managed Property (or portion
thereof), this Agreement shall terminate with respect to such Managed Property
(or portion thereof) and neither Party shall have any further obligation to the
other Party in connection therewith.  Notwithstanding the foregoing, in the
event of any taking of a Managed Property (or portion thereof) and the Parties
elect not to terminate under the immediately preceding sentence, but (i) Owner’s
lender fails or refuses to make available to Owner sufficient proceeds of such
eminent domain proceedings in order to permit Owner to make appropriate
alterations, restorations or repairs to the remainder of the respective Managed
Property so that such Managed Property would continue to be operable for the
purposes herein contemplated; or (ii) Owner cannot, despite the exercise of
diligent efforts to do so, substantially complete restoration within a timeframe
that the Parties mutually agreed upon (in good faith) at the time of such
taking, then Owner or Manager shall have the right to terminate this Agreement
with respect to the applicable Managed Property (or portion thereof) upon
written notice to the other Party whereupon this Agreement shall terminate with
respect to such Managed Property (or portion thereof) upon the date that Owner
shall be required to surrender possession of the applicable Managed Property (or
portion thereof) to the condemning authority, and neither Party shall have any
further obligation to the other Party with respect to the applicable Managed
Property (or portion thereof) surrendered.  Owner and Manager shall each have
the right to initiate such proceedings as they deem advisable to recover any
damages to which they may be entitled; provided, however, that except as
expressly set forth in Section 13.2(b) below, any and all proceeds resulting
from such eminent domain, condemnation, compulsory acquisition or similar
proceeding shall belong solely to Owner at the time of award, excepting any
portion of an award made expressly to

 

75

--------------------------------------------------------------------------------


 

Manager for loss of (A) any personal property owned by Manager or relocation
costs and (B) lost Management Fees.

 

(b)                                 In the event a portion of a Managed Property
shall be taken by the events described in Section 13.2(a) or the entire Managed
Property is affected but on a temporary basis, and the result is not to make it
infeasible, in the reasonable opinion of Owner, to continue to operate the
Managed Property for the purposes and in accordance with the Operating Standards
contemplated herein, this Agreement shall not terminate with respect to such
Managed Property and Owner may elect to repair any damage to the Managed
Property or to alter or modify the Managed Property and so much of any award for
any such partial taking or condemnation as shall be necessary to render the
Managed Property a complete architectural unit which can be operated as a hotel
and casino of substantially the same type and class as before shall be used for
such purpose (and the balance of such award, if any, shall be paid to Owner). 
If Owner elects not to repair any damage to the Managed Property or to alter or
modify the Managed Property, or Owner cannot, despite the exercise of diligent
efforts to do so, substantially complete restoration within a timeframe that the
Parties mutually agreed upon (in good faith) at the time of such taking, then
Manager shall have the right to terminate this Agreement with respect to such
Managed Property (or portion thereof) upon written notice to Owner whereupon
this Agreement shall terminate with respect to such Managed Property (or portion
thereof) upon the date that Owner shall be required to surrender possession of
the applicable Managed Property (or portion thereof) to the condemning
authority, and neither Party shall have any further obligation to the other
Party with respect to the applicable Managed Property (or portion thereof)
surrendered.  Notwithstanding the foregoing, if Owner, by reason of a Force
Majeure event (other than the condemnation), shall be unable to commence or
substantially complete the repairs or restoration thereof, the time during which
Owner shall be able to commence or substantially complete the repairs or
restoration shall be extended (on a day-by-day basis) by the number of days of
delay caused by such Force Majeure event.

 

(c)                                  If any Managed Property is taken by the
power of eminent domain, Owner and Manager shall each have the right, subject to
applicable Legal Requirements, to initiate separate claims for any award and to
cooperate with the other to enable the other to pursue any available
administrative proceedings as they deem advisable to recover any damages to
which they may be entitled; provided, however, that except as expressly set
forth in Section 13.2(b) any and all awards and/or proceeds resulting from such
eminent domain, condemnation, compulsory acquisition or similar proceeding shall
belong solely to Owner at the time of award, excepting any portion of an award
made expressly to Manager for loss of any personal property owned by Manager or
relocation costs.

 

(d)                                 Subject to Section 13.2(a), in the event all
or any portion of the Casino at a Managed Property shall be taken in any eminent
domain, condemnation, compulsory acquisition, or similar proceeding by any
competent authority for any public or quasi-public use or purpose, or in the
event a portion of the Casino shall be so taken, Owner shall restore the
remaining portion of the Casino and Manager shall continue to operate the Casino
within the Operating Standards contemplated herein (as adjusted to the extent
necessary to reflect any changes to the operations of the applicable Casino
caused by such taking and restoration); provided, that such restoration and
operation is reasonably feasible within the opinion of Owner or Manager.

 

76

--------------------------------------------------------------------------------


 

(e)                                  Actions as to condemnation as set forth in
this Section 13.2 shall be taken only in a manner that is consistent with the
terms and conditions of the Loan Documents and in the event of any conflict
between those terms and conditions and the provisions of this Agreement, the
Parties hereby acknowledge and agree that the Loan Documents shall control to
the extent that such Loan Documents do not materially increase the obligations
of Manager and/or materially decrease the rights and remedies available to
Manager under this Agreement.  For avoidance of doubt, no Termination Fee (or
partial Termination Fee), penalty, fee or other consideration shall be owed to
one Party by the other upon a termination of this Agreement by either Party with
respect to any Managed Property(ies) pursuant to and in accordance with this
Section 13.2.

 

13.3                           Emergencies; Force Majeure.

 

(a)                                  Except as otherwise provided in
Sections 13.1 and 13.2 above, if at any time it becomes necessary in Manager’s
reasonable judgment to cease operations of all or any part of a single Managed
Property or the Managed Properties to protect one or more of the Managed
Properties from material and adverse consequences and/or to protect the health,
safety or welfare of the guests, invitees or Employees of the Managed
Properties, then Manager may close and cease operations of that portion of such
Managed Property(ies), reopening the same when Manager reasonably believes that
such event has passed; provided, however, that Manager shall (i) immediately
notify Owner of such event; and (ii) shall keep that portion of the Managed
Properties closed for the minimum reasonable period of time necessary to avoid
such emergency and the adverse affects associated therewith.

 

(b)                                 With respect to any obligation to be
performed by a Party during the Term, such Party shall in no event be liable for
failure to perform such obligation when prevented by any Force Majeure.  The
time within which such obligation shall be performed shall be extended for a
period of time equivalent to the delay resulting from such Force Majeure cause. 
As used herein, the term “Force Majeure” shall mean war, insurrection, strikes,
walkouts, riots, floods, earthquakes, fires, casualties, acts of God, acts of
the public enemy, epidemics, quarantine restrictions, freight embargoes, lack of
transportation, unusually severe weather, inability to secure necessary labor,
materials or tools, delays of any contractor, subcontractor or supplier outside
the reasonable control of the affected Party; provided, however, that such event
actually affects such Party’s ability to perform and only for so long as it does
affect such Party’s ability to perform.

 

13.4                           Manager’s Compensation.

 

(a)                                  At any time during a closure or partial
closure of a Property as a result of damage, condemnation or Force Majeure,
Manager shall continue to be paid Management Fees that would have been paid to
Manager during such period of closure based on the average monthly Management
Fees paid during the period of time provided for under the BI Policy/Rider prior
to such casualty had such damage or loss not occurred, provided that (i) Manager
has paid the portion of the business interruption insurance costs attributed to
the payment of interim Management Fees out of Manager’s own funds as provided in
the last sentence of Section 10.1 above; and (ii) such business interruption
proceeds are actually received by Owner, Manager or their respective Affiliates,
as applicable, and all proceeds of such insurance shall be paid to

 

77

--------------------------------------------------------------------------------


 

Manager upon receipt by Owner notwithstanding the same is included in a lump sum
or other amounts received by Owner in settlement of all such claims.  For
avoidance of doubt, if Owner settles any insurance claim and there is no
separate allocation made by the carrier with respect to business interruption
and/or the lost Management Fees, so long as Manager has paid the portion of the
business interruption insurance costs attributed to the payment of interim
Management Fees, Owner shall promptly pay to Manager an amount equal to the lost
Management Fees for the applicable period pursuant to and in accordance with the
policy or rider actually obtained by Manager pursuant to Section 10.1.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, (i) Manager shall receive one hundred percent (100%) of all
proceeds of insurance from the BI Policy/Rider if a separate award is received
from any insurance company following a casualty or condemnation of all or any
part of the Properties, (ii) if such insurance company(ies) pays one amount in
settlement of all claims arising under any insurance policy maintained hereunder
in lieu of separate awards to such Parties, Manager shall receive its pro rata
share of such amount based on the percentage that the Management Fees bear to
the aggregate amount of the claim made by Owner and Manager and (iii) Manager
shall have the sole right to negotiate, settle or adjust any claims arising from
or relating to the BI Policy/Rider.

 

13.5                           Manager’s Reinstatement.  If this Agreement is
terminated with respect to any Property in accordance with Section 13.1, 13.2 or
13.3 and at any time during the twenty-four (24) month period following such
termination, Owner or any of its Affiliates elects to repair, rebuild or replace
such Property to a complete architectural unit which can be operated as a hotel
and casino of substantially the same type and class as existed before, Owner
shall promptly give notice to Manager in writing of such determination or
commencement, and, at Manager’s election (which shall be exercised by written
notice given to Owner within sixty (60) days of receipt by Manager of the
written notice given by Owner or, if no such notice is given by Owner, Manager’s
actual knowledge of such commencement), this Agreement shall be reinstated with
respect to such Property (with only such amendments as are required due to
changes in the type, scope or design of the Property).  This Section 13.5 shall
survive the termination of this Agreement.

 

ARTICLE XIV
TERMINATION

 

14.1                           Termination Rights of Owner.  In addition to
Owner’s rights to terminate this Agreement either in its entirety or in
connection with a particular Property or Properties as set forth in Sections
3.2, 13.1(b), 13.2(a) and 15.2, Owner shall have the right to terminate this
Agreement in its entirety if any of the following occur:

 

(a)                                  The occurrence and continuance of (i) a
Material Loan Default on the part of Owner that remains uncured following the
expiration of any applicable cure period under any Mortgage encumbering the
Properties or the Loan Documents related thereto; or (ii) any actual
acceleration of the Loan or any future replacement secured loans;

 

(b)                                 (i) Owner or its direct or indirect
Subsidiaries, other than the Owner Unrelated Subsidiaries, become Bankrupt; or
(ii) Manager, Fertitta Entertainment or its

 

78

--------------------------------------------------------------------------------


 

Subsidiaries, other than the Manager Unrelated Subsidiaries, become Bankrupt; or
(iii) any Owner-Related Affiliates become Bankrupt;

 

(c)                                  The institution by (i) Owner or its direct
or indirect Subsidiaries, other than the Owner Unrelated Subsidiaries;
(ii) Manager, Fertitta Entertainment or its Subsidiaries, other than the Manager
Unrelated Subsidiaries; or (iii) any Owner-Related Affiliates, of proceedings of
any nature under any law or statute of any jurisdiction as now existing or
hereafter amended or becoming effective, for the relief of debtors wherein such
Person is seeking relief as debtor on account of its insolvency, which
proceedings are not discharged or dismissed within a period of sixty (60) days
after the institution thereof;

 

(d)                                 (i) The denial, revocation, suspension or
non-renewal of (A) any Nevada Gaming License of Manager or Fertitta
Entertainment; (B) any Nevada Gaming License of Owner or any Property Owner
which is caused, directly or indirectly by any action or inaction of Manager,
Fertitta Entertainment or their respective Affiliates; (C) any Material Nevada
Governmental Approval of Manager or Fertitta Entertainment; or (D) any Material
Nevada Governmental Approval of Owner or any Property Owner which is caused,
directly or indirectly, by any action or inaction of Manager, Fertitta
Entertainment or their respective Affiliates; or (ii) the commencement of any
action by the applicable Gaming Authority seeking such a revocation, suspension
or non-renewal that, if adversely determined, would be more likely than not to
result in the denial, revocation, suspension or non-renewal of (w) any Nevada
Gaming License of Manager or Fertitta Entertainment; (x) any Nevada Gaming
License of Owner or any Property Owner which is caused, directly or indirectly,
by any action or inaction of Manager, Fertitta Entertainment or their respective
Affiliates; (y) any Material Nevada Governmental Approval of Manager or Fertitta
Entertainment; or (z) any Material Nevada Governmental Approval of Owner or any
Property Owner which is caused, directly or indirectly, by any action or
inaction of Manager, Fertitta Entertainment or their respective Affiliates;
provided, however, Manager shall have the lesser of (1) one hundred eighty (180)
days from the commencement of such action, (2) such other time period as may be
granted by the applicable Gaming Authority and (3) such time period required by
Owner (as reasonably determined based upon the advice of outside legal counsel)
to avoid the denial, revocation or suspension of any Nevada Gaming License or
Material Nevada Governmental Approval held by Owner or any Property Owner, as
applicable, to cure any event giving rise to the commencement of such action
described in clause (ii) hereof.

 

(e)                                  Manager shall have failed to remedy a
Material Default on the part of Manager within thirty (30) days after notice
thereof given by Owner; provided, however, if (i) the Material Default is not
susceptible of cure within such thirty (30) day period; (ii) the default cannot
be cured solely by the payment of a sum of money; and (iii) the default would
not expose Owner to an imminent and material risk of criminal liability or of
material damage to its business reputation, the thirty (30) day cure period
shall be extended for up to an additional ninety (90) days (for an aggregate
cure period of up to one hundred twenty (120) days if Manager commences to cure
the default within such thirty (30) day period and thereafter proceeds with
reasonable diligence to complete such cure);

 

(f)                                    Manager engages in an act or omission
that constitutes Manager’s Gross Negligence or Willful Misconduct and such
action or omission has a material adverse effect on the Properties or Owner;

 

79

--------------------------------------------------------------------------------


 

(g)           If, at any time, Manager and Fertitta Entertainment are no longer
controlled by Frank J. Fertitta III and/or Lorenzo J. Fertitta;

 

(h)           The Fertitta Manager Control Requirements are otherwise no longer
satisfied (including, without limitation, as the result of the death or
disability of both Frank J. Fertitta III and Lorenzo J. Fertitta);

 

(i)            If, at any time prior to the consummation of an initial public
offering of Station Casinos LLC, (i) Frank J. Fertitta III, Lorenzo J. Fertitta
and the Fertitta Family Entities collectively beneficially own less than
fifty-one percent (51%) of the split-adjusted membership interests in Station
Casinos LLC held by Frank J. Fertitta III, Lorenzo J. Fertitta and/or the
Fertitta Family Entities on the Commencement Date (after giving effect to
(A) the Plan and (B) any Transfers to Colony Capital, LLC and/or its permitted
designees occurring on or after the Commencement Date resulting from the
exercise of options held by Colony Capital, LLC as of the Commencement Date), on
a fully diluted basis; and (ii) any person other than Frank J. Fertitta III,
Lorenzo J. Fertitta and the Fertitta Family Entities beneficially owns common
equity interests in Station Casinos LLC with a greater percentage interest than
is represented by the common equity interests beneficially owned by Frank J.
Fertitta III, Lorenzo J. Fertitta and the Fertitta Family Entities collectively;

 

(j)            If any FE Non-Compete Party breaches the material terms of the
Non-Compete Agreements and such breach continues beyond all applicable grace
periods set forth therein;

 

(k)           Manager fails to disburse any amounts, subject to the restrictions
set forth in the Loan Documents, as provided for in this Agreement within ten
(10) Business Days following the date on which written notice of such failure
has been delivered to Manager by Owner;

 

(l)            If Fertitta Entertainment commits a monetary default pursuant to
the terms and conditions of the Guaranty and/or Fertitta Entertainment breaches
any of the material representations and warranties set forth therein and such
monetary default or breach continues beyond all applicable grace periods set
forth therein; or

 

(m)          If (i) as a result of any action taken by Manager (including any
action contesting the validity or enforceability of such provisions), the
subordination provisions or any other material provisions set forth in any
subordination agreement mutually agreed upon by Manager and any lender to Owner
shall, in whole or in part, cease to be effective or cease to be legal, valid,
binding and enforceable against Manager, or (ii) Manager shall breach any
material obligation required to be performed by it under the applicable
subordination agreement.

 

14.2         Termination Rights of Manager.  In addition to Manager’s rights to
terminate this Agreement either in its entirety or in connection with a
particular Property or Properties set forth in this Agreement, including under
Sections 13.1(b) and 13.2(a), Manager shall have the right to terminate this
Agreement in its entirety without penalty upon not fewer than thirty (30) days’
prior written notice (subject to Manager’s obligation to provide the Transition
Services, provided Manager’s obligation to provide Transition Services is
subject to Manager being paid the Base

 

80

--------------------------------------------------------------------------------


 

Management Fee, Reimbursable Expenses and/or other sums payable or owed to
Manager (expressly excluding any Incentive Management Fee or Termination Fee),
on a current basis, under this Agreement and in accordance with the provisions
of Schedule “5”, but in all cases subject to any subordination agreement entered
into by Manager) if any of the following occur:

 

(a)           Owner fails to make any payment of Management Fees or Reimbursable
Expenses or other amounts due and owing to Manager (unless such payment shall be
the subject of a bona fide dispute, with that portion of such fees which are not
subject to a bona fide dispute being paid when due) within ten (10) Business
Days following written notice thereof given by Manager;

 

(b)           The institution by (i) Owner or its direct or indirect
Subsidiaries, other than the Owner Unrelated Subsidiaries; or (ii) the
Owner-Related Affiliates, of proceedings of any nature under any law or statute
of any jurisdiction as now existing or hereafter amended or becoming effective,
for the relief of debtors wherein such Person is seeking relief as debtor on
account of its insolvency, which proceedings are not discharged or dismissed
within a period of sixty (60) days after the institution thereof; provided,
however, that Manager shall not have the right to terminate this Agreement as a
result of such an occurrence if any direct or indirect beneficial owner of
Fertitta Entertainment LLC causes, or formally consents or approves the
initiation of such proceeding unless such person has previously received the
written advice of counsel (not requiring a legal opinion) that such person has a
fiduciary obligation to cause, consent or approve the initiation of such
proceeding;

 

(c)           The denial, revocation, suspension or non-renewal of Owner’s
Nevada Gaming License, or any other material licenses of Owner related to the
Managed Properties, the denial, revocation, suspension or non-renewal of which
would have a material adverse affect on Manager or the Managed Properties except
to the extent caused, directly or indirectly, by any action or inaction of
Manager, Fertitta Entertainment or their respective Affiliates; or

 

(d)           Owner shall have failed to remedy a Material Default on the part
of Owner within thirty (30) days after written notice thereof given by Manager;
provided, however, if (i) the Material Default is not susceptible of cure within
such thirty (30) day period; (ii) the default cannot be cured solely by the
payment of a sum of money; and (iii) the default would not expose Manager to an
imminent and material risk of criminal liability or of material damage to its
business reputation, the thirty (30) day cure period shall be extended for up to
an additional ninety (90) days (for an aggregate cure period of up to one
hundred twenty (120) days if Owner commences to cure the default within such
thirty (30) day period and thereafter proceeds with reasonable diligence to
complete such cure).

 

14.3         Termination Notice.

 

(a)           Notwithstanding anything to the contrary contained herein, if
either Owner or Manager elects to terminate this Agreement (as applicable, the
“Terminating Party”) in accordance with its rights under Section 14.1 or
Section 14.2 above, respectively, it shall give the other Party notice of its
desire to terminate this Agreement (a “Termination Notice”) within ninety (90)
days after such Terminating Party has actual knowledge of the events giving rise
to the right to terminate this Agreement.  If the Terminating Party does not
give such written notice

 

81

--------------------------------------------------------------------------------


 

to the other Party within such ninety (90) day period, then except as required
under applicable Gaming Laws or by the Gaming Authorities, such Terminating
Party shall not have a right to terminate this Agreement based on the grounds
for which it had such actual knowledge; provided, however, that nothing herein
shall prevent the Terminating Party from terminating this Agreement if it
subsequently has actual knowledge of further ground(s) for termination;
provided, further, that in the event that Owner fails to deliver written notice
to Manager within ninety (90) days after Owner has actual knowledge of the
events giving rise to the right of Owner to terminate this Agreement pursuant to
Section 14.1(g) or (i), Owner hereby waives its right to then terminate this
Agreement under Section 14.1(g) or Section 14.1(i), as applicable, unless and
until the ownership interests of Frank J. Fertitta III, Lorenzo J. Fertitta
and/or the Fertitta Family Entities in Manager or Owner, as applicable, are
further diluted by five percent (5%) or more of then current ownership interests
held by Frank J. Fertitta III, Lorenzo J. Fertitta and/or the Fertitta Family
Entities (for example, if this Agreement is not terminated for any reason
following the dilution of the ownership interests of Frank J. Fertitta III,
Lorenzo J. Fertitta and/or the Fertitta Family Entities from fifty-one percent
(51%) to forty-nine percent (49%), Owner’s termination would again be triggered
if the ownership interests of Frank J. Fertitta III, Lorenzo J. Fertitta and/or
the Fertitta Family Entities transferred two and forty-five hundredths percent
(2.45%) or more their collective ownership interests (e.g., five percent (5%) of
the forty-nine percent (49%) ownership interest then held)).  In connection
therewith, if Sections 14.1(g) and/or (i) are breached, regardless of whether
this Agreement is terminated as a result thereof, Manager hereby covenants and
agrees to provide Owner with immediate written notice of any and all direct or
indirect transfers of ownership interests in Manager and/or Owner made by
Manager or any Affiliate.

 

(b)           Owner’s right to terminate this Agreement under Sections 3.2,
13.1(a)(ii), 13.2(a), and Sections 14.1(b), (c), (g), (h) or (i) shall be
Owner’s sole remedy and shall not be subject to any claim by Owner for damages,
other penalty or liability of Owner or the obligation to pay any Termination Fee
(or partial Termination Fee) in connection therewith other than the payment of
all unpaid amounts in accordance with Section 14.4.

 

(c)           Manager’s right to terminate this Agreement under Sections
13.1(a)(ii) and 13.2(a) shall be Manager’s sole remedy and shall not be subject
to any claim by Manager for damages, other penalty or liability of Manager in
connection therewith other than the payment of all unpaid amounts in accordance
with Section 14.4.

 

(d)           Notwithstanding anything to the contrary set forth in this
Agreement, (i) in the case of Owner, if Manager breaches Section 14.1(a), (d),
(e), (f), (k) or (l); and (ii) in the case of Manager, if Owner breaches
Sections 14.2(a) through (c) (each an “Event of Default”), neither the right of
termination nor the right to sue for damages nor any other remedy available to
Owner or Manager, as applicable, hereunder shall be exclusive of any other
remedy given hereunder or now or hereafter existing at law and/or in equity and
(A) with respect to Owner, the termination of this Agreement pursuant to
Section 14.1(b), (c), (g), (h) or (i) shall in no event act to limit or waive
any claims Owner may have against Manager for an Event of Default which occurs
simultaneously therewith or directly results in the termination of this
Agreement pursuant to Section 14.1(b), (c), (g), (h) or (i).  In avoidance of
doubt, in the event that either Party commits an Event of Default and, as a
result, a claim is made by a third party against the other Party, the Party
against whom such claim is made may include in its damage claim against the
Party that

 

82

--------------------------------------------------------------------------------


 

committed such breach or default any and all attorneys’ and other fees and costs
and all amounts paid to such third party and other damages suffered thereby. 
Except as expressly stated otherwise, this Agreement shall terminate upon the
date specified in the applicable Termination Notice, which date shall not be
less than thirty (30) days (or such shorter time as may be required to avoid an
adverse impact on the Terminating Party (e.g., fraud, misappropriation, etc.)
and/or any Nevada Gaming Licenses held by such Terminating Party) nor more than
one hundred twenty (120) days after such Termination Notice is delivered.

 

(e)           No dispute regarding either Party’s right to terminate this
Agreement under this Article XIV shall be submitted to the dispute resolution
process pursuant to Section 17.16 hereof.

 

14.4         Events on Termination.  If this Agreement is terminated, expired,
or is deemed to have been terminated pursuant to the provisions hereof, either
in its entirety or with respect to a Property, the following provisions shall
apply with respect to all the Properties or to a specific Property, as
applicable:

 

(a)           Manager shall render a final accounting within sixty (60) days
after the end of the month of termination, regardless of the reason for such
termination, which final accounting shall set forth any amounts due and payable
to either Party hereunder.  If Owner objects to all or any matter set forth in
the final accounting (i) Owner shall pay the amount which is not in dispute
Owner and the remaining disputed amount shall be placed by Owner into escrow;
and (ii) the Parties shall work in good faith to resolve such dispute, failing
which either Party may submit the matter to arbitration in accordance with
Section 17.16 for the determination of such disputed amounts.  Upon the
resolution of such dispute, the proceeds in escrow shall be paid to the
prevailing party.  Manager shall again render a final accounting in accordance
with this Section 14.4(a) within sixty (60) days of the end of any Transition
Period that may occur in accordance with this Agreement (which, for avoidance of
doubt, may be disputed by Owner as provided in the immediately preceding
sentence);

 

(b)           all amounts due and owing between the Parties under this Agreement
accrued to the Termination shall become due and payable (including any accrued,
unfunded or underfunded liabilities under any pension plans, disability, worker
compensation or other benefit plans benefiting the Employees and any unpaid
Management Fees and other charges and reimbursements due Manager hereunder)
within ten (10) Business Days following receipt of the final accounting
described in Section 14.4(a);

 

(c)           Manager shall transfer to Owner all of Owner’s books and records
respecting the Properties, or specific Property, respectively, in the custody
and control of Manager, so as to ensure the orderly continuance of the operation
of the Properties, or specific Property, respectively, but such books and
records shall thereafter be available to Manager as reasonably necessary to
perform the Transition Services, as applicable, and otherwise at all reasonable
times, upon reasonable notice, for inspection, audit, examination and
transcription for a period of three (3) years;

 

(d)           Manager shall, to the extent permitted by applicable laws, and at
the end of any Transition Period, assign and transfer to Owner Manager’s right,
title and interest (if any)

 

83

--------------------------------------------------------------------------------


 

in and to all liquor, restaurant and other licenses and permits (if any) used by
Manager in the operation of the Properties, or specific Property, respectively,
and shall cooperate with Owner, at the sole cost of Owner, in obtaining all
consents necessary therefor;

 

(e)           Manager shall peaceably and quietly surrender and deliver up to
Owner possession of the Properties, or specific Property, respectively, in
accordance with its obligations contained herein, with the specific intent to
effectuate a smooth transition of management of the Properties, or specific
Property, respectively, to Owner or a third party so as to minimize any
potential disturbance of customers and guests, and in connection with the
foregoing, if requested by Owner in writing, Manager shall, in consideration for
the fees set forth in Schedule “5” (subject to the restrictions set forth in
Schedule “5”), provide the Transition Services for the duration of the
Transition Period;

 

(f)            upon the Termination of this Agreement in connection with all the
Properties and upon payment to Manager of all amounts due and owing to Manager
hereunder, all remaining amounts in the Properties’ accounts shall be
transferred to Owner at the end of any Transition Period; and

 

(g)           In consideration for the fees set forth in Schedule “5” (subject
to the restrictions set forth in Schedule “5”), Manager shall provide the holder
of any Mortgage with the Transition Services to the extent requested by such
holder, provided that such assistance shall not materially increase Manager’s
obligations under this Section 14.4 or Manager’s potential liability as result
of the actions contemplated under this Section 14.4.

 

This Section 14.4 shall survive the expiration or Termination of this Agreement.

 

ARTICLE XV
MORTGAGES, SALE AND ASSIGNMENT;
OWNERSHIP REQUIREMENTS OF MANAGER

 

15.1         Mortgages.  Owner shall have the right to grant, either in
connection with original financing and/or renewals, replacements, refinancings
and extensions thereof, a Mortgage encumbering all of the assets that comprise
the Properties (any part thereof or any interest therein) and, in furtherance
thereof, to assign to any mortgagee (as collateral security for any loan secured
by a Mortgage) and/or all of Owner’s right, title, and interest in and to this
Agreement.  Manager’s interests hereunder (and all Management Fees and/or the
Termination Fee) shall be subordinate to any Mortgage placed on the Properties
by Owner pursuant to any Loan Documents and to any and all advances made or to
be made thereunder, to the interest thereon, all renewals, replacements,
refinancings and extensions thereof.  The provisions of this Section 15.1 shall
be self-operative and shall not require the execution of any further
documentation; provided, however, Manager shall upon the request of such holder
of such Mortgage, subordinate its rights under this Agreement, including its
rights to be paid the Management Fees and the Termination Fee and its rights
under Sections 13.1 and 13.2 with respect to a casualty or condemnation of the
Managed Properties (but expressly excluding Manager’s rights under Section 13.4
in connection therewith), respectively, to such Mortgage, and shall deliver a
subordination and attornment agreement to each holder of a Mortgage satisfactory
to such holder of a Mortgage.  For avoidance of doubt, Manager shall not be
required

 

84

--------------------------------------------------------------------------------


 

to return or reimburse Owner or any holder of a Mortgage for all or any portion
of the Management  Fees, Termination Fees and/or Reimbursable Expenses paid to
and received by Manager pursuant to and in accordance with the terms of this
Agreement; provided, however, that Manager shall not accept any payments of the
Management Fees or Termination Fees in advance of being earned or, in the case
of Reimbursable Expenses, actually incurred; provided, further, that if any
Management Fees and/or Reimbursable Expenses due and owing to Manager are
withheld pursuant to the terms of any Mortgage, the Base Management Fees and/or
Reimbursable Expenses due and owing, but expressly excluding any Incentive
Management Fees, shall accrue to the benefit of Manager (but may remain unpaid)
and Manager’s sole recourse for any non-payment of the Base Management Fee
and/or any Reimbursable Expenses shall be as provided under
Section 14.2(a) (including, without limitation, the right to terminate this
Agreement as provided therein and seek remedies against Owner in accordance with
Section 14.3).  Subject to the terms and provisions hereof, Manager shall use
commercially reasonable efforts to cooperate with Owner and any current or
prospective holder of a Mortgage, and shall execute and deliver such
commercially reasonable documents as may be required by any such holder of a
Mortgage, including, without limitation, a cash management agreement and a
collateral assignment of Owner’s rights under this Agreement and under all
contracts and permits relating to the Properties to the holder of a Mortgage. 
In addition, such subordination and attornment agreement shall provide such
holder of such Mortgage with a separate right to terminate this Agreement,
without fee or penalty, upon the occurrence of (i) a foreclosure or deed-in-lieu
of foreclosure of the Properties; (ii) in the event of Owner becomes Bankrupt;
and/or (iii) pursuant to any right Owner would have otherwise had under the
terms of this Agreement.  Owner shall pay the reasonable out-of-pocket costs and
expenses of Manager and Manager’s counsel pertaining to the negotiation,
execution and delivery of any agreements to be entered into by Manager in
connection with any Mortgage.

 

15.2         Sale Termination Rights.  In addition to the termination rights
contained in Article XIV, upon any voluntary sale by Owner to a bona fide
third-party purchaser of (i) all or any one or more of the Managed Properties,
respectively, or any substantial interest therein; or (ii) all or substantially
all of Owner’s assets or all or substantially all of the direct or indirect
equity interests in Owner (as applicable, a “Third Party Sale”), Owner shall, so
long as there does not exist any ongoing Material Loan Default which remains
uncured at the time of such voluntary sale, have the right to terminate this
Agreement with respect to any such Managed Properties that are subject to the
Third Party Sale upon thirty (30) days’ written notice to Manager.  In
connection with any such termination of this Agreement by Owner pursuant to a
Third Party Sale of all of the Managed Properties or a sale of Owner’s assets or
the equity in Owner (but expressly excluding any Third Party Sale of less than
all of the Managed Properties), as a condition to the effectiveness thereof,
Owner shall pay to Manager the Termination Fee calculated in accordance with the
formula set forth on Exhibit “D” (provided that, for avoidance of doubt, no such
Termination Fee shall be payable if, in connection with such Third Party Sale,
this Agreement is not terminated and the successor to Owner assumes this
Agreement or the successor to Owner executes a new management agreement with
Manager).  In connection with any such termination pursuant to a Third Party
Sale of one (1) or more but less than all of the Managed Properties, Owner shall
pay to Manager a portion of the Termination Fee calculated in accordance with
the formula set forth on Exhibit “D”, but accounting for only those TTMF
attributable to the Managed Property(ies) sold pursuant to such Third Party Sale
(provided that, for avoidance of doubt, no such

 

85

--------------------------------------------------------------------------------


 

Termination Fee shall be payable if, in connection with such Third Party Sale,
this Agreement is not terminated with respect to one (1) or more the Managed
Properties and the successor to Owner assumes this Agreement or the successor to
Owner executes a new management agreement with Manager with respect to the
Property or Properties which are the subject of such Third Party Sale).  If for
any reason the Third Party Sale is not consummated with respect to one (1) or
more of the Properties, Owner shall be deemed to have revoked its election to
terminate under this Section 15.2 and shall no longer be obligated to pay the
Termination Fee (or any portion thereof) in connection with the failed Third
Party Sale and any such revocation shall in no event constitute a waiver of, or
otherwise impact, Owner’s future right to terminate this Agreement upon the
occurrence of a Third Party Sale under the provisions of this Section 15.2. 
Notwithstanding the foregoing or anything to the contrary set forth herein, if
at any time prior to the date which is twelve (12) calendar months following the
effective date of termination of this Agreement pursuant to this Section 15.2,
an operation, management, license, franchise or other agreement of any kind for
any such Properties that are subject to the Third Party Sale is entered into
under which Manager or a Fertitta Controlled Affiliate or their respective
successors or assigns (acting in its sole and absolute discretion) realizes any
economic benefit therefrom (the “New Fertitta Agreement”), such party shall
promptly notify Owner in writing and in any event shall remit to Owner within
ten (10) days after entering such New Fertitta Agreement the Termination Fee
actually paid to Manager with respect to such Property as calculated in
accordance with Exhibit “D.”  Any successor owner’s decision to retain Manager
and the proposed terms of any New Fertitta Agreement shall be at such successor
owner’s sole and absolute discretion and Manager’s decision to accept such New
Fertitta Agreement and the terms thereof shall be at Manager’s sole discretion.

 

15.3         Assignment by Owner.  Subject to the terms of Section 15.2, Owner,
without the consent of Manager, shall have the right to transfer its interests
in this Agreement or any ownership interests in Owner to any Party whatsoever as
determined by Owner in its sole and absolute discretion.

 

15.4         Assignment by Manager.  Manager shall not assign or in any manner
sell, Transfer, encumber or pledge as security for any indebtedness (or other
obligation) any of its rights and interests as Manager hereunder to any Person
whatsoever without the prior written consent of Owner (which approval may be
granted or withheld in Owner’s sole and absolute discretion), provided that
Manager may make any direct or indirect Transfer of ownership or other
beneficial interests in Manager so long as such Transfer does not constitute a
breach of the Fertitta Manager Control Requirements or violate applicable Gaming
Laws or the terms of any Nevada Gaming License.  Notwithstanding the generality
of the foregoing:

 

(a)           Manager may request in connection with an organizational
restructuring of Manager that Owner consent to an assignment and assumption of
this Agreement by the successor to Manager’s business, and Owner’s consent shall
not be unreasonably withheld; provided that (i) assignment and assumption
documentation reasonably satisfactory to Owner is completed by Manager and the
successor to Manager’s business; (ii) such successor obtains and maintains a
Nevada Gaming License and the other material licenses of Manager set forth
herein that are required for the operation of the Properties; (iii) the Fertitta
Manager Control Requirements shall be and continue to be satisfied by the
successor to Manager’s business; and (iv) Fertitta Entertainment shall remain
liable under this Agreement and the Guaranty; and

 

86

--------------------------------------------------------------------------------


 

(b)           Manager shall have no right to encumber and pledge, as security
for any loan or other indebtedness (or obligation) incurred by Manager and/or
its Affiliates, Manager’s interest in the Management Fees and any other proceeds
of Manager and its Affiliates under this Agreement without the prior written
approval of Owner (which approval may be granted or withheld in Owner’s sole and
absolute discretion); provided, however, Manager shall have the right to
collaterally assign up to fifty percent (50%) of its interest in the Management
Fees without Owner’s approval.

 

15.5         Binding Effect.  Subject to the restrictions on assignment set
forth elsewhere in this Agreement, this Agreement shall be binding upon and
inure to the benefit of Owner and its successors and assigns, and shall be
binding upon and inure to the benefit of Manager and its successors and assigns.

 

15.6         Public Offering.  Neither any Transfer of publicly traded stock nor
any public offering of equity ownership interests (whether partnership interest,
corporate stock, shares or otherwise) in Owner or by its parent company, or
other owner of Owner, or entity that itself or through its ownership of legal or
beneficial interests in one or more other entities holds legal or beneficial
interests or voting power in such an owner shall be deemed to be a Transfer
under this Article XV.

 

15.7         Manager Cooperation.  In addition to the Transition Services,
Manager shall reasonably cooperate with Owner and any prospective purchaser,
lessee, holder of a Mortgage or other lender in connection with any proposed
Transfer, lease or financing of or relating to the Properties but shall not be
required to release any information that is confidential or proprietary to
Manager or its Affiliates unless such prospective purchaser, lessee or mortgagee
or other lender executes a commercially reasonable confidentiality agreement
upon terms and conditions acceptable to each party thereto.  Owner shall
reimburse Manager for any associated out of pocket expenses (including
reasonable attorneys’ fees) actually and reasonably incurred by Manager in
connection therewith.

 

ARTICLE XVI
REPRESENTATIONS AND WARRANTIES

 

16.1         Representations and Warranties.  As of the Effective Date, Owner
and Manager, hereby make each of the representations and warranties applicable
to Owner or Manager as set forth in this Article XVI, and such representations
and warranties shall survive the execution of this Agreement, and be for the
benefit of Owner and Manager:

 

(a)           Due Incorporation or Formation; Authorization of Agreement.  Such
Person is a limited liability company, it is duly organized or duly formed,
validly existing, and in good standing under the laws of the jurisdiction of its
organization or formation and has the corporate, limited liability company, or
partnership power and authority to own its property and carry on its business as
owned and carried on at the date hereof and as contemplated hereby.  Such Person
is duly licensed or qualified to do business and in good standing in each of the
jurisdictions in which the failure to be so licensed or qualified would have a
material adverse effect on its financial condition or its ability to perform its
obligations hereunder.  Such Person has the limited liability company power and
authority to execute and deliver this Agreement and

 

87

--------------------------------------------------------------------------------


 

to perform its obligations hereunder, and the execution, delivery, and
performance of this Agreement has been duly authorized by all necessary limited
liability company action.  This Agreement constitutes the legal, valid, and
binding obligation of such Person enforceable in accordance with its respective
terms (except as enforceability may be limited by applicable bankruptcy,
insolvency or other similar laws affecting creditor’s rights generally, and
except that the availability of equitable remedies is subject to judicial
discretion).

 

(b)           No Conflict With Restrictions; No Default.  Neither the execution,
delivery, and performance of this Agreement nor the consummation by such Person
of the transactions contemplated hereby (i) will conflict with, violate, or
result in a breach of any of the terms, conditions, or provisions of any law,
regulation, order, writ, injunction, decree, determination, or award of any
court, any governmental department, board, agency, or instrumentality, domestic
or foreign, or any arbitrator, applicable to such Person; (ii) will conflict
with, violate, result in a breach of, or constitute a default under any of the
terms, conditions, or provisions of the articles of organization or operating
agreement of such Person or of any material agreement or instrument to which
such Person is a party or by which such Person is or may be bound or to which
any of its material properties or assets is subject; (iii) will conflict with,
violate, result in a breach of, constitute a default under (whether with notice
or lapse of time or both), accelerate or permit the acceleration of the
performance required by, give to others any material interests or rights, or
require any consent, authorization, or approval under any indenture, Mortgage,
lease agreement, or instrument to which such Person is a party or by which such
Person is or may be bound; or (iv) will result in the creation or imposition of
any lien upon any of the material properties or assets of such Person.

 

(c)           Governmental Authorizations.  Any registration, declaration or
filing with or consent, approval, license, permit or other authorization or
order by, any Governmental Authority, domestic or foreign, that is required in
connection with the valid execution, delivery, acceptance, and performance by
such Person under this Agreement or the consummation by such Person of any
transaction contemplated hereby has been completed, made, or obtained on or
before the Effective Date, except as set forth in this Agreement.

 

(d)           No Broker.  Such Person has not sought the services of a broker or
agent in this transaction, and neither has employed nor authorized any persons
to act in that capacity.

 

(e)           Litigation.  Except for the pending bankruptcy cases of Station
Casinos, Inc., and its affiliated debtors, to such Person’s actual knowledge,
there is no litigation or proceeding pending or threatened against such Person
or any Affiliate of such Person that could adversely affect the validity of this
Agreement or the ability of such Person to comply with the obligations under
this Agreement.

 

(f)            Specially Designated National or Blocked Person.  To such
Person’s actual knowledge: (i) neither it (including its directors and
officers), nor any of its Affiliates, subsidiaries, respective shareholders,
beneficial owners of non publicly traded shareholders or, to such Person’s
knowledge, the funding sources for any of the foregoing is a Specially
Designated National or Blocked Person; (ii) neither it nor any of its
Affiliates, subsidiaries, respective shareholders, or beneficial owners of non
publicly traded shareholders is directly or indirectly owned or controlled by
the government of any country that is subject to an embargo or economic

 

88

--------------------------------------------------------------------------------


 

or trade sanctions by the United States government; (iii) neither it nor any of
its Affiliates, subsidiaries, respective shareholders, or beneficial owners of
non publicly traded shareholders is acting on behalf of a government of any
country that is subject to such an embargo; and (iv) neither it nor any of its
Affiliates, subsidiaries, respective shareholders, or beneficial owners of non
publicly traded shareholders is involved in business arrangements or otherwise
engaged in transactions with countries subject to economic or trade sanctions
imposed by the United States government.  From and after the Effective Date,
such Person shall notify the other Party in writing immediately upon the
occurrence of any event which would render the foregoing representations and
warranties of this Section 16.1(f) incorrect; provided that, notwithstanding
such Person’s obligations herein, it’s inadvertent or unintentional failure to
disclose such information shall not be a breach of this Section 16.1(f).

 

ARTICLE XVII
MISCELLANEOUS

 

17.1         Right to Make Agreement.  Each Party warrants, with respect to
itself, that neither the execution of this Agreement nor the performance of the
obligations contemplated hereby shall violate any provision of law or any
judgment, writ, injunction, order or decree of any court or governmental
authority having jurisdiction over it; result in or constitute a breach or
default under any indenture, contract, other commitment or restriction to which
it is a party or by which it is bound; or require any consent, vote or approval
which has not been obtained.  Each Party covenants that it has and will continue
to have throughout the Term and any extensions thereof, the full right to enter
into this Agreement and perform its obligations hereunder.

 

17.2         Actions by Manager; Owner Representative.

 

(a)           Where by a provision of this Agreement an approval, consent or
agreement of a Party (individually or collectively, an “Approval”) is required,
the request for such Approval shall be in writing, shall be accompanied by
reasonable detail if the circumstances require and shall refer to the
Section pursuant to which such approval is requested, and, unless a different
time period in which to respond is expressly provided, (i) the Party whose
Approval is requested shall, within five (5) calendar days after receipt of a
request for approval, notify the requesting Party in writing either that it
grants or that it withholds its Approval, setting forth in reasonable detail its
reasons for withholding its approval; (ii) if the notification referred to in
clause (i) is not given within the applicable period of time, the Party whose
Approval is requested shall be deemed to have disapproved the proposed request
as submitted; and (iii) a dispute as to whether or not an Approval has been
unreasonably withheld shall be resolved by arbitration as provided in
Section 17.16.

 

(b)           Manager has received a copy of the limited liability company
agreement and other governing documents of Station Casinos LLC (the “Equity
Holders Agreement”) and hereby acknowledges that the same contain provisions
requiring the approval of applicable thresholds of the direct and/or indirect
equity holders of Owner for certain actions specified therein (each a “Material
Item”).  Without limiting any restrictions on Manager’s authority set forth
herein, Manager agrees that it will use commercially reasonable efforts to avoid
taking any action pursuant to this Agreement which is the subject of a Material
Item unless it receives

 

89

--------------------------------------------------------------------------------


 

evidence in writing from Owner that the appropriate approvals of the direct
and/or indirect equity holders of Owner have been obtained.

 

(c)           Notwithstanding Section 17.2(a), all of the rights and remedies of
Owner under this Agreement, including, without limitation, the right of Owner to
consent to certain matters as described more fully herein, shall be exercised on
behalf of Owner by a representative(s) of Owner as appointed, from time to time,
by Owner (the “Owner Representative”) and designated to Manager in writing by
Owner.  Simultaneously with the execution of this Agreement, Owner shall notify
Manager in writing of the identity of the initial Owner Representative.  The
Owner Representative shall be responsible for the internal audit, monitoring and
administration of this Agreement on behalf of Owner, including, without
limitation, monitoring of Corporate Overhead and Expenses and the corresponding
allocation procedures set forth in the Manager Allocation Agreement.  In
connection therewith, Manager shall use its commercially reasonable efforts to
assist and cooperate with the Owner Representative and provide the Owner
Representative with reasonable access to (i) the Properties; (ii) the executive
officers of Manager; and (iii) the books and records and any other information
or data pertaining to the Properties in accordance with Section 9.2 as may be
reasonably requested by the Owner Representative.  Manager may conclusively rely
on, and shall be protected from acting or refraining from acting on, any
instruction or direction of the Owner Representative.  In the event that Manager
disagrees with any determination made by the Owner Representative, such matter
shall be submitted to the board of directors of Owner and determined in
accordance with the provisions of the Equity Holders Agreement.

 

17.3         No Lease, Partnership, Joint Venture or Agency Relationship. 
Manager and Owner are independent contractors.  Nothing contained in this
Agreement shall be construed to be or create a lease, partnership, agency or
joint venture between Owner, its successors or assigns, on the one part, and
Manager, its successors and assigns, on the other part.  Notwithstanding the
terms and conditions of this Agreement, nothing in this Agreement, nor the
actions of the Parties pursuant to the provisions of this Agreement, shall,
directly or indirectly, expressly or impliedly, create, establish or impose any
principal agent relationship between Owner, its successors or assigns, as
principal, and Manager, its successors or assigns, as agent, nor create,
establish or impose any fiduciary duty under the laws governing principal agent
relationships or otherwise; provided, however, that Manager shall be a limited
agent for purposes of executing documents on Owner’s behalf to the extent
expressly permitted under this Agreement.

 

17.4         Applicable Law.  This Agreement shall be construed and interpreted
under and shall be governed by the laws of the State of New York without regard
to such jurisdiction’s principals of conflicts of law.

 

17.5         Construction of Agreement.  The Article and Section headings used
in this Agreement are for reference purposes only, and are not intended to be
used in construing this Agreement.  The Exhibits and Schedules attached hereto
are incorporated herein by reference and expressly made a part of this Agreement
for all purposes.  References to any Exhibit or Schedule in this Agreement shall
be deemed to include this reference and incorporation.  As used in this
Agreement, the masculine gender shall include the feminine and neuter, and
singular number shall include the plural, and vice versa.  Each Party hereto
acknowledges, represents and

 

90

--------------------------------------------------------------------------------


 

warrants that (i) each Party hereto is of equal bargaining strength; (ii) each
such Party has actively participated in the drafting, preparation and
negotiation of this Agreement; (iii) each such Party hereto and such Party’s
independent counsel have reviewed this Agreement; and (iv) any rule of
construction to the effect that ambiguities are to be resolved against the
drafting Party shall not apply in the interpretation of this Agreement, any
portion hereof, any amendments hereto, or any Exhibits or Schedules attached
hereto.  Unless otherwise specified in this Agreement, references to any number
of days set forth in this Agreement shall refer to calendar days.

 

17.6         Notices.  All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered or sent, as the case may
be, by any of the following methods:  (i) personal delivery; (ii) overnight
commercial carrier or delivery service; (iii) registered or certified mail (with
postage prepaid and return receipt requested); (iv) facsimile; or (v) e-mail. 
Any such notice or other communication shall be deemed received and effective
upon the earlier of (A) if personally delivered, the date of delivery to the
address of the Party to receive such notice; (B) if delivered by overnight
commercial carrier or delivery service, one (1) Business day following the
receipt of such communication by such carrier or service from the sender, as
shown on the sender’s delivery invoice from such carrier or service, as the case
may be; (C) if mailed, three (3) Business Days after being deposited in the
United States mail, postage prepaid, return receipt requested; (D)  if given by
facsimile, when sent; or (E) if given by e-mail, when sent.  Any notice or other
communication sent by facsimile or e-mail must be confirmed within forty-eight
(48) hours by letter mailed or delivered in accordance with the foregoing.  Any
reference herein to the date of receipt, delivery or giving, as the case may be,
of any notice or other communication shall refer to the date such communication
becomes effective under the terms of this Section 17.6.  Rejection or other
refusal to accept, or the inability to deliver because of a changed address of
which no notice was given, shall be deemed to constitute receipt of the notice
or other communication sent.  The addresses for giving notice are as follows:

 

If to Owner, to:

 

NP Opco LLC

 

 

c/o Station Casinos LLC

 

 

1505 S. Pavilion Center Drive

 

 

Las Vegas, Nevada 89135

 

 

Attn: Thomas M. Friel

 

 

Fax No.: (702) 495-4245

 

 

E-mail: tom.friel@stationcasinos.com

 

 

 

with a copy to:

 

German American Capital Corporation

 

 

60 Wall Street, 10th Fl.

 

 

New York, New York 10005

 

 

Attn: Robert W. Pettinato, Jr.

 

 

Fax No.: (212) 797-4489

 

 

E-mail: robert.pettinato@db.com

 

91

--------------------------------------------------------------------------------


 

and to:

 

Sidley Austin LLP

 

 

One South Dearborn

 

 

Chicago, Illinois 60603

 

 

Attn: Charles E. Schrank

 

 

Fax No.: (312) 853-7036

 

 

E-mail: cschrank@sidley.com

 

 

 

and to:

 

Paul, Hastings, Janofsky & Walker LLP

 

 

515 S. Flower Street, 25th Fl.

 

 

Los Angeles, California 90071

 

 

Attn: Rick S. Kirkbride

 

 

Fax No.: (213) 996-3261

 

 

E-mail: rickkirkbride@paulhastings.com

 

 

 

and to:

 

JP Morgan Chase, N.A.

 

 

383 Madison Avenue, 31st Fl.

 

 

New York, New York 10179

 

 

Attn: Scott Dauer

 

 

Fax No.: (917) 463-0946

 

 

E-mail: Scott.Dauer@jpmorgan.com

 

 

 

and to:

 

Cadwalader, Wickersham & Taft

 

 

700 Sixth Street, N.W.

 

 

Washington, DC 20001

 

 

Attn: Peter M. Dodson

 

 

Fax No.: (202) 862-2400

 

 

E-mail: peter.dodson@cwt.com

 

 

 

If to Manager, to:

 

FE Opco Management LLC

 

 

c/o Fertitta Entertainment LLC

 

 

10801 W. Charleston Blvd.

 

 

Suite 600

 

 

Las Vegas, Nevada 89135

 

 

Attn: Frank J. Fertitta, III

 

 

Fax No.: (702) 362-5889

 

 

E-mail: ffertitta@fertitta.com

 

 

 

with a copy to:

 

Fertitta Entertainment LLC

 

 

10801 W. Charleston Blvd.

 

 

Suite 600

 

 

Las Vegas, Nevada 89135

 

 

Attn: Marc J. Falcone

 

 

Fax No.: (702) 362-5889

 

 

E-mail: mfalcone@fertitta.com

 

92

--------------------------------------------------------------------------------


 

and to:

 

Milbank, Tweed, Hadley & McCloy LLP

 

 

601 S. Figueroa St., 30th Fl.

 

 

Los Angeles, California 90017

 

 

Attn: Peter Benudiz

 

 

Fax No.: (213) 892-4714

 

 

E-mail: pbenudiz@milbank.com

 

Additionally, Owner may, from time to time, designate in writing additional
officers or employees of Owner (including the Owner Representative) or the
members of Owner, who shall be entitled to receive copies of all notices
delivered by Manager pursuant to this Agreement.

 

17.7         Waiver of Covenants, Conditions or Remedies.  The waiver by one
Party of the performance of any covenant, condition or promise under this
Agreement shall not invalidate this Agreement, nor shall it be considered a
waiver by it of any other covenant, condition or promise under this Agreement. 
The waiver by either or both Parties of the time for performing any act under
this Agreement shall not constitute a waiver of the time for performing any
other act or an identical act required to be performed at a later time.  The
exercise of any remedy provided in this Agreement shall not be a waiver of any
consistent remedy provided by law, and the provision in this Agreement for any
remedy shall not exclude other consistent remedies unless they are expressly
excluded.

 

17.8         Severability.  If any provision of this Agreement or application to
any Party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such Person or
circumstances, other than as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision shall be valid
and shall be enforced to the fullest extent permitted by law.

 

17.9         Financial Projections.  Financial projections, budgets or similar
forecasts as may have been prepared or in the future are prepared by Manager or
its Affiliates do not take into account, nor make provisions for, any rise or
decline in local or general economic conditions or other factors beyond the
control of Manager.  Manager and its Affiliates cannot and do not warrant or
guaranty in any way said financial projections, budgets or other forecasts;
provided, however, Manager shall utilize its expertise and professional judgment
in preparing the same. Owner hereby acknowledges that in entering into this
Agreement, Owner has not relied on any projection of earnings, statements as to
the possibility of future success, or other similar information which may have
been prepared by Manager or its Affiliates.  Owner further understands and
acknowledges that no guaranty is made or implied by Manager or its Affiliates as
to the cost, or the future financial success or profitability, of the Managed
Properties.

 

17.10       Obligations of Manager to Owner.  Subject to the approval rights
vested in Owner and/or Owner’s board of directors, and in consideration for, and
as an inducement to Owner entering into this Agreement, at Owner’s sole cost and
expense (which for avoidance of doubt shall not be an Operating Cost) but for no
additional consideration except for the Management Fees payable hereunder,
Manager on behalf of itself and its Affiliates (including, without limitation,
Fertitta Entertainment), hereby covenants and agrees to use its diligent and
commercially reasonable efforts to manage the corporate business and affairs of
Owner, Property

 

93

--------------------------------------------------------------------------------


 

Owners and the Owner-Related Affiliates.  In furtherance thereof, Manager is
hereby delegated the following actions:

 

(a)           advise Owner’s board or directors with respect to the existing and
future capital structure evidenced by the Loan Documents and any subsequent
financing and/or refinancing of Owner, Property Owners and/or any Owner-Related
Affiliates including, without limitation, to identify new equity sources and
recommending modifications, amendments and/or alternative financing
opportunities;

 

(b)           subject to the terms and conditions of this Agreement, implement
all decisions and resolutions approved by Owner’s board of directors;

 

(c)           cause to be prepared and filed all required federal, state and
local income tax returns and related documentation for Owner, Property Owners
and the Owner-Related Affiliates;

 

(d)           maintain copies of the federal, state and local income tax or
information returns and reports, if any, for the six (6) most recent taxable
years of Owner, Property Owners and the Owner-Related Affiliates;

 

(e)           use commercially reasonable efforts to cause to be sent to each
member of Owner, Property Owners and the Owner-Related Affiliates (within one
hundred twenty (120) days after the end of each Fiscal Year or at such later
time as is necessary taking into account Manager’s receipt of information), a
copy of Schedule K-1 (or any successor form) indicating such member’s share of
income in Owner, the applicable Property Owner and the applicable Owner-Related
Affiliate, and any other information reasonably requested by Owner in connection
therewith;

 

(f)            recommend to Owner, Property Owners and the Owner-Related
Affiliates, all applicable elections, determinations and other decisions under
the Internal Revenue Code of 1986, as amended, from time to time, and under
applicable state and local tax law, including the positions to be taken on the
federal, state and local information returns of Owner, Property Owners and the
Owner-Related Affiliates, as applicable, provided such elections, determinations
and other decisions are consistent with the allocation provisions contained in
Owner’s organizational documents and are reasonably intended to legitimately
reduce the taxable income of Owner, Property Owners and the Owner-Related
Affiliates, as applicable, and thus the taxable income allocable to all members
thereto, for the Fiscal Years in question;

 

(g)           maintain the corporate existence of Owner, Property Owners and the
Owner-Related Affiliates;

 

(h)           schedule and manage shareholder meetings for each of Owner,
Property Owners and the Owner-Related Affiliates;

 

(i)            maintain copies of Owner’s organizational documents;

 

94

--------------------------------------------------------------------------------


 

(j)            cause to be prepared and maintained all books and records and
financial statements as required under Section 8.1 and/or as otherwise required
under the Loan Documents;

 

(k)           prepare and submit to Owner for Owner’s approval, any and all
filings as required under the Securities Act of 1933 and/or the Securities
Exchange Act of 1934 and/or any other requirements of the United States
Securities and Exchange Commission or any other Federal or state agency
regulating the sale, registration or other handling of securities (including,
without limitation, any notices required under the Sarbanes—Oxley Act of 2002),
as requested by the board of directors of Owner, Property Owners and the
Owner-Related Affiliates, as applicable;

 

(l)            prepare and submit to Owner for Owner’s approval, any and all
filings as may be required to obtain or maintain any Government Approvals for
any Person with respect to Owner, Property Owners and/or the Owner-Related
Affiliates in connection with the ownership and operation of the Properties;

 

(m)          recommend and cause to be maintained corporate employee benefit
plans and welfare plans for Owner, Property Owners and the Owner-Related
Affiliates;

 

(n)           maintain or cause to be maintained copies of all material
contracts and agreements of Owner, Property Owners and the Owner-Related
Affiliates, including any amendments thereto, including, without limitation, all
Loan Documents;

 

provided, however, notwithstanding the foregoing, (i) Manager’s obligations
under this Section 17.10 remain subject to all of the terms, conditions and
limitations set forth in this Agreement; (ii) Manager shall not be in breach of
this Section 17.10 if Owner, Property Owners and/or the Owner-Related
Affiliates, as applicable, refuse to reasonably cooperate with Manager and/or
otherwise prevent Manager to comply with this Section 17.10; (iii) Manager and
Owner hereby agree that Manager’s right to implement any decision or
recommendation under this Section 17.10 shall expressly remain subject to
Owner’s prior written approval; and (iv) Owner may revoke any one or more of the
rights granted to Manager pursuant to this Section 17.10.

 

17.11       Counterparts and Execution.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which, taken
together, shall constitute one and the same instrument.  The signature page or
any counterpart may be detached therefrom without impairing the legal effect of
the signature thereon so long as such signature page is attached to any other
counterpart of this Agreement identical thereto.

 

17.12       Entire Agreement.  This Agreement, together with the Manager
Allocation Agreement and any subordination agreement mutually agreed upon by
Manager and any lender to Owner, if any, contains the entire agreement between
the Parties and all prior negotiations and agreements are merged herein. 
Neither this Agreement nor any provision hereof may be changed, waived, altered
or modified, except by written instrument signed by the Party against which
enforcement of the change, waiver, discharge or termination is sought.  The
failure of either Party to enforce at any time, or for any period of time, any
provision of this Agreement shall not be construed to be a waiver of such
provision.

 

95

--------------------------------------------------------------------------------


 

17.13       Interest.  Any amount payable to Manager or Owner by the other which
has not been paid when due shall accrue interest at the lesser of: (i) the
highest legal limit in the state in which the Properties are located, which
limit shall remain fixed; or (ii) two percent (2%) over the published base rate
of interest charged by Citibank, N.A., New York, New York (or successor
thereto), which rate shall float based on such published base rate, to borrowers
on ninety (90) day unsecured commercial loans, as the same may be changed, from
time to time.

 

17.14       Time of the Essence.  Time is of the essence with respect to each of
the material provisions of this Agreement.

 

17.15       Further Assurances.  The Parties agree to execute such further
documents and take such other actions as may be reasonably necessary to
implement the purposes, objectives, terms and provisions of this Agreement.

 

17.16       Resolution of Disputes.

 

(a)           General.  Except as otherwise prohibited in this Agreement, if any
dispute, controversy, claim or disagreement arising out of or relating to this
Agreement (collectively, “Disputes”), the Parties shall use all reasonable
endeavors to resolve the matter amicably.  If one Party gives the other written
notice that a Dispute exists and the Parties are unable to resolve the Dispute
within thirty (30) days of service of notice, the such Dispute shall be referred
to the American Arbitration Association for binding arbitration under the then
existing Commercial Arbitration Rules of the American Arbitration Association
pursuant to and in accordance with Section 17.16(b).  Without prejudice to a
Party’s rights under Section 17.16(b), neither Party shall resort to arbitration
against the other under this Agreement until thirty (30) days after the
referral.  This shall not affect a Party’s right, where appropriate, to
immediately seek equitable relief in an appropriate federal or state court which
relief may consist of a temporary restraining order, preliminary injunction, an
order compelling specific performance or similar order enforcing the obligations
under this Agreement.  The Parties expressly waive any right or entitlement they
may otherwise have to a jury trial in the event such action is filed.

 

(b)           Arbitration.

 

(1)           The Parties agree that, except those Disputes which are expressly
required to be resolved by an Industry Consultant pursuant to
Section 17.16(c) and those matters expressly excluded from arbitration pursuant
to the terms and conditions of this Agreement (e.g., Annual Plan and Operating
Budget Disputes and/or Disputes over a Party’s right to terminate this
Agreement), all other Disputes with respect to this Agreement or any other
agreement between Owner and Manager shall be resolved by arbitration
administered by the American Arbitration Association as provided in this
Section 17.16(b) and the then existing Commercial Arbitration Rules of the
American Arbitration Association, except that to the extent the Commercial
Arbitration Rules of the American Arbitration Association are inconsistent with
the provisions of this Section 17.16(b), the terms hereof shall control.  The
arbitration shall be governed by the United States Federal Arbitration Act and
this Section 17.16(b), and judgment upon the award entered by the arbitrator may
be entered in any court having jurisdiction.  Such arbitration shall be
conducted by a single arbitrator be selected in accordance with such rules to
conduct the arbitration; provided, however, that such single arbitrator shall
have not fewer than

 

96

--------------------------------------------------------------------------------


 

ten (10) years of experience in the casino/hotel business in the market area
where the Properties located, and shall not be an Affiliate of or a person who
has any past, present, or currently contemplated future business or personal
relationship with either Owner or Manager.  The arbitrator shall be instructed
to apply the internal laws of the State of New York (without regard to conflict
of laws principles) in resolving the subject dispute, controversy or claim.  The
decision of the arbitrator shall be made within thirty (30) days of the close of
the hearing with respect to the arbitration (or such longer time as may be
agreed to, if necessary, which agreement shall not be unreasonably withheld,
conditioned or delayed) and when such decision is reduced to writing and signed
by the arbitrator shall be final, conclusive and binding upon the Parties
hereto, and may be enforced in any court having jurisdiction.  The arbitration
shall be held in New York, New York, and, except for those procedures
specifically set forth in this Section 17.16(b), including, without limitation,
the application of the internal laws of the State of New York (without regard to
conflict of laws principles), shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association as in
effect on the date thereof.  The arbitrator shall be directed to establish (i) a
schedule for the conduct of the arbitration which shall yield a conclusion
within one hundred twenty (120) days following the appointment of the arbitrator
and (ii) economic or procedural sanctions (which may include default judgment)
for any Party the arbitrator determines has intentionally delayed the conduct of
the proceedings.

 

(2)           The arbitrator may consolidate proceedings with respect to any
Dispute under this Agreement with proceedings with respect to any related
controversy under this Agreement.  However, except as specifically set forth in
the preceding sentence: (i) arbitration only will be conducted on an individual,
not class-wide, basis; (ii) only Manager (and its Affiliates and their respect
officers, directors, owners, employees, agents and representatives) and Owner
(and its Affiliates and their respect officers, directors, owners, employees,
agents and representatives) may be parties to any arbitration proceeding
described in this Section 17.16; and (iii) no such arbitration proceeding shall
be consolidated with any other arbitration proceeding involving Manager and/or
any other Person.  Except in connection with claims by third parties for which a
party is entitled to indemnification pursuant to this Agreement (including
claims where such third party is seeking multiple, exemplary or punitive
damages), the award may not include, and the parties specifically waive any
right to an award of multiple, exemplary or punitive damages.

 

(3)           During the pendency of the arbitration, the Parties shall share
equally the fees and expenses of the arbitrator.  As part of the award, the
arbitrator shall designate the Party whose position is substantially upheld, who
shall recover from the other Party all of its reasonably attorneys’ fees, costs
and expenses, including its share of the fees and costs paid to the arbitrator,
expert witness fees, compensation for in-house counsel, and all other fees and
expenses incurred in connection with the arbitration.  The arbitrator may
determine that neither Party’s position was substantially upheld or otherwise
allocate the fees and expenses in accordance with the relative extent to which
either Party’s position was upheld.

 

(c)           Industry Consultant Determination.  All Disputes relating to any
of the (i) Operating Competitive Set; (ii) Performance Competitive Set
(including, without limitation, if the Performance Competitive Set does not
contain properties which publicly file the results of their operations and/or
establishing a comparable metric in the event that Competitor EBITDA is

 

97

--------------------------------------------------------------------------------


 

not publicly available at any time when the Performance Test is to be calculated
pursuant to this Agreement); (iii) Comparable Manager Properties; (iv) Variable
Expenses or those matters expressly reserved under Section 8.3(b) for resolution
hereunder; and/or (v) the Credit Policy shall be resolved according to this
Section 17.16(c).  If a Party is entitled to and elects to have an Industry
Consultant designated, it shall notify the other Party in writing and the
Parties shall attempt to designate a mutually acceptable Industry Consultant
within five (5) Business Days of such notice.  If the Parties are unable to
select an Industry Consultant, then each of Owner and Manager shall select one
(1) Industry Consultant and the two (2) selected Industry Consultants shall
thereafter meet in good faith within five (5) Business Days and select a third
Industry Consultant in accordance with the qualifications set forth in this
Agreement, in which instance, the decision of the majority of the Industry
Consultants shall be binding.  The Industry Consultant(s) shall establish the
procedure for resolving the dispute, including what evidence to consider,
whether to allow written submissions, and whether to hold a hearing, subject to
the following: unless otherwise agreed by the Parties, the Industry
Consultant(s) shall hold at least one (1) proceeding at which the Parties
present and respond to evidence, which shall take place on a Business Day not
later than fifteen (15) Business Days, nor earlier than five (5) Business Days,
from the date notice of the dispute is given or as soon thereafter as the
Industry Consultant(s) is/are available.  Unless otherwise agreed, all
proceedings shall be conducted at one of the Properties;

 

(1)           no discovery may be conducted between the Parties;

 

(2)           no attorneys may appear on behalf of either Party (although either
Party may use attorneys for their own consultation or advice);

 

(3)           the Industry Consultant shall schedule and conduct all proceedings
with the objective of resolving the dispute as quickly and efficiently as
possible; and

 

(4)           the Parties shall not engage in any communications with any
Industry Consultants except in response to formal requests by a Industry
Consultant or at proceedings scheduled by a Industry Consultant.

 

All decisions of the Industry Consultant(s), absent fraud, willful misconduct or
demonstrated conflict of interest, are final and binding on the Parties (without
appeal or review) and are enforceable in any court of competent jurisdiction. 
The Parties shall bear their own costs and expenses of the Industry Consultant
resolution proceedings, including each Party’s respective attorneys’ fees and
costs.

 

17.17       Limitation on Damages.  In no event shall either Party be liable for
any consequential, indirect, punitive or special damages relating to its
performance of its duties under this Agreement, excepting only damages caused by
such Party’s willful misconduct or fraud.

 

17.18       Attorneys’ Fees.  If either of the Parties hereto obtains a judgment
against the other Party in connection with a dispute arising under or in
connection with this Agreement (whether in an action or through arbitration),
the prevailing Party shall be entitled to recover its court (or arbitration)
costs, and reasonable attorneys’ fees and disbursements incurred in connection
therewith (including reasonable fees of experts or consultants required in
connection therewith) and in any appeal or enforcement proceeding thereafter, in
addition to all other

 

98

--------------------------------------------------------------------------------


 

recoverable costs.  Any such attorneys’ fees and other expenses incurred by a
Party in enforcing a judgment in its favor under this Agreement shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Agreement and to survive and not be merged into any
such judgment.

 

17.19       Cooperation with Gaming Authorities.

 

(a)           This Agreement and all other agreements contemplated herein shall
be executed and performed subject to all required approvals and authorizations,
if any, by all applicable Governmental Authorities, including, without
limitation, any Gaming Authorities.  Owner, at its expense, promptly after the
date hereof shall take such commercially reasonable actions as may be reasonably
required to record, register, provide or file, as applicable, this Agreement
with, or obtain such required approval or authorization from, the applicable
Governmental Authorities as and if required by law and all related agreements,
and permit Owner to make the payments required to be made to Manager under this
Agreement and all related agreements.  Owner and Manager each agree to cooperate
with all applicable Gaming Authorities in connection with the administration of
their regulatory jurisdiction over Owner, Manager and their respective
Affiliates, including the provision of such documents or other information as
may be requested by such Gaming Authorities relating to Owner, Manager or any of
their Affiliates or to this Agreement; provided, however, any cooperation by
Owner with respect to any properties owned and/or operated by Manager and its
Affiliates other than the Managed Properties shall be at Manager’s sole cost and
expense.

 

(b)           If any Governmental Authority requires, as a condition of its
approval of the initial effectiveness of this Agreement, directly or indirectly,
the modification of any terms or provisions of this Agreement, the Parties shall
use their diligent, commercially reasonable efforts to comply with such request;
provided, however, that if such requested modification would have a material and
adverse effect to any Party, then such Party shall have the right to terminate
this Agreement by giving written notice to the other Party within thirty (30)
days after receipt of such request for modification, with no liability
whatsoever to the other Party for such termination.

 

17.20       Confidential Information.  Except for those disclosures and/or uses
expressly permitted under this Agreement and the accompanying exhibits hereto
(including, without limitation, Managers right to use the Technology Systems at
Other Manager Properties as described herein), Owner and Manager agree that any
confidential, non-public or proprietary information in any form or media
(including oral, written, computerized or electronic) received, shared or made
available by the other Party during the performance of this Agreement, regarding
Manager, on the one hand, and Owner or any Property Owner, on the other hand,
whether or not marked or identified as confidential, or similar information
provided to a Party by a third party with an obligation of confidentiality (the
“Confidential Information”), will be treated by the other Party (the “Receiving
Party”) in full confidence and will not be (a) used for any purpose other than
to perform hereunder or (b) disclosed, provided or made available to any other
Persons, other than (x) a Party’s employees and attorneys (and, subject to
reasonable confidentiality agreements to be provided upon request, contractors),
on a “need to know” basis for a Party to perform hereunder or (y) to Owner’s
lenders and other financing sources.  “Confidential Information” will not
include any information that (i) is independently developed by a Party without
reliance on Confidential Information; (ii) is acquired by a Party from another
legitimate source; (iii) is disclosed by a disclosing Party to another person
without a further obligation of confidentiality; (iv) becomes

 

99

--------------------------------------------------------------------------------


 

generally known to the industry or public through no fault of the disclosing
Party; (v) is required to be disclosed to enforce a Party’s rights under this
Agreement; or (vi) is required to be disclosed pursuant to any Legal
Requirement, provided that any Receiving Party subject to such Legal Requirement
(including interrogatories, document requests, subpoenas, civil investigative
demands or similar processes) shall promptly notify the other Party and
cooperate with any attempt by such Party to seek a protective order.  This
provision shall survive the termination of this Agreement for a period of two
(2) years.

 

17.21       Estoppel Certificates.  Manager and Owner each agree, at any time
and, from time to time, but in no event more often than two (2) times in any
rolling twelve (12) month period, upon not less than ten (10) days’ prior notice
by the requesting party, to provide a statement in writing (i) that attaches a
true and correct copy of this Agreement (as amended, if applicable);
(ii) certifying that the attached copy of the Agreement is unmodified and in
full force and effect (or, if there have been modifications, that the same is in
full force and effect as modified and stating the modifications); and
(iii) stating whether or not to the knowledge of the signer of such certificate,
there exists any default in the performance of any obligation contained in this
Agreement, and if so, specifying each such default of which the signer may have
knowledge, it being intended that any such statement delivered pursuant hereto
may be relied upon by Manager, Owner, any proposed assignee or transferee of
Owner or the holder of any Mortgage or any prospective mortgagee or purchaser,
as the case may be.

 

17.22       Use of Hazardous Substances.  Manager shall take all commercially
reasonable actions necessary to not cause or knowingly permit any hazardous or
toxic substance, material, or waste that is or becomes regulated by any federal,
state, or local governmental entity to be generated, brought onto, used, stored,
released, or disposed of in or about the Properties by Manager or its agents,
employees, contractors, or invitees.  The preceding sentence will not be
interpreted to prohibit Manager from using limited quantities of standard office
or janitorial supplies containing chemicals as long as such use is in compliance
with Legal Requirements in all material respects.

 

17.23       Anti-Money Laundering.  Manager hereby represents, warrants and
covenants as follows:

 

(a)           No officer, director or employee of Manager (i) has been convicted
or charged with a felony relating to money laundering or other similar or
related illegal activity; or (ii) is, to the knowledge of Manager, under
investigation by any governmental authority relating to money laundering or
other similar or related illegal activity.

 

(b)           Manager will comply, and will cause the Properties to comply, in
all material respects with the U.S. Bank Secrecy Act, as amended, the U.S. Money
Laundering Control Act of 1986, as amended, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, as amended, all similar foreign laws and regulations, and
the rules and regulations administered to date by the U.S. Treasury Department’s
Office of Foreign Assets Control, to the extent such laws, rules and regulations
are applicable (collectively, “Anti-Money Laundering Laws”).

 

100

--------------------------------------------------------------------------------


 

(c)           Manager shall take any and all actions customary and standard of
hotel and casino operators located within the Las Vegas market, in order to
cause the Properties to, maintain and comply with reasonably adequate
“Know-Your-Customer” and risk-based anti-money-laundering procedures, including,
without limitation, procedures to identify and verify the identities of their
respective customers, detecting and identifying transactions that raise
suspicions of money laundering or other illicit activities, and screening for
persons, entities, and jurisdictions that may be subject to the sanctions regime
administered by the U.S. Treasury Department’s Office of Foreign Assets
Control.  Without limiting the generality of the foregoing, such procedures
shall be subject to the approval of Owner (such approval not to be unreasonably
withheld, conditioned or delayed), and Manager will implement, and cause the
Properties to implement, all modifications to such procedures or additions to
such procedures as Owner may reasonably request.

 

17.24       Not an Interest in Real Estate; No Recordation.  Manager and Owner
agree that it is not the intention of the Parties to this Agreement to convey or
create an interest in real property.  Neither this Agreement nor any memorandum
hereof shall be recorded against the Properties and any recordation or attempted
recordation of this Agreement or any memorandum of this Agreement by Manager
shall constitute a Material Default, and in addition to any other remedies
therefor, Owner is hereby granted a power of attorney (which power is coupled
with an interest and shall be irrevocable) to execute and record on behalf of
Manager a notice or memorandum removing this Agreement or such memorandum of
this Agreement from the public records or evidencing the termination hereof (as
the case may be).  ALL RECORDING OFFICERS ARE HEREBY DIRECTED NOT TO RECORD THIS
AGREEMENT.

 

17.25       Limitations of Personal Liability.  Except for Fertitta
Entertainment’s obligations pursuant to Section 17.26, the principals, partners,
shareholders, members, managers, officers, directors, trustees, employees,
agents, representatives and Affiliates of Manager and/or Owner shall never be
personally liable for any monetary claim, damages, costs or expenses (including
attorneys’ fees awarded under this Agreement) arising from or related to any
defaults described in this Agreement (altogether, “Liabilities”) and there shall
be no levy of execution against the assets of such Persons on account of any
Liabilities.  Notwithstanding the foregoing, the foregoing limitations shall not
apply to any Liability which is proven by final judgment to have resulted from
the gross negligence, fraud or the knowingly willful misconduct of Manager or
Owner, as applicable (provided, however, that the foregoing shall not be deemed
to make any such partner, shareholder, officer, director, trustee, employee,
agent representative or Affiliate personally liable for such Liability except to
the extent that such Liability would otherwise exist under applicable Legal
Requirements), nor shall this Section 17.25 limit non-monetary equitable
remedies and relief or the return of overpaid fees.  This Section 17.25 shall
survive any termination or expiration of this Agreement.

 

17.26       Guaranty of Manager Obligations by Fertitta Entertainment.  For
value received, and in consideration for, and as an inducement to Owner entering
into this Agreement, Fertitta Entertainment has executed that certain Guaranty
dated as of the date hereof by Fertitta Entertainment for the benefit of Owner,
a copy of which is attached hereto as Exhibit “F” (the “Guaranty”) whereby
Fertitta Entertainment unconditionally and irrevocably guarantees to Owner and
Owner’s successors and assigns, the full performance and observance of all the

 

101

--------------------------------------------------------------------------------


 

covenants, conditions and agreements, herein provided to be performed and
observed by Manager.

 

17.27       Subordination; No Conflict.  In the event of a conflict between the
terms and provisions set forth in this Agreement and those contained in any
subordination agreement mutually agreed upon by Manager and any lender, the
Parties acknowledge and agree that the terms of such subordination agreement
shall control and this Agreement shall be deemed amended to the extent necessary
to remove such conflict.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

102

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

 

OWNER:

 

 

 

NP OPCO LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

 

 

 

 

PROPERTY OWNERS:

 

 

 

NP FIESTA LLC,

 

a Nevada limited liability company

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

 

 

 

 

NP GOLD RUSH LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

 

 

 

 

NP LAKE MEAD LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

SCHEDULE “6”

 

--------------------------------------------------------------------------------


 

 

NP LML LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

 

 

 

 

NP MAGIC STAR LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

 

 

 

 

NP RANCHO LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

 

 

 

 

NP SANTA FE LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

 

 

 

 

NP TEXAS LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

2

--------------------------------------------------------------------------------


 

 

NP GREEN VALLEY LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

 

 

 

 

NP AUBURN DEVELOPMENT LLC,

 

a California limited liability company

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

 

 

MANAGER:

 

 

 

FE OPCO MANAGEMENT LLC,

 

a Delaware limited liability company

 

 

 

By:

Fertitta Entertainment LLC

 

 

its member

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President

 

 

 

 

 

ACKNOWLEDGED IN RESPECT OF SECTIONS 15.4(a) AND 17.26

 

 

 

FERTITTA ENTERTAINMENT LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President

 

3

--------------------------------------------------------------------------------